 



Exhibit 10.7
 
 
LOAN SERVICING AGREEMENT
Dated and effective as of February 1, 2004
RWT HOLDINGS, INC.
(Owner)
and
GMAC MORTGAGE CORPORATION
(Servicer)
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.01 Definitions
    1  
 
       
ARTICLE II POSSESSION OF MORTGAGE LOAN SERVICING FILES
    9  
 
       
Section 2.01 Servicing of Mortgage Loans
    10  
 
       
Section 2.02 Conveyance of Mortgage Loan Servicing Files; Possession of Mortgage
Loan Servicing Files
    10  
 
       
Section 2.03 Books and Records
    10  
 
       
Section 2.04 Custodial Agreement: Delivery of Documents
    10  
 
       
Section 2.05 Tax Service/Flood Service
    11  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    11  
 
       
SECTION 3.01 GENERAL REPRESENTATIONS AND WARRANTIES OF THE SERVICER AND OWNER
    11  
 
       
Section 3.02 Representations, Warranties and Covenants of Owner
    12  
 
       
Section 3.03 Survival
    13  
 
       
ARTICLE IV ADMINISTRATION AND SERVICING OF MORTGAGE LOANS
    13  
 
       
Section 4.01 Standards of Servicer
    13  
 
       
Section 4.02 Liquidation of Mortgage Loans; Servicing Advances and Foreclosure
    15  
 
       
Section 4.03 Collection of Mortgage Loan Payments
    16  
 
       
Section 4.04 Establishment of Custodial Account; Deposits in Custodial Account
    16  
 
       
Section 4.05 Withdrawals From the Custodial Account
    17  
 
       
Section 4.06 Establishment of Escrow Account; Deposits in Escrow Account
    18  
 
       
Section 4.07 Withdrawals From Escrow Account
    19  
 
       
Section 4.08 Payment of Taxes, Insurance and Other Charges
    19  

i



--------------------------------------------------------------------------------



 



         
Section 4.09 Transfer of Accounts
    20  
 
       
Section 4.10 Maintenance of Hazard Insurance
    20  
 
       
Section 4.11 Maintenance of Blanket Insurance Policy
    21  
 
       
Section 4.12 Maintenance of Mortgage Impairment Insurance Policy
    21  
 
       
Section 4.13 Fidelity Bond; Errors and Omissions Insurance
    21  
 
       
Section 4.14 Title, Management and Disposition of REO Property
    22  
 
       
Section 4.15 Transfer Notices
    24  
 
       
Section 4.16 Restoration of Mortgaged Property
    25  
 
       
Section 4.17 Maintenance of PMI Policy; Claims
    25  
 
       
Section 4.18 Privacy
    26  
 
       
Section 4.19 Compliance with REMIC Provisions
    26  
 
       
ARTICLE V PAYMENTS TO THE OWNER
    27  
 
       
Section 5.01 Distributions
    27  
 
       
Section 5.02 Statements to the Owner
    27  
 
       
Section 5.03 P&I Advances by the Servicer
    28  
 
       
ARTICLE VI GENERAL SERVICING PROCEDURE
    28  
 
       
Section 6.01 Assumption Agreements
    28  
 
       
Section 6.02 Release of Mortgage Files; Wrongful Satisfaction of Mortgages
    29  
 
       
Section 6.03 Servicing Compensation
    29  
 
       
Section 6.04 Annual Statement as to Compliance
    29  
 
       
Section 6.05 Annual Independent Public Accountants’ Servicing Report
    30  
 
       
Section 6.06 Owner’s Right to Examine Servicer Records
    30  
 
       
Section 6.07 Rate Adjustment
    30  
 
       
Section 6.08 Maintenance of Licenses and Ratings
    30  

ii



--------------------------------------------------------------------------------



 



         
Section 6.09 Quality Control
    31  
 
       
Section 6.10 Compliance and Performance Reviews
    31  
 
       
Section 6.11 Access to Documents and Employees
    31  
 
       
Section 6.12 Notices
    31  
 
       
Section 6.13 Contingency Plans
    32  
 
       
ARTICLE VII REPORTS TO BE PREPARED BY SERVICER
    32  
 
       
Section 7.01 Servicer Shall Provide Access and Information as Reasonably
Required
    32    
Section 7.02 Financial Statements
    32  
 
       
ARTICLE VIII THE SERVICER
    33  
 
       
Section 8.01 Indemnification; Third Party Claims
    33  
 
       
Section 8.02 Limitation on Liability
    34  
 
       
Section 8.03 Merger or Consolidation of the Servicer
    35  
 
       
ARTICLE IX DEFAULT
    36  
 
       
Section 9.01 Events of Default
    36  
 
       
ARTICLE X TERMINATION; RECONSTITUTION
    37  
 
       
Section 10.01 ( Reserved )
    37  
 
       
Section 10.02 Termination Without Cause
    37  
 
       
Section 10.03 Removal of Mortgage Loans From Inclusion Under This Agreement
    38  
 
       
ARTICLE XI MISCELLANEOUS PROVISIONS
    40  
 
       
Section 11.01 Successor to the Servicer
    41  
 
       
Section 11.02 No Waiver
    41  
 
       
Section 11.03 Amendment
    42  
 
       
Section 11.04 No Solicitations
    42  
 
       
Section 11.05 Duration of Agreement
    42  
 
       

iii



--------------------------------------------------------------------------------



 



         
Section 11.06 Governing Law
    42  
 
       
Section 11.07 Notices
    43  
 
       
Section 11.08 Severability of Provisions
    43  
 
       
Section 11.09 No Partnership
    43  
 
       
Section 11.10 Counterparts
    43  
 
       
Section 11.11 Successors and Assigns
    43  
 
       
Section 11.12 Time of Payment
    44  
 
       
Section 11.13 General Interpretive Principles
    44  
 
       
Section 11.14 Entire Agreement
    44  
 
       
Section 11.15 Force Majeure
    44  
 
       
EXHIBITS
       
 
       
Exhibit A Eligibility Criteria for Residential Mortgage Loans
       
Exhibit B Reserved
       
Exhibit C Mortgage File and Mortgage Loan Servicing File Contents
       
Exhibit D Transfer Instructions
       
Exhibit E Form of Limited Corporate Resolution
       
Exhibit F Custodial Account Letter Agreement
       
Exhibit G Escrow Account Letter Agreement
       
Exhibit H Form of Remittance Schedule
       
Exhibit I Servicer’s Responsibilities Upon Transfer of Servicing
       
Exhibit J List of Reports
       
Exhibit K Form of Custodial Agreement
       
Exhibit L Reconstitution Form Opinion
       

iv



--------------------------------------------------------------------------------



 



LOAN SERVICING AGREEMENT
     THIS LOAN SERVICING AGREEMENT dated as of February 1st, 2004 (the
“Agreement”) by and between RWT Holdings, Inc. and/or its assigns (“Owner”), a
Delaware corporation with its principal office located at One Belvedere Place,
#310 Mill Valley, California, 94941, and GMAC Mortgage Corporation, a
Pennsylvania corporation with its principal office located at 100 Witmer Road,
Horsham, PA 19044-0963 (“Servicer”).
Recitals
     A. Owner desires to retain Servicer from time to time to service certain
residential mortgage loans that Owner may make or acquire; and
     B. Owner and Servicer desire to establish the terms and conditions on which
Servicer shall service mortgage loans on behalf of Owner.
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and for other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01 Definitions
     Whenever used herein, the following words and phrases, unless the context
otherwise requires, shall have the following meanings:
     “Agreement”: This Loan Servicing Agreement, including all exhibits hereto,
and all amendments hereof and supplements hereto.
     “Ancillary Income”: All income derived from the Mortgage Loans other than
servicing fees and prepayment fees, including without limitation late charges
and other incidental fees and fees, commissions or expense reimbursements
relating to the placement of insurance, and such other income defined as
Ancillary Income in this Agreement.
     “Applicable Requirements”: As of the time of reference, with respect to the
Mortgage Loans, REO Property and the servicing of the Mortgage Loans, all of the
following: (i) all contractual obligations of Owner under the Mortgage Loan, for
which Owner or, by virtue of this Agreement, Servicer is responsible for or at
any time was or hereafter will be responsible; (ii) all applicable federal,
state and local legal and regulatory requirements (including, without
limitation, statutes, rules, regulations and ordinances and including the
Privacy Requirements) binding upon Owner or Servicer; (iii) all other applicable
requirements and guidelines of each governmental agency, board, commission,
instrumentality and other governmental body or officer having jurisdiction;
(iv) all other applicable judicial and administrative judgments, orders,
stipulations, awards, writs and injunctions; (v), the applicable provisions of
the Fannie Mae Servicing Guide for

1



--------------------------------------------------------------------------------



 



whole loan servicing that would apply if Fannie Mae were the Investor for such
Mortgage Loans, to the extent not otherwise inconsistent with this Agreement;
and (vi) Customary Servicing Procedures.
     “Assignment of Mortgage”: An assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form (but not recorded) that, when
properly completed and recorded, is sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect of
record the sale of the Mortgage Loan to the Owner.
     “Assumed Principal Balance”: As to each Mortgage Loan as of any date of
determination, (i) the principal balance of the Mortgage Loan outstanding as of
the Determination Date after application of payments due on or before the
Determination Date, whether or not received, minus (ii) all amounts previously
distributed to the Owner with respect to the Mortgage Loan pursuant to
Section 5.01 and representing payments or other recoveries of principal.
     “Business Day”: Any day other than (i) a Saturday or Sunday, (ii) a day on
which banking or savings and loan institutions in the Commonwealth of
Pennsylvania or the States of California, Iowa or Connecticut are authorized or
obligated by law or executive order to be closed, or (iii) a day that is a
company holiday at the location of the main offices of either Owner or Servicer.
     “Condemnation Proceeds”: All awards or settlements in respect of a taking
of an entire Mortgaged Property by exercise of the power of eminent domain or
condemnation.
     “Custodial Account”: The separate account or accounts created and
maintained pursuant to Section 4.04.
     “Custodial Agreement”: The agreement governing the retention of the
originals of each Mortgage Note, Mortgage, Assignment of Mortgage and other
Mortgage Loan Documents, a form of which is annexed hereto as Exhibit K.
     “Custodian”: The custodian under the Custodial Agreement, or its successor
in interest or assigns, or any successor to the Custodian under the Custodial
Agreement as provided therein.
     “Customer Information”: Any personally identifiable information in any form
(written electronic or otherwise) relating to a Mortgagor, including, but not
limited to: a Mortgagor’s name, address, telephone number, Mortgage Loan number,
Mortgage Loan payment history, delinquency status, insurance carrier or payment
information, tax amount or payment information; the fact that the Mortgagor has
a relationship with the servicer of such Mortgagor’s Mortgage Loan; and any
other non-public personally identifiable information.
     “Customary Servicing Procedures”: Those mortgage servicing practices of
mortgage lending institutions that service mortgage loans of the same type as
such Mortgage Loan in the jurisdiction where the related Mortgage Property is
located, exercising the same care in performing those practices that the
Servicer customarily employs and exercises in servicing and administering
mortgage loans for its own account (including compliance with all applicable
federal, state and local laws).
     “Cutoff Date”: The last Business Day of the month.

2



--------------------------------------------------------------------------------



 



     “Determination Date”: The 15th day (or if such last day is not a Business
Day, the Business Day immediately preceding such 15th day) of the month
immediately preceding the related Remittance Date.
     “Due Date”: The day of the month on which each Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.
     “Due Period”: With respect to each Remittance Date, the period beginning on
the second day of the month preceding the month of the Remittance Date, and
ending on the first day of the month of the Remittance Date.
     “Effective Date”: The date that Servicer physically assumes in accordance
with the Transfer Instructions.
     “Eligibility Criteria”: The eligibility criteria for residential mortgage
loans to be delivered by Owner after the initial Effective Date to be serviced
by Servicer under this Agreement, as specified in Exhibit A hereto, as the same
may be amended from time to time with the mutual consent of both parties.
     “Eligible Depository Institution”: An account or accounts maintained with a
depository institution which is acceptable to Fannie Mae for establishment of
custodial accounts.
     “Eligible Investments”: Any one or more of the following obligations or
securities:
     (i) obligations of or guaranteed as to principal and interest by the
(a) United States, Freddie Mac, Fannie Mae or any agency or instrumentality of
the United States when such obligations are backed by the full faith and credit
of the United States; provided, that such obligations of Freddie Mac or Fannie
Mae shall be limited to senior debt obligations and mortgage participation
certificates except that investments in mortgage-backed or mortgage
participation securities with yields evidencing extreme sensitivity to the rate
of principal payments on the underlying mortgages shall not constitute Eligible
Investments hereunder;
     (ii) repurchase agreements (which must be fully collateralized) on
obligations specified in clause (i) maturing not more than one month from the
date of acquisition thereof;
     (iii) federal funds, certificates of deposit, demand deposits, time
deposits and bankers’ acceptances (which shall each have an original maturity of
not more than 90 days and, in the case of bankers’ acceptances, shall in no
event have an original maturity of more than 365 days or a remaining maturity of
more than 30 days) denominated in United States dollars of any U.S. depository
institution or trust company incorporated under the laws of the United States or
any state thereof or of any domestic branch of a foreign depository institution
or trust company;
     (iv) commercial paper (having original maturities of not more than
365 days) of any corporation incorporated under the laws of the United States or
any state thereof which

3



--------------------------------------------------------------------------------



 



are rated at least A-1 or P-1 by S & P Corporation (“S & P”) and Moody’s
Investor Services, Inc. (“Moody’s”), respectively;
     (v) obligations of major foreign commercial banks, limited to Eurodollar
deposits, time deposits, certificate of deposits, bankers acceptances, Yankee
Bankers acceptances and Yankee certificate of deposits;
     (vi) obligations of major foreign corporations limited to commercial paper,
auction rate preferred stock, medium term notes, master notes and loan
participations;
     (vii) money market funds comprised of securities described in the
aforementioned clauses (i-iv) and having a stated policy of maintaining a set
net asset value per share (a “Money Market Fund”). All Money Market Funds will
conform to Rule 2a-7 of the Investment Company Act of 1940;
     (viii) GMAC Variable Denomination Demand Note Program which constitutes
unsecured, senior debt obligations of General Motors Acceptance Corporation as
outlined in the Prospectus dated March 31, 1995 (the “Demand Note Program”).
Investments in the Demand Note Program are subject to:
     (a) GMAC’s short term unsecured debt must be rated (i) at least A-1 by S &
P and at least P-2 by Moody’s or (ii) at least A-2 by S & P and at least P-1 by
Moody’s; and
     (b) GMAC’s long term unsecured debt must be rated (i) not less than A- by S
& P and (ii) not less than A3 by Moody’s;
provided, however, that no instrument shall be an Eligible Investment if it
represents, either (1) the right to receive only interest payments with respect
to the underlying debt instrument or (2) the right to receive both principal and
interest payments derived from obligations underlying such instrument and the
principal and interest with respect to such instrument provide a yield to
maturity greater than 120% of the yield to maturity at par of such underlying
obligations.
     “Escrow Account”: The separate account or accounts created and maintained
pursuant to Section 4.06.
     “Escrow Payments”: The amounts constituting taxes, assessments, mortgage
insurance premiums, fire and hazard insurance premiums and other payments
required to be escrowed by the Mortgagor with the mortgagee pursuant to any
Mortgage Loan.
     “Event of Default”: Any one of the conditions or circumstances enumerated
in Section 9.01.
     “Fannie Mae”: The Federal National Mortgage Association or any successor
organization.
     “FDIC”: The Federal Deposit Insurance Corporation or any successor
organization.
     “Fidelity Bond”: A fidelity bond required to be maintained by the Servicer
pursuant to Section 4.13.

4



--------------------------------------------------------------------------------



 



     “Freddie Mac”: The Federal Home Loan Mortgage Corporation or any successor
organization.
     “GMAC”: GMAC Mortgage Corporation, a Pennsylvania corporation, its
successors and assigns.
     “High Cost Loan”: A residential mortgage loan that is subject to the
anti-predatory prohibitions of state or local laws and regulations by virtue of
the loan’s high interest rate or total points and fees.
     “HOEPA”: The Home Ownership Equity Protection Act.
     “HUD”: The Department of Housing and Urban Development or any successor
organization.
     “Index”: With respect to any Adjustable Rate Mortgage Loan, the index set
forth in the applicable Mortgage Note which is added to the gross margin to
determine the Mortgage Interest Rate on each interest adjustment date.
     “Insurance Proceeds”: Proceeds of any Primary Insurance Policy, title
policy, hazard policy or other insurance policy covering a Mortgage Loan, if
any, to the extent such proceeds are not to be applied to the restoration of the
related Mortgaged Property or released to the Mortgagor in accordance with
Customary Servicing Procedures or in accordance with the terms of the related
Mortgage Loan or applicable law.
     “Investor”: An assign (including any trustee) of RWT Holdings, Inc.’s legal
interest in a Mortgage Loan.
     “Liquidation Proceeds”: Cash, other than Insurance Proceeds, Condemnation
Proceeds or REO Disposition Proceeds, received in connection with the
liquidation of a defaulted Mortgage Loan, whether through the sale or assignment
of the Mortgage Loan, trustee’s sale, foreclosure sale or otherwise.
     “Loss Mitigation Activity”: To the extent not ordinary to the servicing
function, an initiative taken by the Servicer (sometimes on cooperation with the
Mortgagor), with the prior written consent of Owner if the Servicer reasonably
expects the impact to the Owner to be greater than $5,000 (which consent shall
be deemed to have been provided if no response from Owner is provided within ten
(10) Business Days after written notice to Owner of Servicer’s intent to
undertake such initiative), that might result in a less costly alternative to
the Owner than foreclosure. Loss Mitigation Activity can include temporary
forbearance, pre-sales, loan modifications, loan repayments, accepting a
deed-in-lieu and deficiency judgments.
     “Monthly Payment”: The scheduled monthly payment of principal and interest
on a Mortgage Loan which is payable by a Mortgagor under the related Mortgage
Note.

5



--------------------------------------------------------------------------------



 



     “Mortgage”: The mortgage, deed of trust or other instrument creating a
first lien on or first priority ownership interest in an estate in fee simple,
or a leasehold estate, in real property securing a Mortgage Note, including any
rider incorporated by reference therein.
     “Mortgage File”: The items pertaining to a particular Mortgage Loan
referred to in Exhibit C annexed hereto, which are delivered to the Custodian
and not otherwise contained in the Mortgage Loan Servicing File, and any
additional documents required to be added to the Mortgage File pursuant to this
agreement.
     “Mortgage Interest Rate”: The annual rate at which interest accrues on any
Mortgage Loan in accordance with the provisions of the related Mortgage Note.
     “Mortgage Loan”: An individual mortgage loan that is the subject of this
Agreement, and those that are made subject to this Agreement after the initial
Effective Date pursuant to the provisions specified herein.
     “Mortgage Loan Documents”: With respect to a Mortgage Loan, the original
related Mortgage Note with applicable addenda, riders allonges or modifications,
the original related Mortgage and the originals of any required addenda, riders
allonges or modifications, the original related Assignment and any original
intervening related Assignments, the original related title insurance policy,
related PMI policy, if any, and the related appraisal report.
     “Mortgage Loan Remittance Rate”: With respect to each Mortgage Loan, the
annual rate of interest remitted to the Owner, which shall be equal to the
related Mortgage Interest Rate minus the Servicing Fee.
     “Mortgage Loan Servicing File”: With respect to each Mortgage Loan, the
file retained by the Servicer consisting of originals of all documents in the
Mortgage File which are not delivered to the Custodian and copies of the
Mortgage Loan Documents listed in the Custodial Agreement the originals of which
are delivered to the Custodian pursuant to Section 2.04 as more fully set forth
in Exhibit C.
     “Mortgage Note”: The note or other evidence of the indebtedness of a
Mortgagor secured by the related Mortgage.
     “Mortgaged Property”: The real property and improvements subject to a
Mortgage, constituting security for repayment of the debt evidenced by the
related Mortgage Note.
     “Mortgagor”: The obligor on a Mortgage Note.
     “New Loan Data File”: With respect to each Mortgage Loan delivered after
the initial Effective Date by Owner to be serviced by Servicer under this
Agreement, the data file produced by Owner pursuant to the Transfer Instructions
that is used to enable Servicer to set up each Mortgage Loan on its servicing
system.
     “Officers’ Certificate”: A certificate signed by the President, a Senior
Vice President or a Vice President and by the Treasurer or the Secretary or one
of the Assistant Secretaries of the

6



--------------------------------------------------------------------------------



 



Servicer, or by other duly authorized officers or agents of the Servicer, and
delivered to the Owner as required by this Agreement.
     “Opinion of Counsel”: A written opinion of counsel, who may be salaried
counsel employed by the Servicer.
     “Owner”: RWT Holdings, Inc. and/or its assigns.
     “P&I Advance”: As to any Mortgage Loan, any advance made by the Servicer
pursuant to Section 5.03
     “Pass-Through Transfer”: The sale or transfer of some or all of the
Mortgage Loans by the Owner to a trust to be formed as part of a publicly issued
or privately placed mortgage-backed securities transaction.
     “Person”: Any individual, corporation, partnership, joint venture,
association, joint-stock Servicer, trust, unincorporated organization or
government or any agency or political subdivision thereof.
     “Prepayment Interest Shortfall”: With respect to any Remittance Date, for
each Mortgage Loan that was the subject of a Principal Prepayment during the
related Principal Prepayment Period, an amount equal to the excess of one
month’s interest at the applicable Mortgage Loan Remittance Rate on the amount
of such Principal Prepayment over the amount of interest (adjusted to the
Mortgage Loan Remittance Rate) actually paid by the related Mortgagor with
respect to such Principal Prepayment Period.
     “Primary Insurance Policy”: With respect to each Mortgage Loan, the primary
policy of mortgage insurance in effect, or any replacement policy therefore
obtained by the Servicer pursuant to Section 4.08.
     “Principal Prepayment”: Any payment or other recovery of principal on a
Mortgage Loan, full or partial, which is received in advance of its scheduled
Due Date, and which is not accompanied by an amount of interest representing
scheduled interest due on any date or dates in any month or months subsequent to
the month of prepayment.
     “Principal Prepayment Period”: The calendar month preceding the month of
the applicable Remittance Date.
     “Privacy Requirements”: Means the obligations imposed by (i) Title V of the
Gramm-Leach-Bliley Act, 15 U.S.C. § 6801 et seq.; (ii) the applicable federal
regulations implementing such act and codified at 12 CFR Parts 40, 216, 332,
573, and/or 16 CFR Part 313; (iii) Interagency Guidelines Establishing Standards
For Safeguarding Borrower Information published in final form on February 1,
2001 (such final guidelines and/or rules the “Interagency Guidelines”) to
establish and maintain an information Security Program; and (iv) other
applicable federal, state and local laws, rules, regulations, and orders
relating to the privacy and security of Customer Information, including the
federal Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., and similar state
laws.

7



--------------------------------------------------------------------------------



 



     “Qualified Insurer”: A mortgage guaranty insurance Insurer duly authorized
and licensed where required by law to transact mortgage guaranty insurance
business and approved as an insurer by Fannie Mae or Freddie Mac.
     “Rating Agencies” or “Rating Agencies” means any nationally recognized
statistical credit agency that at the time of any determination thereof has
outstanding a rating on one or more classes of mortgage-backed securities or
asset-backed securities at the request of any issuer of mortgage-backed
securities or asset-backed securities.
     “Reconstitution”: Either a Whole Loan Transfer or a Pass-Through Transfer.
     “Reconstitution Date”: The date on which any or all of the Mortgage Loans
serviced under this Agreement shall be removed from this Agreement and
reconstituted as part of a Whole Loan Transfer or Pass Through Transfer pursuant
to Section 10.03 hereof. The Reconstitution Date shall be such date designated
by the Owner with thirty (30) days prior notice to Servicer.
     “Record Date”: The close of business of the last Business Day of the month
preceding the month of the related Remittance Date.
     “REMIC”: A real estate mortgage investment conduit, as such term is defined
by the Internal Revenue Code of 1986, as amended.
     “Remittance Date”: The 18th day of any month, beginning on the 18th day of
the month after the month of the applicable Transfer Date, or if such 18th day
is not a Business Day, the first Business Day immediately preceding.
     “REO Disposition”: The final sale by the Servicer of a Mortgaged Property
acquired by the Servicer in foreclosure or by deed in lieu of foreclosure.
     “REO Disposition Proceeds”: All amounts received with respect to an REO
Disposition pursuant to Section 4.14.
     “REO Property”: A Mortgaged Property acquired by the Servicer through
foreclosure or deed in lieu of foreclosure, as described in Section 4.14.
     “Servicer”: GMAC Mortgage Corporation, a Pennsylvania corporation, or its
successor in interest or any successor to the Servicer under this Agreement
appointed as herein provided.
     “Servicing Advances”: All customary, reasonable and necessary “out of
pocket” costs and expenses incurred in the performance by the Servicer of its
servicing obligations, including, but not limited to, the cost of (a) the
preservation, restoration and protection of the Mortgaged Property, (b) any
enforcement or judicial proceedings, including foreclosures, (c) the management
and liquidation of REO Property pursuant to Section 4.14, and (d) compliance
with the Servicer’s obligations described in Sections 4.08 and 4.10.
     “Servicing Compensation “: The amount of fees payable to the Servicer for
the services provided in this Agreement.

8



--------------------------------------------------------------------------------



 



     “Servicing Fee”: With respect to each Mortgage Loan, the amount the Owner
shall pay to the Servicer, which shall, for a period of one full month, be equal
to one-twelfth of the product of (a) the Servicing Fee Rate and (b) the Assumed
Principal Balance as of the first day of the related Due Period. The obligation
of the Owner to pay the Servicing Fee is limited to, and the Servicing Fee is
payable solely from, the interest portion (including recoveries with respect to
interest from Liquidation Proceeds, to the extent permitted hereunder) of
Monthly Payments collected by the Servicer, or as otherwise provided hereunder.
     “Servicing Fee Rate”: The Servicing Fee Rate shall be 0.375%.
     “Servicing Officer”: Any officer of the Servicer involved in, or
responsible for, the administration and servicing of the Mortgage Loans whose
name appears on a list of servicing officers furnished by the Servicer to the
Owner upon request, as such list may from time to time be amended.
     “Servicing Rights”: With respect to each Mortgage Loan, any and all of the
following: (a) all rights to service the Mortgage Loan; (b) all rights to
receive servicing fees, additional servicing compensation (including without
limitation any late fees, assumption fees, penalties or similar payments with
respect to the Mortgage Loan, and income on escrow accounts or other receipts on
or with respect to the Mortgage Loan, but excluding all prepayment penalties),
reimbursements or indemnification for servicing the Mortgage Loan, and any
payments received in respect of the foregoing and proceeds thereof; (c) the
right to collect, hold and disburse escrow payments or other similar payments
with respect to the Mortgage Loans and any amounts actually collected with
respect thereto and to receive interest income on such amounts to the extent
permitted by applicable law; (d) all accounts and other rights to payment
related to any of the property described in this paragraph; (e) possession and
use of any and all Mortgage Loan Servicing Files pertaining to the Mortgage
Loans or pertaining to the past, present or prospective servicing of the
Mortgage Loans; (f) all rights and benefits relating to the direct solicitation
of the related Mortgagors for products and services or modification of the
Mortgage Loans and attendant right, title and interest in and to the list of
such Mortgagors and data relating to their respective Mortgage Loans; (g) all
rights, powers and privileges incident to any of the foregoing; and (h) all
agreements or documents creating, defining or evidencing any of the foregoing
rights to the extent they relate to such rights.
     “Transfer Instructions”: The instructions set forth on Exhibit D, detailing
the procedures pursuant to which Servicer and Owner shall effect the assumption
of the servicing obligations by Servicer, as the same may be amended or
supplemented from time to time with respect to Mortgage Loans delivered on or
after the initial Effective Date to be serviced by Servicer under this
Agreement.
     “WILMA File”: A schedule annexed to each New Loan Data File as specified in
the Transfer Instructions.
     “Whole Loan Transfer”: Any sale or transfer of some or all of the Mortgage
Loans by the Owner to a third party, which transfer is not a Pass Through
Transfer.
ARTICLE II
POSSESSION OF MORTGAGE LOAN SERVICING FILES

9



--------------------------------------------------------------------------------



 



Section 2.01 Servicing of Mortgage Loans.
     From and after each related Effective Date, the Servicer does hereby agree
to service the Mortgage Loans on behalf of the Owner pursuant to the terms of
this Agreement. The rights of the Owner to receive payments with respect to the
Mortgage Loans shall be as set forth in this Agreement. Servicer shall be deemed
to be the owner of the Servicing Rights.

Section 2.02   Conveyance of Mortgage Loan Servicing Files; Possession of
Mortgage Loan Servicing Files.

     The Owner shall deliver the Mortgage Loan Servicing Files to the Servicer
in accordance with the Transfer Instructions. The contents of each Mortgage Loan
Servicing File are and shall be held in trust by the Servicer for the benefit of
the Owner as the owner thereof and the Servicer’s possession of each Mortgage
Loan Servicing File so retained is at the will of the Owner for the sole purpose
of servicing the related Mortgage Loan, and such retention and possession by the
Servicer is in a custodial capacity only. The Mortgage Loan Servicing File may
be retained in microfilm, microfiche, optical storage or magnetic media in lieu
of hard copy. The Servicer shall maintain records confirming the Owner’s
ownership interest in the Mortgage Loan Servicing File. The Servicer shall
release from its custody the contents of any Mortgage Loan Servicing File only
in accordance with written instructions from the Owner, unless such release is
required as incidental to the Servicer’s servicing of the Mortgage Loans. Owner
may request the release of the contents of any Mortgage Loan Servicing File at
any time; Servicer shall deliver the requested contents within five (5) business
days of its receipt of Owner’s written request, and Owner shall reimburse
Servicer for Servicer’s reasonable out of pocket expenses in connection with
such delivery.
Section 2.03 Books and Records.
     Record title to each Mortgage and the related Mortgage Note shall continue
in the name of the Owner, provided, however, that, subject to Customary
Servicing Procedures, Servicer shall have no responsibility or liability under
this Agreement for acts, errors or omissions resulting from Servicer’s lack of
record title in each Mortgage and the related Mortgage Notes. All rights arising
out of the Mortgage Loans including, but not limited to, all funds received on
or in connection with a Mortgage Loan shall be held by the Servicer in trust for
the benefit of the Owner as the owner of the Mortgage Loans, subject to
subsequent deduction of amounts to which the Servicer is entitled pursuant to
the terms of this Agreement.
     Section 2.04 Custodial Agreement: Delivery of Documents.
     The Owner shall deliver to the Custodian those Mortgage Loan Documents as
required by Exhibit C to this Agreement with respect to each Mortgage Loan. The
Custodian will certify its receipt of all such Mortgage Loan Documents required
to be delivered pursuant to the Custodial Agreement, as evidenced by the Initial
Certification of the Custodian in the form annexed to the Custodial Agreement.
The Owner will be responsible for the fees and expenses of the Custodian.
     The Servicer shall forward to the Custodian original documents evidencing
an assumption, modification, consolidation or extension of any Mortgage Loan
entered into in accordance with Section 4.01 within one (1) week of their
execution, provided, however, that the Servicer shall

10



--------------------------------------------------------------------------------



 



provide the Custodian with a certified true copy of any such document submitted
for recordation within ten (10) days of its execution, and shall provide the
original of any document submitted for recordation or a copy of such document
certified by the appropriate public recording office to be a true and complete
copy of the original within sixty days of its submission for recordation.
Section 2.05 Tax Service/Flood Service.
     The Servicer shall obtain, at Owner’s cost and expense, a valid fully paid,
freely transferable, life of loan, tax service contract and flood service
contract for each Mortgage Loan with a vendor selected by the Servicer as
specified in the Transfer Instructions. If Owner delivers, or causes to be
delivered, existing tax service contracts or flood service contracts for any
Mortgage Loan, the Servicer may convert such contracts, at Owner’s cost and
expense, to one issued by the vendor selected by Servicer.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Section 3.01 General Representations and Warranties of the Servicer and Owner.
     Each of the Servicer and Owner hereby represents and warrants to the other
that, as of the initial and each Effective Date:
     (a) Due Organization and Authority. With respect to Servicer, it is a
corporation duly organized, validly existing and in good standing under the laws
of the state of incorporation and has all licenses necessary to carry on its
business as now being conducted and is licensed, qualified and in good standing
in each state where a Mortgaged Property is located if the laws of such state
require licensing or qualification in order to conduct business of the type
conducted by it, and in any event it is in compliance with the laws of any such
state to the extent necessary to ensure the enforceability of the related
Mortgage Loan and the servicing of such Mortgage Loan in accordance with the
terms of this Agreement. With respect to Owner, it is a corporation, organized,
existing and in good standing under the laws of the State of Delaware. With
respect to each, it has the full corporate power and authority to execute and
deliver this Agreement and to perform in accordance herewith; the execution,
delivery and performance of this Agreement by it and the consummation of the
transactions contemplated hereby have been duly and validly authorized; With
respect to each, this Agreement evidences the valid, binding and enforceable
obligation of it; and all requisite corporate action has been taken by it to
make this Agreement valid and binding upon it in accordance with its terms;
     (b) No Conflicts. Neither the execution and delivery of this Agreement, or
the transactions contemplated hereby, nor the fulfillment of or compliance with
the terms and conditions of this Agreement will conflict with or result in a
breach of any of its terms, articles of incorporation or by-laws or any legal
restriction or any agreement or instrument to which it is now a party or by
which it is bound, or constitute a default or result in the violation of any
law, rule, regulation, order, judgment or decree to which it or its property is
subject;
     (c) Ability to Service. With respect to the Servicer only, the Servicer is
an approved seller/servicer of conventional residential mortgage loans for
Fannie Mae or Freddie Mac, with the

11



--------------------------------------------------------------------------------



 



facilities, procedures, and experienced personnel necessary for the sound
servicing of mortgage loans of the same type as the Mortgage Loans. The Servicer
is in good standing to service mortgage loans for Fannie Mae or Freddie Mac and
no event has occurred with respect to the Servicer which would make the Servicer
unable to comply with eligibility requirements or which would require
notification to either Fannie Mae or Freddie Mac;
     (d) No Litigation Pending. There is no action, suit, proceeding or
investigation pending or threatened against it which, either in any one instance
or in the aggregate, may result in any material adverse change in the business,
operations, financial condition, properties or assets of it, or in any material
impairment of the right or ability of it to carry on its business substantially
as now conducted, or in any material liability on the part of it, or which would
draw into question the validity of this Agreement or the Mortgage Loans or of
any action taken or to be contemplated herein, or which would be likely to
impair materially the ability of it to perform under the terms of this
Agreement; and
     (e) No Consent Required. No consent, approval, authorization or order of
any court or governmental agency or body is required for the execution, delivery
and performance by it of or compliance by it with this Agreement, or if
required, such approval has been obtained prior to the applicable Effective
Date.
Section 3.02 Representations, Warranties and Covenants of Owner.
     The Owner hereby represents and warrants as of the applicable Effective
Date with respect to each Mortgage loan, and covenants to the Servicer that:
     (a) Mortgage Loans as Described. The information set forth in WILMA File
attached to each New Loan Data File is true and correct in all material
respects.
     (b) Delivery of Books and Records. Owner will, on or before the applicable
Effective Date, deliver, or cause to be delivered, to the Servicer or any
custodian, as applicable, all of the books, records, data, files and Mortgage
Loan Servicing Files, including records on microfiche or its equivalent,
reasonably required by the Servicer to document and service each Mortgage Loan;
such books, records, data, files and documents shall contain all of the items
(including but not limited to hazard insurance policies, flood insurance
policies and private mortgage insurance policies) which are required by
applicable law and Customary Servicing Procedures to service the Mortgage Loans,
are true, accurate and complete in all material respects.
     (c) Flood Insurance. If any of the Mortgage Loans are secured by Mortgaged
Properties located in Federal Emergency Management Agency designated flood
areas, then (to the extent required by Applicable Requirements) flood insurance
policies are or will be in full force and effect in the amounts required by
Owner under Applicable Requirements.
     (d) Hazard Insurance. All Mortgaged Properties are insured against fire and
have extended coverage insurance in the amounts required by [Fannie Mae]; all
insurance premiums on such insurance policies have been or will have been paid
in a timely manner; and there have been no fire losses on the Mortgaged
Properties where Owner’s estimate of loss is materially greater than the

12



--------------------------------------------------------------------------------



 



net recovery from the fire insurance carrier. To Owner’s knowledge, there have
been no fire losses on the Mortgaged Properties as to which there is a pending
coinsurance claim.
     (e) High Cost Loans. No Mortgage Loan is a High Cost Loan or subject to
HOEPA.
     (f) Tax Contracts. All Mortgage Loans have a fully paid, freely
transferable tax service contract. If a tax service contract is not provided,
Owner shall reimburse Servicer for its cost to obtain such a contract. Owner
shall reimburse Servicer for any expenses incurred for transferring existing tax
contracts.
Section 3.03 Survival.
     The representations and warranties of the Owner and the Servicer in this
Article III shall survive the applicable Effective Date.
ARTICLE IV
ADMINISTRATION AND SERVICING OF MORTGAGE LOANS
Section 4.01 Standards of Servicer.
     The Servicer, as independent contract servicer, shall service and
administer the Mortgage Loans for the benefit of the Owner in accordance with
the terms of this Agreement, Applicable Requirements and in conformity with
Customary Servicing Procedures. In performing its obligations hereunder, the
Servicer shall exercise no less than the same care that it customarily employs
and exercises in servicing and administering mortgage loans for its own account,
but shall perform such obligations without regard to the Servicer’s obligation
to make Servicing Advances, or to the Servicer’s right to receive compensation
for its services hereunder.
     From and after the initial Effective Date, the Servicer shall assume
responsibility under this Agreement to service and administer additional
Mortgage Loans upon the delivery, in accordance with the Transfer Instructions,
of the related New Loan Data File and all related Mortgage Loan documentation by
the Owner, provided that any new Mortgage Loans that the Owner desires to make
subject to this Agreement meet the Eligibility Criteria then in effect. The
Owner shall provide the New Loan Data File for each Mortgage Loan to the
Servicer promptly upon purchase or origination of the Mortgage Loan by the
Owner, as specified in the Transfer Instructions. The Owner shall notify the
Servicer of any changes in the information contained in the New Loan Data File
as specified in the Transfer Instructions. The Owner agrees to provide the
Servicer, within two (2) Business Days after the Servicer’s request, copies of
the Mortgage Note, the Mortgage or any other documents the Owner has with
respect to a Mortgage Loan that the Servicer deems reasonably necessary in
connection with its performance of the servicing of said Mortgage Loan. The
Servicer shall cooperate with the Owner in connection with any transfer of the
Servicing Rights with respect to the Mortgage Loans.
     Subject to the above-described servicing standards, the specific
requirements and prohibitions of this Agreement and the respective Mortgage
Loans, and the provisions of any Primary Insurance Policy and applicable law,
the Servicer shall have full power and authority, acting alone, to do any and
all things in connection with such servicing and administration which the

13



--------------------------------------------------------------------------------



 



Servicer may deem necessary or desirable. Without limiting the generality of the
foregoing, the Servicer shall, and is hereby authorized and empowered to
(i) execute and deliver on behalf of itself and the Owner, any and all
instruments of satisfaction or cancellation, or of partial or full release,
discharge and all other comparable instruments, with respect to the Mortgage
Loan and with respect to the Mortgaged Property and (ii) waive, modify or vary
any term of any Mortgage Loan or consent to the postponement of strict
compliance with any such term or in any manner grant indulgence to the related
Mortgagor if in the Servicer’s reasonable and prudent determination such waiver,
modification, postponement or indulgence is in the interests of the Owner and is
not prohibited by a Primary Insurance Policy; provided, however, that the
Servicer may not, unless it has obtained the consent of the Owner, permit any
modification with respect to any Mortgage Loan that would vary the Mortgage
Interest Rate, defer or forgive the payment of interest or of any principal,
reduce the outstanding principal amount (other than as a result of its actual
receipt of payment of principal on), extend the final maturity date of such
Mortgage Loan, or accept substitute or additional collateral or release any
collateral for a Mortgage Loan. Notwithstanding anything to the contrary in the
this Agreement, in the event of a Pass-Through Transfer for which Servicer
continues to service any Mortgage Loan, the Servicer shall not make or permit
any modification, waiver or amendment of any term of a Mortgage Loan that could
cause any REMIC holding such Mortgage Loan to fail to qualify as a REMIC or
result in the imposition of any tax under Section 860F(a) or 860G(d) of the Code
on any REMIC holding such Mortgage Loan. The Owner shall furnish the Servicer
with a corporate resolution executed by the Board of Directors of Owner and
appointing certain employees of Servicer to be officers of Owner for the limited
purpose of executing certain documents in connection with Servicer’s performance
of its obligations under this Agreement, in the form of Exhibit E hereto, no
later than the initial Effective Date and if reasonably required by the
Servicer, such other documents necessary or appropriate to enable the Servicer
to carry out its servicing and administrative duties under this Agreement.
     The Servicer shall perform all of its servicing responsibilities hereunder
and may cause a subservicer to perform any of its responsibilities on its
behalf, but the use by the Servicer of a subservicer shall not release the
Servicer from any of its obligations hereunder and the Servicer shall remain
responsible hereunder for all acts and omissions of each subservicer as fully as
if such acts and omissions were those of the Servicer. The Servicer shall pay
all fees and expenses of each subservicer from its own funds.
     At the cost and expense of the Servicer, without any right of reimbursement
from the Custodial Account, the Servicer shall be entitled to terminate the
rights and responsibilities of a subservicer and arrange for any servicing
responsibilities to be performed by a successor subservicer, provided, however,
that nothing contained herein shall be deemed to prevent or prohibit the
Servicer, at the Servicer’s option, from electing to service the related
Mortgage Loans itself. In the event that the Servicer’s responsibilities and
duties as servicer under this Agreement are terminated pursuant to Section 8.03,
9.01 or 10.01, and if requested to do so by the Owner, the Servicer shall at its
own cost and expense terminate the rights and responsibilities of each
subservicer effective as of the date of termination of the Servicer. The
Servicer shall pay all fees, expenses or penalties necessary in order to
terminate the rights and responsibilities of each subservicer from the
Servicer’s own funds without reimbursement from the Owner.

14



--------------------------------------------------------------------------------



 



     Notwithstanding any of the provisions of this Agreement relating to
agreements or arrangements between the Servicer and a subservicer or any
reference herein to actions taken through a subservicer or otherwise, the
Servicer shall not be relieved of its obligations to the Owner and shall be
obligated to the same extent and under the same terms and conditions as if it
alone were servicing and administering the Mortgage Loans. The Servicer shall be
entitled to enter into an agreement with a subservicer for indemnification of
the Servicer by the subservicer and nothing contained in this Agreement shall be
deemed to limit or modify such indemnification.
     Any subservicing agreement, and any other transactions or services relating
to the Mortgage Loans involving a subservicer shall be deemed to be between such
subservicer and Servicer alone, and the Owner shall have no obligations, duties
or liabilities with respect to such subservicer including no obligation, duty or
liability of Owner to pay such subservicer’s fees and expenses. For purposes of
distributions and advances by the Servicer pursuant to this Agreement, the
Servicer shall be deemed to have received a payment on a Mortgage Loan when a
subservicer has received such payment.
Section 4.02 Liquidation of Mortgage Loans; Servicing Advances and Foreclosure.
     If any payment due under any Mortgage Loan and not postponed pursuant to
Section 4.01 is not paid when the same becomes due and payable, or if the
Mortgagor fails to perform any other covenant or obligation under the Mortgage
Loan and such failure continues beyond any applicable grace period, the Servicer
shall take such action as it shall deem to be in the best interests of the
Owner. If any payment due under any Mortgage Loan and not postponed pursuant to
Section 4.01 remains delinquent for a period of 90 days or more, the Servicer
shall (a) act in the best interests of the Owner, and such action may include
the commencement of foreclosure proceedings or the sale of such Mortgage Loan,
(b) if the Servicer commences foreclosure proceedings, notify the Owner thereof
on the monthly remittance report delivered pursuant to Section 5.02 on the first
Remittance Date following such commencement and (c) respond to reasonable
inquiries of the Owner with respect to the Mortgage Loan or related REO
Property. Notwithstanding the foregoing, the Servicer may not sell a delinquent
Mortgage Loan unless it has obtained the consent of the Owner. The Owner may
instruct the Servicer to commence foreclosure proceedings on any Mortgage Loan
for which any payment remains delinquent for a period of 120 days or more. If
the Servicer has commenced foreclosure proceedings, it shall notify the Owner as
above provided and thereafter periodically advise the Owner of the status of the
foreclosure proceedings and follow the Owner’s instructions in connection
therewith.
     Whether in connection with the foreclosure of a Mortgage Loan or otherwise
and prior to such time as title to such Mortgaged Property is liquidated, the
Servicer shall from its own funds make all necessary and proper Servicing
Advances; provided, however, that the Servicer is not required to make a
Servicing Advance unless the Servicer determines in the exercise of its good
faith reasonable judgment that such Servicing Advance would ultimately be
recoverable from REO Dispositions, Insurance Proceeds or Condemnation Proceeds
(with respect to each of which the Servicer shall have the priority described in
Section 4.05 for purposes of withdrawals from the Custodial Account). In the
event that any Servicing Advance or any commitment to pay a Servicing Advance in
connection with any Mortgage Loan exceeds $5,000, the Servicer shall secure the
written approval of the Owner.

15



--------------------------------------------------------------------------------



 



     Notwithstanding anything to the contrary contained herein, in connection
with a foreclosure or acceptance of a deed in lieu of foreclosure, the Servicer
shall have no obligation to commence foreclosure proceedings or obtain title to
Mortgage Property securing a Mortgage Loan as a result of or in lieu of
foreclosure or otherwise if (i) such Mortgage Loan is subject to the HOEPA or
any regulations related thereto, (ii) such Mortgage Loan qualifies as a High
Cost Loan under a state anti-predatory lending law or regulation, or (iii) a
Mortgaged Property is contaminated by hazardous or toxic substances or wastes.
If the Owner requests an environmental inspection or review of such Mortgaged
Property, such an inspection or review is to be conducted by a qualified
inspector at the Owner’s expense. Upon completion of the inspection, the
Servicer shall promptly provide the Owner with a written report of the
environmental inspection. In the event (a) the environmental inspection report
indicates that the Mortgaged Property is contaminated by hazardous or toxic
substances or wastes and (b) the Owner directs the Servicer to proceed with
foreclosure or acceptance of a deed in lieu of foreclosure, the Servicer shall
be reimbursed for all reasonable costs associated with such foreclosure or
acceptance of a deed in lieu of foreclosure and any related environmental clean
up costs, as applicable, from the related Liquidation Proceeds, or if the
Liquidation Proceeds are insufficient to fully reimburse the Servicer, the
Servicer shall be entitled to be reimbursed from amounts in the Custodial
Account pursuant to Section 4.05 hereof. In the event the Owner directs the
Servicer not to proceed with foreclosure or acceptance of a deed in lieu of
foreclosure, the Servicer shall be reimbursed for all Servicing Advances made
with respect to the related Mortgaged Property from the Custodial Account
pursuant to Section 4.05 hereof.
Section 4.03 Collection of Mortgage Loan Payments.
     Continuously from the date hereof until the principal and interest on all
Mortgage Loans are paid in full, the Servicer will use reasonable efforts, in
accordance with this Agreement, to collect all payments due under each of the
Mortgage Loans when the same shall become due and payable, and will take
reasonable care in ascertaining and estimating annual taxes, assessments, fire
and hazard insurance premiums, mortgage insurance premiums, and all other
charges that, as provided in any Mortgage, will become due and payable in order
that the installments payable by the Mortgagors will be sufficient to pay such
charges as and when they become due and payable.
Section 4.04 Establishment of Custodial Account; Deposits in Custodial Account.
     The Servicer shall segregate and hold all funds collected and received
pursuant to each Mortgage Loan and REO Property separate and apart from any of
its own funds and general assets and shall establish and maintain one or more
Custodial Accounts (collectively, the “Custodial Account”), in the form of time
deposit or demand accounts. The Custodial Account shall be established with an
Eligible Depository Institution. The creation of any Custodial Account shall be
evidenced by a letter agreement in the form of Exhibit F hereto. A copy of such
certification or letter agreement shall be furnished to the Owner upon request.
     The Servicer shall deposit in a mortgage clearing account on a daily basis
and in the Custodial Account no later than the second Business Day thereafter
and retain therein:
     (i) all scheduled payments due and collected under the Mortgage Note after
the Effective Date on account of principal, including Principal Prepayments
collected after the Effective Date (and with respect to each full or partial
Principal Prepayment, any

16



--------------------------------------------------------------------------------



 



Prepayment Interest Shortfall to the extent of the Servicer’s aggregate
Servicing Fee received with respect to the related Prepayment Period), on the
Mortgage Loans;
     (ii) all payments collected on account of interest on the Mortgage Loans;
     (iii) all Liquidation Proceeds;
     (iv) all Insurance Proceeds, including amounts required to be deposited
pursuant to Section 4.10 and Section 4.11, other than proceeds to be held in the
Escrow Account and applied to the restoration or repair of the Mortgaged
Property or released to the Mortgagor in accordance with Customary Servicing
Procedures, the Mortgage Loan documents or applicable law;
     (v) all Condemnation Proceeds with respect to any Mortgaged Property which
are not released to the Mortgagor in accordance with Customary Servicing
Procedures, the Mortgage Loan documents or applicable law;
     (vi) any P&I Advances; and
     (vii) any amount required to be deposited in the Custodial Account pursuant
to Sections 4.01, 4.11, 4.14, 4.17, 5.01 and 6.02.
The foregoing requirements for deposit in the Custodial Account shall be
exclusive. Any interest paid and investment income on funds deposited in the
Custodial Account by the Eligible Depository Institution shall accrue to the
benefit of the Servicer and shall be considered Ancillary Income (excluding
prepayment penalties) payable in accordance with the terms of this Agreement.
Payments in the nature of late payment charges, fees for special services
provided to a Mortgagor, assumption fees and all other Ancillary Income may be
retained by the Servicer and do not need to be deposited in the Custodial
Account..
     The Servicer may invest the funds in the Custodial Account in Eligible
Investments designated in the name of the Servicer for the benefit of the Owner,
which shall mature not later than the Business Day next preceding the Remittance
Date next following the date of such investment (except that (i) any investment
in the institution with which the Custodial Account is maintained may mature on
such Remittance Date and (ii) any other investment may mature on such Remittance
Date if the Servicer shall advance funds on such Remittance Date, pending
receipt thereof to the extent necessary to make distributions to the Owner) and
shall not be sold or disposed of prior to maturity. Notwithstanding anything to
the contrary herein and above, all income and gain realized from any such
investment shall be for the benefit of the Servicer and shall be considered
Ancillary Income payable in accordance with the terms of this Agreement. The
amount of any losses incurred in respect of any such investments shall be
deposited in the Custodial Account by the Servicer out of its own funds
immediately as realized.
Section 4.05 Withdrawals From the Custodial Account.
     The Servicer shall, from time to time, withdraw funds from the Custodial
Account for the following purposes:

17



--------------------------------------------------------------------------------



 



     (i) to make payments to the Owner in the amounts and in the manner provided
for in Section 5.01;
     (ii) to reimburse itself for P&I Advances, the Servicer’s right to
reimburse itself pursuant to this subclause (ii) being limited to amounts
received on the related Mortgage Loan that represent payments of principal
and/or interest respecting which any such P&I Advance was made;
     (iii) to reimburse itself first for unreimbursed Servicing Advances and
second for unreimbursed P&I Advances, the Servicer’s right to reimburse itself
pursuant to this subclause (iii) with respect to any Mortgage Loan being limited
to related Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds, REO
Disposition Proceeds and such other amounts as may be collected by the Servicer
from the Mortgagor or otherwise relating to the Mortgage Loan, it being
understood that, in the case of any such reimbursement, the Servicer’s right
thereto shall be prior to the rights of the Owner;
     (iv) to reimburse itself for unreimbursed Servicing Advances and advances
of Servicer funds made pursuant to Section 5.03 of this Agreement to the extent
that such amounts are nonrecoverable by the Servicer pursuant to subclause
(iii) above
     (v) to reimburse itself for all expenses necessary for the proper
operation, management and maintenance of each REO Property, including the cost
of maintaining any hazard insurance pursuant to Section 4.10 and the fees of any
managing agent of the Servicer or a subservicer, it being understood that, in
the case of any such expenditure or withdrawal related to a particular REO
Property, the amount of such expenditure or withdrawal from the Custodial
Account shall be limited to amounts on deposit in the Custodial Account with
respect to the related REO Property;
     (vi) to pay itself with respect to each Mortgage Loan the Servicing
Compensation pursuant to Section 6.03;
     (vii) to transfer funds to another Eligible Depository Institution in
accordance with Section 4.09 hereof;
     (viii) to remove funds inadvertently placed in the Custodial Account in
error by the Servicer; and
     (ix) to clear and terminate the Custodial Account upon the termination of
this Agreement.
     On each Remittance Date, the Servicer shall withdraw all funds from the
Custodial Account. The Servicer may use such withdrawn funds only for the
purposes described in this Section 4.05.
Section 4.06 Establishment of Escrow Account; Deposits in Escrow Account.
     The Servicer shall segregate and hold all funds collected and received
pursuant to each Mortgage Loan which constitute Escrow Payments separate and
apart from any of its own funds and

18



--------------------------------------------------------------------------------



 



general assets and shall establish and maintain one or more Escrow Accounts
(collectively, the “Escrow Account”), in the form of time deposit or demand
accounts. The Escrow Account shall be established with an Eligible Depository
Institution. The creation of any Escrow Account shall be evidenced by a letter
agreement in the form of Exhibit G hereto. Upon request, the Servicer shall
provide the Owner with a copy of a letter agreement evidencing the establishment
of each Escrow Account.
     The Servicer shall deposit in a mortgage clearing account on a daily basis
and no later than the second Business Day thereafter in the Escrow Account and
retain therein: (i) all Escrow Payments held or collected on account of the
Mortgage Loans, for the purpose of effecting timely payment of any such items as
required under the terms of this Agreement, (ii) all Insurance Proceeds that are
to be applied to the restoration or repair of any Mortgaged Property and (iii)
all revenues received with respect to the management, conservation, protection
and operation of the REO Properties pursuant to Section 4.14. The Servicer shall
make withdrawals therefrom only to effect such payments as are required under
this Agreement, and for such other purposes as shall be set forth in or in
accordance with Section 4.07. Any interest paid on funds deposited in an Escrow
Account by the Eligible Depository Institution other than interest on escrowed
funds required by law to be paid to the Mortgagor shall accrue to the benefit of
the Servicer and shall be considered Ancillary Income payable in accordance with
the terms of this Agreement. To the extent required by law, the Servicer shall
pay interest on escrowed funds to the Mortgagor notwithstanding that the Escrow
Account is non-interest bearing or that interest paid thereon is insufficient
for such purposes.
Section 4.07 Withdrawals From Escrow Account.
     Withdrawals from the Escrow Account may be made by the Servicer only (a) to
effect timely payments of taxes, assessments, Primary Insurance Policy premiums,
fire and hazard insurance premiums or other items constituting Escrow Payments
for the related Mortgage, (b) to reimburse the Servicer for any Servicing
Advance made by Servicer pursuant to Sections 4.08 and 4.10 hereof with respect
to a related Mortgage Loan, but only from amounts received on the related
Mortgage Loan which represent late payments or collections of Escrow Payments
thereunder, (c) to refund to any Mortgagor any funds found to be in excess of
the amounts required under the terms of the related Mortgage Loan, (d) upon
default of a Mortgagor or in accordance with the terms of the related Mortgage
Loan and if permitted by applicable law, for transfer to the Custodial Account
of such amounts as are to be applied to the indebtedness of a Mortgage Loan in
accordance with the terms thereof, (e) for application to restoration or repair
of the Mortgaged Property, (f) to pay to the Owner in accordance with the terms
of this Agreement , or to the Mortgagor to the extent required by law, any
interest paid on the funds deposited in the Escrow Account, (g) to deposit into
the Custodial Account the funds required to be deposited therein pursuant to
Section 4.14, (h) to pay to itself amounts to which it is entitled pursuant to
Section 4.14, (i) to remove funds inadvertently placed in an Escrow Account in
error by the Servicer, (j) to transfer funds to another Eligible Depository
Institution in accordance with Section 4.09 hereof or (k) to clear and terminate
the Escrow Account upon the termination of this Agreement.
Section 4.08 Payment of Taxes, Insurance and Other Charges.
     With respect to each Mortgage Loan, the Servicer shall maintain accurate
records reflecting the status of taxes, assessments, and other charges for which
an escrow is maintained and the status

19



--------------------------------------------------------------------------------



 



of Primary Insurance Policy premiums and fire and hazard insurance coverage and
shall obtain, from time to time, all bills for the payment of such charges
(including renewal premiums) and shall effect payment thereof employing for such
purpose deposits of the Mortgagor in the Escrow Account which shall have been
estimated and accumulated by the Servicer in amounts sufficient for such
purposes, as allowed under the terms of the Mortgage or applicable law. To the
extent that a Mortgage does not provide for Escrow Payments, or the Servicer has
waived the escrow of Escrow Payments or the Servicer is prohibited by applicable
state law from requiring the escrow of Escrow Payments, the Servicer shall use
commercially reasonable efforts to seek to determine that any such payments are
made by the Mortgagor. The Servicer assumes full responsibility for the timely
payment of all such bills and shall effect timely payments of all such bills
irrespective of each Mortgagor’s faithful performance in the payment of same or
the making of the Escrow Payments and shall make Servicing Advances from its own
funds to effect such payments, subject to reimbursement pursuant to Section 4.07
hereof.
Section 4.09 Transfer of Accounts.
     The Servicer may from time to time transfer the Custodial Account and the
Escrow Account to an Eligible Depository Institution, provided that the Servicer
provides written notice of such transfer within 14 Business Days thereafter.
Section 4.10 Maintenance of Hazard Insurance.
     The Servicer shall cause to be maintained for each Mortgage Loan, fire and
hazard insurance with extended coverage customary in the area where the
Mortgaged Property is located, in an amount which is, subject to applicable law,
at least equal to the lesser of (i) the maximum insurable value of the
improvements securing the related Mortgage Loan and (ii) the greater of (a) the
outstanding principal balance of the Mortgage Loan and (b) the minimum amount
necessary to prevent the Mortgagor and/or the mortgagee from becoming a
co-insurer. If the Mortgaged Property is in an area identified in the Federal
Register by the Federal Emergency Management Agency as having special flood
hazards, and that has federally-mandated flood insurance requirements (and such
flood insurance has been made available) the Servicer will cause to be
maintained a flood insurance policy meeting the requirements of the current
guidelines of the Federal Insurance Administration with a generally acceptable
insurance carrier, in an amount representing coverage not less than the least of
(i) the outstanding principal balance of the Mortgage Loan, (ii) the full
insurable value of the Mortgaged Property, or (iii) the maximum amount of
insurance available under the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, each as amended. The Servicer shall also
maintain on any REO Property, fire and hazard insurance with extended coverage
in an amount which is at least equal to the maximum insurable value of the
improvements which are a part of such property, liability insurance and, to the
extent required and available under the National Flood Insurance Act of 1968 and
the Flood Disaster Protection Act of 1973, each as amended, flood insurance in
an amount required above. Any amounts collected by the Servicer under any such
policies (other than amounts to be deposited in the Escrow Account and applied
to the restoration or repair of the related Mortgaged Property, REO Property, or
released to the Mortgagor in accordance with Customary Servicing Procedures or
in accordance with the terms of the Mortgage Loan or applicable law) shall be
deposited in the Custodial Account, subject to withdrawal pursuant to
Section 4.05. It is understood and agreed that no earthquake or other

20



--------------------------------------------------------------------------------



 



additional insurance need be required by the Servicer of any Mortgagor or
maintained on property acquired in respect of a Mortgage Loan, other than
pursuant to such applicable laws and regulations as shall at any time be in
force and as shall require such additional insurance. All policies required
hereunder shall be endorsed with standard mortgagee clauses with loss payable to
the Servicer, its successors and its assigns, or, upon request of the Owner, to
the Owner, and shall provide for at least 30 days prior written notice to the
Servicer of any cancellation thereof. The Servicer shall not accept or obtain
any such insurance policy from an insurance company that does not at that time
maintain a General Policy Rating of B-III or better in Best’s Key Rating Guide.
Servicing Advances made under this Section 4.10 shall be eligible for
reimbursement pursuant to Section 4.10 hereof.
Section 4.11 Maintenance of Blanket Insurance Policy.
     If the Servicer obtains and maintains a blanket insurance policy that is
issued by an insurer generally acceptable to Fannie Mae and Freddie Mac and that
insures against hazard losses on all of the Mortgage Loans, then, to the extent
such policy provides coverage in an amount equal to the coverage required
pursuant to Section 4.10 and otherwise complies with all other requirements of
Section 4.10, the Servicer shall be deemed to have satisfied its obligations as
set forth in Section 4.10. Such policy may contain a clause providing for a
reasonable deductible, in which case the Servicer shall, if there shall not have
been maintained on the related Mortgaged Property a policy complying with
Section 4.10, and if there shall have been a loss that would have been covered
by such policy, deposit in the Custodial Account the amount not otherwise
payable under the blanket policy because of such deductible clause.
Section 4.12 Maintenance of Mortgage Impairment Insurance Policy.
     The Servicer may satisfy its obligations under Section 4.10 and 4.11
pertaining to physical storage of insurance policies and general policy rating
requirements by maintaining a mortgage impairment or other form of blanket
policy that will protect the Servicer and/or Owner in the event of uninsured
loss, insolvency of an insurance carrier or any other loss normally to be
covered by a mortgage impairment policy. It is agreed that any expense incurred
by the Servicer in maintaining any such insurance shall be borne by the
Servicer. This shall be deemed to include any loss or any expense as a result of
a deductible clause in such a policy.
Section 4.13 Fidelity Bond; Errors and Omissions Insurance.
     The Servicer at its own expense shall maintain with responsible companies
throughout the term of this Agreement a blanket fidelity bond and an errors and
omissions insurance policy, with broad coverage on all officers, employees and
other individuals acting on behalf of the Servicer in connection with its
activities under this Agreement. The amount of coverage shall be at least equal
to the coverage that would be required of the Servicer by Fannie Mae or Freddie
Mac, if the Servicer were servicing the Mortgage Loans for Fannie Mae or Freddie
Mac, and such policy shall be issued by a company that is acceptable to Fannie
Mae or Freddie Mac. The Fidelity Bond and errors and omissions insurance shall
be in the form of the Mortgage Banker’s Blanket Bond and shall protect and
insure the Servicer against losses caused by such individuals, including losses
from forgery, theft, embezzlement, fraud, errors and omissions and negligent
acts of such individuals. Such Fidelity Bond shall also protect and insure the
Servicer against losses in connection with the failure to maintain any insurance
policies required pursuant to this Agreement and the release or satisfaction

21



--------------------------------------------------------------------------------



 



of a Mortgage Loan without having obtained payment in full of the indebtedness
secured thereby. No provision of this Section 4.13 requiring such fidelity bond
and errors and omissions insurance shall diminish or relieve the Servicer from
its duties and obligations as set forth in this Agreement.
Section 4.14 Title, Management and Disposition of REO Property.
     Subject to Section 4.02, if title to a Mortgaged Property is acquired in
foreclosure or by deed in lieu of foreclosure, the deed or certificate of sale
shall be taken in the name of the Servicer or its nominee, in either case as
nominee, for the benefit of the Owner on the date of acquisition of title (the
“REO Owner”); provided, however, that the Servicer shall not be required to take
title in its own name if it reasonably determines that such record ownership
could harm the interests of the Owner or the Servicer. In the event the Servicer
is not authorized or permitted or elects not to hold title to real property in
the state in which the REO Property is located, or would be adversely affected
under the “doing business” or tax laws of such state by so holding title, the
deed or certificate of sale shall be taken in the name of such Person or Persons
as shall be consistent with an opinion of counsel obtained by the Servicer, at
expense of the REO Owner, from an attorney duly licensed to practice law in the
state where the REO Property is located. The Person or Persons holding such
title other than the REO Owner shall acknowledge in writing that such title is
being held as nominee for the REO Owner.
     In the event of a Pass-Through Transfer for which Servicer continues to
service any Mortgage Loan, the REO Property must be sold within three years
following the end of the calendar year of the date of acquisition if a REMIC
election has been made with respect to the arrangement under which the Mortgage
Loans and REO Property are held, unless (i) the Purchaser shall have been
supplied with an Opinion of Counsel (at the Owner’s expense) to the effect that
the holding by the related trust of such Mortgaged Property subsequent to such
three-year period (and specifying the period beyond such three-year period for
which the Mortgaged Property may be held) will not result in the imposition of
taxes on “prohibited transactions” of the related trust as defined in Section
860F of the Code, or cause the related REMIC to fail to qualify as a REMIC, in
which case the related trust may continue to hold such Mortgaged Property
(subject to any conditions contained in such Opinion of Counsel), or (ii) the
Purchaser (at the Owner’s expense) or the Servicer shall have applied for, prior
to the expiration of such three-year period, an extension of such three-year
period in the manner contemplated by Section 856(e)(3) of the Code, in which
case the three-year period shall be extended by the applicable period. If a
period longer than three years is permitted under the foregoing sentence and is
necessary to sell any REO Property, the Servicer shall report monthly to the
Purchaser as to progress being made in selling such REO Property.
     Notwithstanding any other provision of this Agreement, if a REMIC election
has been made, no Mortgaged Property held by a REMIC shall be rented (or allowed
to continue to be rented) or otherwise used for the production of income by or
on behalf of the related trust or sold in such a manner or pursuant to any terms
that would (i) cause such Mortgaged Property to fail to qualify at any time as
“foreclosure property” within a meaning of Section 860G(a)(8) of the Code,
(ii) subject to the related trust to the imposition of any federal or state
income taxes on “net income from foreclosure property” with respect to such
Mortgaged Property within the meaning of Section 860G(c) of the Code, or
(iii) cause the sale of such Mortgaged Property to result in the receipt by the
related trust or any income from non-permitted assets as described in
Section 860F(a) (2)(B) of the

22



--------------------------------------------------------------------------------



 



Code, unless the Servicer has agreed to indemnify and hold harmless the related
trust with respect to the imposition of any such taxes.
     The Servicer, either itself or through an agent selected by the Servicer,
shall manage, conserve, protect and operate each REO Property for the REO Owner
solely for the purpose of its prompt disposition and sale, and in same manner
that it would be required to manage, conserve, protect and operate foreclosed
property for its own account (subject to the condition described in the second
paragraph of Section 4.02); provided, however, that the Servicer’s obligations
with respect to such REO Property shall in no way limit the right of the REO
Owner to assume responsibility for the maintenance and sale of properties
obtained through foreclosure proceedings or through other means in lieu of
foreclosure proceedings. The Servicer shall attempt to sell the same (and may
temporarily rent the same) on such terms and conditions as the Servicer deems to
be in the reasonable interest of the REO Owner in accordance with Customary
Servicing Procedures. If Owner has notified the Servicer in writing that an REO
Property is held as part of a REMIC, the Servicer will make reasonable efforts
to sell such REO Property within the time necessary to preserve such REMIC
status as advised by Owner in the notice thereof.
     The Servicer shall cause to be deposited in the Escrow Account, on a daily
basis upon receipt thereof, all revenues received with respect to the
conservation and disposition of the related REO Property and shall withdraw
therefrom funds necessary for the proper operation, management and maintenance
of the related REO Property, including the cost of maintaining any hazard
insurance pursuant to Section 4.10 hereof and the fees of any managing agent
acting on behalf of the Servicer. Any disbursement in excess of $5,000 shall be
made only with the written approval of the REO Owner. For purposes of the
preceding sentence, any approval given by the Owner shall constitute approval by
the REO Owner. On or before each Determination Date, the Servicer shall withdraw
from the Escrow Account and deposit into the Custodial Account the net income
from the REO Property on deposit in the Escrow Account less any reserves
required to be maintained in the Escrow Account from time to time to satisfy
reasonably anticipated expenses. The Servicer shall furnish to the Owner on each
Remittance Date, an operating statement for each REO Property covering the
operation of each REO Property for the previous month and the Servicer’s efforts
in connection with the sale of that REO Property. Such statement shall be
accompanied by such other information as the Owner shall reasonably request.
     Each REO Disposition shall be carried out by the Servicer at such price,
and upon such terms and conditions, as the Servicer deems to be in the
reasonable interests of the REO Owner consistent with Customary Servicing
Procedures; provided, however, that the Servicer, prior to any such disposition,
shall notify the REO Owner in writing of such price, terms and conditions and
shall proceed with such disposition only if the Servicer is not otherwise
directed by the REO Owner in a writing delivered to the Servicer not later than
the tenth Business Day following the Servicer’s delivery of such notice to the
REO Owner. For purposes of the preceding sentence, any direction given by the
Owner shall constitute a direction by the REO Owner. If upon the acquisition of
title to the Mortgaged Property by foreclosure sale or deed in lieu of
foreclosure or otherwise, there remain outstanding unreimbursed P&I Advances
pursuant to Section 5.03 with respect to the Mortgage Loan or if, upon
liquidation as provided in this Section 4.14, there remain outstanding any
unreimbursed Servicing Advances with respect to the Mortgaged Property or the
Mortgage Loan, the Servicer shall be entitled to reimbursement from the proceeds
received in connection with the

23



--------------------------------------------------------------------------------



 



disposition of the Mortgaged Property, and from the Owner if such proceeds are
insufficient, for any related unreimbursed Servicing Advances or related
unreimbursed P&I Advances pursuant to Section 5.03. On the Remittance Date
immediately following the Principal Prepayment Period in which REO Disposition
Proceeds are received, the net cash proceeds of such REO Disposition shall be
distributed to the REO Owner. In the event that the Servicer is billed for
expenses related to an REO Property subsequent to the date on which the net cash
proceeds of such REO Disposition are distributed to the REO Owner, the Servicer
shall pay such expenses and shall thereupon be entitled to reimburse itself
therefore by withdrawing the amount of such expenses from the Custodial Account.
Section 4.15 Transfer Notices.
     (a) Within fifteen (15) days before the applicable Effective Date with
respect to the Mortgage Loans, the Owner shall cause any required notices
(“Goodbye Letters”) to the Mortgagors of the transfer of the servicing function
contemplated herein to be delivered to the Mortgagors. Such Goodbye Letters
shall be prepared and delivered by or on behalf of the Owner in accordance with
applicable law and the Transfer Instructions. Within fifteen (15) days before
the applicable Effective Date with respect to the Mortgage Loans, the Servicer
shall cause any required notices (“Hello Letters”) to the Mortgagors of the
Servicer’s assumption of the servicing function contemplated herein to be
delivered to the Mortgagors. Such Hello Letters shall be prepared and delivered
by the Servicer in accordance with applicable law and the Transfer Instructions.
The parties shall cooperate to accomplish such notification in a timely and
efficient manner as will best facilitate the assumption by the Servicer of the
servicing responsibilities. The form of the Goodbye Letters and Hello Letters to
be sent to Mortgagors shall be approved by the Owner and the Servicer before
mailing.
     (b) The Owner shall notify, or cause to be notified, all Insurers, by
overnight or registered mail, that all insurance premium billings for the
Mortgage Loans must be sent to the Servicer. Additionally, the Owner shall,
prior to the applicable Effective Date, obtain the written consent of any
Insurers that have the contractual right to approve the assumption of the
servicing responsibilities by the Servicer.
     (c) The Owner, with the reasonable assistance of the Servicer, shall notify
the applicable taxing authorities (except as such is handled through the tax
service company on any tax service contracts procured by the Servicer) of the
assumption of the servicing responsibilities by the Servicer and include
instructions to deliver all notices and tax bills to the Servicer or the
applicable tax service provider, as the case may be, from and after the
Effective Date.
     (d) The Owner shall notify all attorneys who, on the Effective Date, are
providing legal services to or on behalf of the Owner in connection with pending
foreclosure or litigation involving one or more of the Mortgage Loans, of the
transfer of the servicing function with respect to the Mortgage Loans to the
Servicer.
     (e) The costs and expenses related to the notices required to be provided
under Subsections (b), (c) and (d) above shall be paid by the Owner. Each of
Owner and Servicer shall be responsible for their respective costs incurred in
connection with subsection (a) above.

24



--------------------------------------------------------------------------------



 



Section 4.16 Restoration of Mortgaged Property.
     The Servicer need not obtain the approval of the Owner prior to releasing
any Insurance Proceeds or Condemnation Proceeds to the Mortgagor to be applied
to the restoration or repair of the Mortgaged Property if such release is in
accordance with Customary Servicing Procedures. For claims greater than $15,000,
at a minimum the Servicer shall comply with the following conditions in
connection with any such release of Insurance Proceeds or Condemnation Proceeds:
     (i) The Servicer shall receive satisfactory independent verification of
completion of repairs and issuance of any required approvals with respect
thereto;
     (ii) the Servicer shall take all steps necessary to preserve the priority
of the lien of the Mortgage, including, but not limited to requiring waivers
with respect to mechanics’ and materialmen’s liens;
     (iii) the Servicer shall verify that the Mortgage Loan is not in default;
and
     (iv) pending repairs or restoration, the Servicer shall place the Insurance
Proceeds or Condemnation Proceeds in the Escrow Account.
     If the Owner is named as an additional loss payee, the Servicer is hereby
empowered to endorse any loss draft issued in respect of such a claim in the
name of the Owner.
Section 4.17 Maintenance of PMI Policy; Claims.
     With respect to each Mortgage Loan with an LTV in excess of 80%, the
Servicer shall maintain or cause the Mortgagor to maintain in full force and
effect a PMI Policy insuring the portion over 78% until terminated pursuant to
the Homeowners Protection Act of 1998, 12 UCS §4901, et seq. In the event that
such PMI Policy shall be terminated other than as required by law, the Servicer
shall obtain from another Qualified Insurer a comparable replacement policy,
with a total coverage equal to the remaining coverage of such terminated PMI
Policy. If the insurer shall cease to be a Qualified Insurer, the Servicer shall
determine whether recoveries under the PMI Policy are jeopardized for reasons
related to the financial condition of such insurer, it being understood that the
Servicer shall in no event have any responsibility or liability for any failure
to recover under the PMI Policy for such reason. If the Servicer determines that
recoveries are so jeopardized, it shall notify the Owner and the Mortgagor, if
required, and obtain from another Qualified Insurer a replacement insurance
policy. The Servicer shall not take any action which would result in noncoverage
under any applicable PMI Policy of any loss which, but for the actions of the
Servicer would have been covered thereunder. In connection with any assumption
or substitution agreement entered into or to be entered into pursuant to
Section 6.01, the Servicer shall promptly notify the insurer under the related
PMI Policy, if any, of such assumption or substitution of liability in
accordance with the terms of such PMI Policy and shall take all actions which
may be required by such insurer as a condition to the continuation of coverage
under such PMI Policy. If such PMI Policy is terminated as a result of such
assumption or substitution of liability, the Servicer shall obtain a replacement
PMI Policy as provided above.

25



--------------------------------------------------------------------------------



 



     In connection with its activities as servicer, the Servicer agrees to
prepare and present, on behalf of itself and the Owner, claims to the insurer
under any PMI Policy in a timely fashion in accordance with the terms of such
PMI Policy and, in this regard, to take such action as shall be necessary to
permit recovery under any PMI Policy respecting a defaulted Mortgage Loan.
Pursuant to Section 4.04, any amounts collected by the Servicer under any PMI
Policy shall be deposited in the Custodial Account, subject to withdrawal
pursuant to Section 4.05.
Section 4.18 Privacy.
     In connection with servicing of Mortgage Loans hereunder, the Servicer
shall comply, and cause its third party service providers to comply, with the
Privacy Requirements, subject to the applicability of such Privacy Requirements
to the Servicer as the result of the Servicer’s provision of the services under
this Agreement. The foregoing obligation to comply with the Privacy Requirements
may include the following: (A) the Servicer shall not disclose any Customer
Information to any person or entity, other than to the extent necessary to carry
out the Servicer’s express obligations under the Agreement, and for no other
purpose. The Servicer shall ensure that each person or entity to whom or to
which the Servicer intends to disclose Customer Information shall, prior to any
such disclosure of information, agree to: (i) keep confidential any such
Customer Information, (ii) use or disclose such Customer Information only to the
extent necessary to carry out the Servicer’s express obligations under this
Agreement: (B) the Servicer shall not use Customer Information for any purpose,
including but not limited to the marketing of products or services to, or the
solicitation of business from the Mortgagors. The Servicer may use the Customer
Information to the extent necessary to carry out the Servicer’s express
obligations under the Agreement and as required by state or federal law or
regulation. The Servicer may also use the Customer Information as expressly
permitted by the Owner in writing, to the extent that such express permission is
in accordance with the Privacy Requirements; (C) the Servicer shall assess,
manage, and control (and cause its service providers to assess, manage and
control) risks relating to the security and confidentiality of Customer
Information, shall implement the standards relating to such risks in the manner
set forth in the FFIEC Interagency Guidelines Establishing Standards for
Safeguarding Customer Information set forth in 12 CFR Parts 30, 208, et al, and
shall maintain at all times an Information Security Program; (D) without
limiting the scope of the above, the Servicer shall use at least the same
physical and other security measures to protect all Customer Information in the
Servicer’s possession or control, as the Servicer uses for its own confidential
and proprietary information; and (E) the Servicer shall deliver a privacy notice
during the term of this Agreement if required of the Servicer by law or
regulation in compliance with Privacy Requirements.
Section 4.19 Compliance with REMIC Provisions.
     If a REMIC election has been made with respect to the arrangement under
which the Mortgage Loans and REO Property are held, the Servicer shall not take
any action, cause the REMIC to take any action or fail to take (or fail to cause
to be taken) any action that, under the REMIC Provisions, if taken or not taken,
as the case may be could (i) endanger the status of the REMIC as a REMIC or
(ii) result in the imposition of a tax upon the REMIC (including but not limited
to the tax on “prohibited transactions” as defined in Section 860F(a)(2) of the
Code and the tax on “contribution” to a REMIC set forth in Section 860G(d) of
the Code unless the Servicer has

26



--------------------------------------------------------------------------------



 



received an Opinion of Counsel (at the expense of the party seeking to take such
actions) to the effect that the contemplated action will not endanger such REMIC
status or result in the imposition of any such tax.”
ARTICLE V
PAYMENTS TO THE OWNER
Section 5.01 Distributions.
     (a) On each Remittance Date, the Servicer shall remit to the Owner of
record on the preceding Record Date (i) all amounts credited to the Custodial
Account as of the close of business on the preceding Determination Date (net of
the other charges against or withdrawals from the Custodial Account pursuant to
Section 4.05(ii)-(x)), plus (ii) the aggregate amount of P&I Advances, if any,
minus (iii) any amounts attributable to Principal Prepayments received after the
expiration of related Principal Prepayment Period (except to the extent that,
pursuant to Section 5.03, any funds described in this clause are remitted to
Owner in lieu of advances by the Servicer of its own funds), and minus (iv) any
amounts that represent early receipts of Monthly Payments due on a Due Date or
Due Dates subsequent to the Due Date occurring in the month of such Remittance
Date (except to the extent that, pursuant to Section 5.03, any funds described
in this clause are remitted to Owner in lieu of advances by the Servicer of its
own funds).
     (b) Each remittance pursuant to this Section 5.01 shall be made by wire
transfer of immediately available funds to, or by other means of transmission or
transfer that causes funds to be immediately available in, the account which
shall have been designated by the Owner, for distributions pursuant to
Section 5.01(a).
     The Servicer shall ten days prior to the Remittance Date on which the final
distribution of funds to Owner is to be made hereunder, notify Owner of the
pendency of such distribution and such distribution shall be made to Owner.
Section 5.02 Statements to the Owner.
     Not later than the Business Day immediately following each Remittance Date,
the Servicer shall deliver to the Owner: (a)(i) a monthly remittance statement
with respect to distributions to the Owner under Section 5.01, and (ii) in the
event of a Pass-Through Transfer for which Servicer continues to service any
Mortgage Loan, a monthly remittance statement with respect to distributions to
such Investor, each in a form set forth on Exhibit H hereto; and (b)(i) a
monthly default report with respect to Mortgage Loans owned by the Owner and
(b)(ii) in the event of a Pass-Through Transfer for which Servicer continues to
service any Mortgage Loan, a monthly default report with respect to Mortgage
Loans owned by such Investor.
     In addition, not more than 60 days after the end of each calendar year,
upon receipt of written request by the Owner, the Servicer will furnish to each
Person who was an Owner at any time during such calendar year, a listing of the
principal balances of the Mortgage Loans outstanding at the end of such calendar
year.

27



--------------------------------------------------------------------------------



 



     The Servicer shall prepare and file any and all tax returns, information
statements or other filings required to be delivered to any governmental taxing
authority (other than those required to be filed by the Owner) or to the Owner
pursuant to any applicable law with respect to the Mortgage Loans and the
transactions contemplated hereby.
Section 5.03 P&I Advances by the Servicer.
     Not later than the close of business on the Business Day preceding each
Remittance Date, the Servicer shall from its own funds deposit in the Custodial
Account an amount equal to all Monthly Payments (adjusted to the Mortgage Loan
Remittance Rate) that were due on the related Due Date and that were delinquent
at the close of business on the related Cutoff Date; provided, however, that to
the extent there are funds on deposit in the Custodial Account that are not
otherwise required to be distributed to the Owner on such Remittance Date, the
Servicer may remit such funds in lieu of making advances of its own funds; and
further provided that any such funds held for future distribution and so used
shall be appropriately reflected in the Servicer’s records and replaced by the
Servicer by deposit into the Custodial Account on or before each successive
Remittance Date to the extent that funds on deposit in the Custodial Account for
the related Remittance Date (determined without regard to P&I Advances required
to be made on such Remittance Date) shall be less than the aggregate amount
required to be distributed to the Owner pursuant to Section 5.01 on such related
Remittance Date. For purposes of this Section 5.03, any Monthly Payment or
portion thereof deferred pursuant to Section 4.01 shall be considered delinquent
until paid. The Servicer’s obligation to make P&I Advances as to any Mortgage
Loan shall continue through the later to occur of (a) the last Monthly Payment
due prior to the payment in full of the Mortgage Loan or (b) the Remittance Date
following acquisition or disposition of title to the related Mortgaged Property
through foreclosure or by delivery of a deed in lieu of foreclosure.
     Notwithstanding the provisions of this Section 5.03, the Servicer shall not
be required to make any advance of principal and interest if, in the good faith
judgment of the Servicer, such advance of principal and interest will not
ultimately be recoverable from the related Mortgagor, from Liquidation Proceeds
or otherwise. In such event, the Servicer shall deliver to the Owner an
Officer’s Certificate of the Company to the effect that an officer of the Owner
has reviewed the related Mortgage File and has made the reasonable determination
that any additional advances are Nonrecoverable. In the event that Servicer
ceases making P&I advances to the Owner pursuant to this provision, Servicer
shall (i) transfer the Mortgage Loan to an actual/actual remittance type for the
remaining life of the loan and (ii) remit actual collections on such Mortgage
Loan on each subsequent Remittance Date.
ARTICLE VI
GENERAL SERVICING PROCEDURE
Section 6.01 Assumption Agreements.
     The Servicer shall use its best efforts to enforce any “due-on-sale”
provision contained in each Mortgage or Mortgage Note to the extent permitted by
law and provided that such enforcement would not impair any recovery under any
related Primary Insurance Policy. Any assumption fee collected by the Servicer
for entering into an assumption agreement shall be treated as Ancillary Income
under this Agreement.

28



--------------------------------------------------------------------------------



 



Section 6.02 Release of Mortgage Files; Wrongful Satisfaction of Mortgages.
     Upon the payment in full of any Mortgage Loan, the Servicer will prepare
and process any required satisfaction or release of the Mortgage and notify the
Owner as provided in Section 5.02.
     If the Servicer satisfies or releases the lien of a Mortgage without having
obtained payment in full of the indebtedness secured by the Mortgage, the
Servicer, upon written demand, shall remit to the Owner the then Assumed
Principal Balance of the related Mortgage Loan by deposit thereof in the
Custodial Account. The Servicer shall maintain the Fidelity Bond as provided for
in Section 4.13 insuring the Servicer against any loss it may sustain with
respect to any Mortgage Loan not satisfied in accordance with the procedures set
forth herein.
Section 6.03 Servicing Compensation.
     As consideration for Servicer’s performance of servicing obligations
pursuant to this Agreement and subject to the terms and conditions of this
Agreement, Servicer shall, in accordance with the terms of this Agreement,
withdraw from the Custodial Account, pursuant to Section 4.05, or otherwise
retain the Servicing Compensation With respect to any calendar month and each
Mortgage Loan, an amount equal to one-twelfth of the product of the Servicing
Fee Rate (.375 %) and the Assumed Principal Balance as of the first day of the
related Due Period.
     The Servicer shall be entitled to reimbursement for additional services,
including
     (a) express and other delivery charges, recordation fees and any other
reasonable out-of-pocket expenses incurred by the Servicer with respect to a
Mortgage Loan to the extent not ordinary to the servicing function (but not
including salaries, rent and other general operating expenses of Servicer
normally classified as overhead);
     (b) for preparation and delivery of any special reports, magnetic tapes,
disks, or transmission outside the normal monthly accounting reports; and
     (c) to the extent not ordinary to the servicing function, any action taken
by the Servicer which the Servicer reasonably determines to be necessary or
appropriate in order to protect the rights of the Owner (including property
preservation) with respect to any Mortgage Loan, and including Loss Mitigation
Activity per Fannie Mae’s then current compensation guidelines.
Section 6.04 Annual Statement as to Compliance.
     The Servicer shall deliver to the Owner, on or before March 31 of each
year, beginning March 31, 2004, an Officers’ Certificate stating that (i) a
review of the activities of the Servicer during the preceding calendar year and
of the Servicer’s performance under this Agreement has been made under such
officer’s supervision, and (ii) to the best of such officer’s knowledge, based
on such review, the Servicer has fulfilled all of its obligations under this
Agreement throughout such year, or, if there has been a default in the
fulfillment of any such obligation, specifying each such default known to such
Servicing Officer and the nature and status thereof and the action being taken
by the Servicer to cure such default.

29



--------------------------------------------------------------------------------



 



Section 6.05 Annual Independent Public Accountants’ Servicing Report.
     On or before March 31 of each year, beginning March 31, 2004, the Servicer,
at its expense, shall cause a firm of independent public accountants that is a
member of the American Institute of Certified Public Accountants to furnish a
statement to the Owner to the effect that such firm has examined certain
documents and records relating to the servicing of mortgage loans in the
Servicer’s portfolio. On the basis of this examination, the CPA firm will
disclose any exceptions or errors relating to the servicing of mortgage loans,
as required by paragraph four (4) of “The Uniform Single Audit Program for
Mortgage Bankers.”
Section 6.06 Owner’s Right to Examine Servicer Records.
     The Owner shall have the right, at its expense, upon reasonable notice to
the Servicer, during business hours or at such other times as might be
reasonable under applicable circumstances and on the Servicer’s premises, to
examine and audit any and all of the books, records or other information of the
Servicer whether held by the Servicer or by another on behalf of the Servicer,
which relate to the performance or observance by the Servicer of the terms,
covenants or conditions of this Agreement, and to discuss such books, records or
other information with an officer or employee of the Servicer who is
knowledgeable about the matters contained therein, upon Owner’s reasonable
request.
Section 6.07 Rate Adjustment.
     As to each Adjustable Rate Mortgage Loan, the Servicer shall make periodic
Mortgage Interest Rate and Monthly Payment adjustments, as applicable, in strict
compliance with (i) the terms of the Mortgage and Mortgage Note, (ii) all
applicable law, and (iii) Customary Servicing Procedures. Servicer shall
establish procedures to monitor the Index in order to ensure that it uses the
appropriate value for the Index in determining an interest rate change. Servicer
shall execute all and deliver all appropriate notices required by (i) the terms
of the Mortgage and Mortgage note, (ii) all applicable law, and (iii) Customary
Servicing Procedures regarding such Mortgage Interest Rate adjustments and
Monthly Payment adjustments. Upon request by the Owner, Servicer shall deliver
to the Owner copies of such adjustment notification, and shall describe the
values and methods used to calculate and implement such adjustments. If Servicer
fails to make a timely and correct Mortgage Interest Rate adjustment or Monthly
Payment adjustment, Servicer shall deposit in the Custodial Account out of its
own funds any amounts necessary to satisfy any shortage in the Mortgagor’s
Monthly Payment for so long as such shortage continues. In the event the Index,
as specified in the related Mortgage Note, becomes unavailable for any reason,
Servicer shall select an alternative index, in accordance with the terms of the
Mortgage Note provide written notice to the Owner of such alternative index, and
such alternative index shall thereafter be the Index for such Mortgage Loan
unless otherwise directed by the Owner to select a specified index in accordance
with the terms of the Mortgage Loan. The Servicer shall use any alternative
index as specified by the Owner so long as such index is in accordance with the
terms of the Mortgage Note.
Section 6.08 Maintenance of Licenses and Ratings.
     The Servicer shall, at its own cost and expense, obtain and maintain in
good standing without impairment any and all permits, approvals, licenses and
registrations, and cause any of its

30



--------------------------------------------------------------------------------



 



employees to obtain any and all permits, approvals, licenses and registrations,
that are necessary for the performance of the Servicing to be provided by the
Servicer pursuant to the terms of this Agreement.
Section 6.09 Quality Control.
     The Servicer shall perform quality control and internal audit procedures
with respect to the Servicing in accordance with Applicable Requirements. To the
extent such procedures include any Mortgage Loan serviced by Servicer hereunder,
the Servicer shall share with Owner its quality control, internal audit findings
and any third party reports with respect to Mortgage Loans serviced hereunder,
including the Servicer’s plans for corrective actions should any be required.
Where required, the Servicer shall take prompt corrective action with respect to
such findings, including those undisputed and final written findings that Owner
may identify through its own internal/third party audit reviews which may
involve third party contractors.
Section 6.10 Compliance and Performance Reviews.
     The Owner, its officers, employees and agents, including third-party
attorneys and accountants and auditors, and regulatory officials with regulatory
authority over the Owner may, from time to time, and at their sole cost and
expense, perform reviews, including, but not limited to, onsite visits to ensure
that the Servicer is conducting its activities and performing its obligations
under this Agreement in accordance with all Applicable Requirements, including,
without limitation, the Privacy Requirements. The Servicer shall provide, during
normal business hours and upon reasonable advance written notice from the Owner,
access to such documents, books, reports, policies and procedures, personnel and
systems and other support and assistance as the Owner may reasonably request for
the purpose of carrying out such reviews.
Section 6.11 Access to Documents and Employees.
     The Servicer hereby agrees that it shall, at its sole cost and expense,
make available, or cause to be made available, to the Owner or any person
designated by the Owner, in a timely manner, all documents or materials in the
possession of the Servicer that the Owner is required to supply to any federal
or state regulatory body with respect to the matters contemplated by this
Agreement. In furtherance of the foregoing, the Servicer shall, at its sole cost
and expense, make available, or cause to be made available, during normal
business hours and upon reasonable advance written notice from the Owner, to the
Owner or any person designated by the Owner, resources, including, but not
limited to, access to employees, sufficient to respond adequately to any issue
or concern raised by such federal or state authorities.
Section 6.12 Notices.
     The Servicer shall give prompt written notice to the Owner of (a) any
material action, suit or proceeding instituted by or against the Servicer or any
of its subsidiaries related to Mortgage Loans in any federal or state court or
before any commission or other regulatory body (federal, state or local,
domestic or foreign), or any such proceeding to the Servicer’s knowledge
threatened against the Servicer or any of its subsidiaries related to Mortgage
Loans in a writing containing the details thereof, including any putative class
action complaint involving its servicing of mortgage loans; (b)

31



--------------------------------------------------------------------------------



 



the occurrence of any fact or circumstance that would constitute an Event of
Default hereunder following the giving the notice or the expiration of any cure
period or both; and (c) any notice of facts or circumstances that reasonably
could be anticipated to result in a material adverse change in the Servicer’s
ability to meet its obligations under this Agreement.
Section 6.13 Contingency Plans.
     The Servicer represents and warrants that it has in place a contingency
plan that will enable it to (i) materially perform its servicing obligations
within 48 hours in the event its primary location is rendered inoperative as a
result of a natural or other disaster or emergency, and once the Servicer
relocates to its backup site, it shall make arrangements to provide continued
service as stated in this Agreement. The Servicer covenants and agrees to
(i) test such contingency plan at least once annually and, upon request of
Owner, provide the results of such test to the Owner, and (ii) upon request of
Owner, provide the Owner with copies of its operating procedures in the event
that such contingency plan is put into effect. If Owner determines in its
reasonable discretion, that such contingency plan is inadequate, the Owner shall
have the right to make reasonable recommendations consistent with those required
by its regulators, and the Servicer shall take commercially reasonable efforts
to implement such recommendations.
ARTICLE VII
REPORTS TO BE PREPARED BY SERVICER
Section 7.01 Servicer Shall Provide Access and Information as Reasonably
Required.
     The Servicer shall furnish to the Owner the reports specified on Exhibit J
and, upon written request, during the term of this Agreement, such periodic,
special or other reports or information, whether or not provided for herein, as
shall be necessary, reasonable or appropriate with respect to the purposes of
this Agreement. The Servicer may negotiate with the Owner for a reasonable fee
for providing such report or information, unless (i) the Servicer is required to
supply such report or information pursuant to any other section of this
Agreement, or (ii) the report or information has been requested in connection
with Internal Revenue Service requirements. The Servicer agrees to execute and
deliver all such instruments as the Owner, from time to time, may reasonably
request in order to effectuate the purposes and to carry out the terms of this
Agreement.
Section 7.02 Financial Statements.
     The Servicer understands that, in connection with marketing the Mortgage
Loans and/or the Servicing Rights, the Owner may make available to a prospective
purchaser of the Mortgage Loans a consolidated Statement of Operations of
Servicer for the most recently completed five fiscal years for which such a
statement is available as well as a Consolidated Statement of Condition at the
end of the last two fiscal years covered by such Consolidated Statement of
Operations. The Servicer, if it has not already done so, agrees to promptly
furnish to Owner copies of the statements specified above.
     The Servicer also agrees to make available upon reasonable notice and
during normal business hours to any prospective Owner a knowledgeable financial
or accounting officer for the purposes of answering questions respecting recent
developments affecting the Servicer or the

32



--------------------------------------------------------------------------------



 



financial statements of the Servicer and to permit upon reasonable notice and
during normal business hours any prospective purchaser to inspect the Servicer’s
servicing facilities for the purpose of satisfying such prospective purchaser
that the Servicer has the ability to service the Mortgage Loans in accordance
with this Agreement.
ARTICLE VIII
THE SERVICER
Section 8.01 Indemnification; Third Party Claims.
     The Servicer shall indemnify and hold harmless the Owner, its directors,
officers, agents, employees, and assignees (each, an “Owner Indemnified Party”)
from and against any costs, damages, expenses (including reasonable attorneys’
fees and costs, irrespective of whether or not incurred in connection with the
defense of any actual or threatened action, proceeding, or claim), fines,
forfeitures, injuries, liabilities or losses (“Losses”) suffered or sustained in
any way by any such Person, no matter how or when arising (including in
connection with any judgment, award, or settlement), in connection with or
relating to (i) a breach by Servicer of any of its representations and
warranties contained in Article III or (ii) a breach by Servicer of any of its
covenants and other obligations contained herein (including any failure to
service the Mortgage Loans in compliance with the terms hereof); provided,
however, that Servicer shall not indemnify Owner for any and all Losses for
which Owner is required to indemnify Servicer hereunder.
     The Owner shall indemnify and hold the Servicer, its directors, officers,
agents, employees and assignees (each, a “Servicer Indemnified Party”) harmless
from and shall reimburse the Servicer for any Losses suffered or sustained in
any way by the Servicer, no matter how or when arising (including in connection
with any judgment, award, or settlement), in connection with or relating to
(directly or indirectly, in whole or in part):
     (i) a breach by the Owner of any of its representations, warranties and
covenants under this Agreement, included, without limitation, any
representation, warranty and/or covenant with respect to High Cost Loans or
Mortgage Loans subject to HOEPA;
     (ii) any limitation on the liability of the Servicer pursuant to
Section 8.02 hereof;
     (iii) Servicer’s compliance with the instructions of Owner or Servicer
taking and initiating any legal actions with respect to any Mortgage Loans and
Mortgaged Properties on behalf of the Owner in the name of Servicer or an
affiliate thereof (in each case, unless such action or omission is taken with a
standard of care in contravention of any standard of care required under the
Agreement and such contravention is the proximate cause of the Loss);
     (iv) any actions or omissions of any former servicer, owner, sub-servicer
or originator of a Mortgage Loan or Mortgaged Property (or acts or omissions of
any other person or entity) prior to the service transfer date, including
without limitation, any data integrity issue (and any related costs of
correcting such issues; provided, however, should Servicer have actual knowledge
of any data integrity error which is likely to materially affect the servicing
of any Mortgage Loan in any of the loan portfolios being serviced under this
Agreement, Servicer will take reasonable efforts to correct the error;

33



--------------------------------------------------------------------------------



 



     (v) for a period of one year after the applicable Effective Date, the
perpetuation by Servicer of the acts or omissions of prior servicers; unless
Servicer knew or reasonably should have known consistent with Customary
Servicing Procedures that such acts or omissions violate Applicable Requirements
or the requirements of Servicer under this Agreement;
     (vi) any outstanding Servicing Advance or P&I Advance as to which Servicer
is not reimbursed in accordance with Article IV hereof;
     (vii) Owner and/or any prior servicer’s failure to comply with Servicer’s
Transfer Instructions; or
     (viii) the refusal of Owner or any trustee or custodian in possession of an
original Mortgage loan Document to provide Servicer the originals of any
Mortgage Loan Documents within a reasonable amount of time after a request for
such documents has been received in order to allow Servicer sufficient time to
process satisfaction, payoffs and releases.
Notwithstanding the foregoing, Owner shall not indemnify Servicer for any Losses
for which Servicer is required to indemnify Owner hereunder. The Owner or
Servicer required to indemnify under this Section 8.01 (the “Indemnitor”) shall
immediately (i) notify the Owner or Servicer Indemnified Party if a claim is
made by a third party with respect to this Agreement, any Mortgage Loan and/or
any REO Property, (ii) assume the defense of any such claim and pay all expenses
in connection therewith, including attorneys’ fees, and (iii) promptly pay,
discharge and satisfy any judgment, award, or decree that may be entered against
it or the Indemnified Party in respect of such claim. Nothing contained herein
shall prohibit the Owner Indemnified Party or Servicer Indemnified Party, at its
expense, from retaining its own counsel to assist in any such proceedings or to
observe such proceedings; provided that neither party shall be obligated to pay
or comply with any settlement to which it has not consented. All amounts
required to be paid or reimbursed by the Indemnitor hereunder shall be paid or
reimbursed as and when incurred by the Owner or Servicer Indemnified Party, upon
demand therefore by such Owner Indemnified Party or Servicer Indemnified Party.
Section 8.02 Limitation on Liability
     Neither the Servicer nor any of the officers, employees or agents of the
Servicer shall be under any liability to the Owner for any action taken or for
refraining from the taking of any action in good faith pursuant to this
Agreement or in accordance with applicable law, or for errors in judgment made
in good faith; provided, however, that this provision shall not protect the
Servicer or any such person against any breach of warranties or representations
made herein, or failure to perform the Servicer’s obligations in compliance with
the provisions of this Agreement, or any liability which would otherwise be
imposed by reason of negligence or any breach of the terms and conditions of
this Agreement. The Servicer and any officer, employee or agent of the Servicer
may rely in good faith on any document of any kind prima facie properly executed
and submitted by the Owner respecting any matters arising hereunder. The
Servicer shall not be under any obligation to appear in, prosecute or defend any
legal action which is not incidental to its duties to service the

34



--------------------------------------------------------------------------------



 



Mortgage Loans in accordance with this Agreement and which in its opinion may
involve it in any expenses or liability.
Section 8.03 Merger or Consolidation of the Servicer.
     The Servicer shall keep in full effect its existence, rights and franchises
as a corporation, and shall preserve its qualification to do business as a
foreign corporation in each jurisdiction in which such qualification is or shall
be necessary to protect the validity and enforceability of this Agreement, or
the ability of the Servicer to perform its duties under this Agreement.
     Any Person into which the Servicer may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Servicer shall be a party, or any Person succeeding to the business of the
Servicer hereunder, shall be the successor of the Servicer hereunder without the
execution or filing of any paper or any further act on the part of either of the
parties hereto, anything herein to the contrary notwithstanding; provided,
however, that the successor or surviving Person shall be an institution (i) that
is qualified to service mortgage loans on behalf of Fannie Mae or Freddie Mac
and (ii) that has a net worth of not less than $15,000,000.

35



--------------------------------------------------------------------------------



 



ARTICLE IX
DEFAULT
Section 9.01 Events of Default.
     Event of Default, whenever used herein, means any one or more of the
following events:
     (i) any failure by either Party to remit to the other Party any payment
required to be made under the terms of this Agreement that continues unremedied
for a period of two days after the date upon which written notice of such
failure, requiring the same to be remedied, shall have been received by the
defaulting Party from the non-defaulting Party; or
     (ii) any failure on the part of either Party duly to observe or perform in
any material respect any other of the covenants or agreements on the part of
such Party, or a breach of the representations and warranties of such Party in
any material respect, set forth in this Agreement that continues unremedied for
a period of 30 days after the date on which written notice of such failure,
requiring the same to be remedied, shall have been received by the defaulting
Party from the non-defaulting Party; or
     (iii) a decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a trustee in bankruptcy, conservator,
receiver or liquidator in any bankruptcy, reorganization, insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings, or for the winding-up or liquidation of its affairs, shall have
been entered against a Party and such decree or order shall have remained in
force undischarged or unstayed for a period of 60 days; or
     (iv) with respect to Servicer only, the Servicer ceases to meet the
qualifications of a Fannie Mae/Freddie Mac servicer and such approvals are not
reinstated within thirty (30) days; or
     (v) failure by a Party to maintain the material licenses to do business in
any jurisdiction where the Mortgaged Property is located, but only to the extent
such non-qualification materially and adversely affects such Party’s ability to
perform its obligations hereunder.
     If an Event of Default shall occur, then so long as such Event of Default
shall not have been remedied, the non-defaulting Party may, by notice in writing
to the defaulting Party, in addition to whatever rights the non-defaulting Party
may have at law or equity to damages, including injunctive relief and specific
performance, terminate all the rights and obligations of the defaulting Party
under this Agreement; provided, however, if the defaulting Party is the Owner,
the effective date of termination shall be the earlier of ninety (90) days and
the effective date that a successor shall have assumed the Servicer’s
responsibilities and obligations hereunder in the manner provided in
Section 11.01, but not less than thirty (30) days after notice of termination is
delivered to the Owner. Termination of this Agreement by the Servicer shall not
impair the Owner’s right, title and interest in and to the Mortgage Loans.
Further, if the defaulting party is the Owner, Owner shall be required to pay
all reasonable costs and expenses associated with the transfer of the servicing
function upon termination by Servicer. If the Event of Default involves the
Servicer, on or after the receipt by the

36



--------------------------------------------------------------------------------



 



Servicer of such written notice subject to any effective date specified therein,
but subject to any applicable right to be reimbursed for undisputed outstanding
Servicing Advances, P&I Advances, Servicing Fees, and amounts otherwise due to
Servicer under this Agreement, all authority and power of the Servicer under
this Agreement, whether with respect to the Mortgage Loans or otherwise, shall
pass to and be vested in the successor appointed pursuant to Section 11.01, it
being specifically understood and agreed that an element of damages to the Owner
in the event of termination and transfer shall include the difference between
the Servicing Compensation and the negotiated fee for servicing charged by the
successor servicer, which negotiated fee with the successor servicer shall be
reasonable and customary fee to secure quality servicing of the portfolio in
full compliance with this Agreement. Any transfer of the servicing obligations
pursuant to this paragraph shall not release or otherwise reduce, waive, modify
or diminish the liabilities of the defaulting Party to the non-defaulting Party
hereunder. Upon written request from the Owner, the Servicer shall prepare,
execute and deliver, any and all documents and other instruments, place in such
successor’s possession all Mortgage Files, and do or accomplish all other acts
or things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement or assignment of
the Mortgage Loans and related documents, or otherwise, at the sole expense of
the defaulting Party; provided, however, that the Servicer shall not have to pay
the cost to complete the transfer and endorsement or assignment of the Mortgage
Loans if it does not have record title thereto. The Servicer shall cooperate
with the Owner and such successor in effecting the termination of the Servicer’s
responsibilities and rights hereunder, including, without limitation, the
transfer to such successor for administration by it of all cash amounts (less
any amounts due the Servicer pursuant to the terms of this Agreement) which
shall at the time be credited by the Servicer to the Custodial Account or Escrow
Account or thereafter received with respect to the Mortgage Loans.
ARTICLE X
TERMINATION; RECONSTITUTION
Section 10.01 ( Reserved )
Section 10.02 Termination Without Cause
     (a) The Owner may, at its sole option, terminate with respect to some or
all of the Mortgage Loans, any rights the Servicer may have hereunder, without
cause, upon sixty (60) days prior written notice and the payment to the Servicer
of the purchase price paid by Servicer for the Servicing Rights with respect to
each of the affected Mortgage Loans.
     It is understood and agreed that the foregoing termination fee, and the
“deboarding fee” included within the definition of Servicing Compensation, are
intended to cover all of Servicer’s costs and expenses associated with the
transfer of the servicing function upon termination pursuant to this
Section 10.02(a) for the transfer responsibilities set forth on Exhibit I
hereto, including without limitation, the forwarding by Servicer to any
successor servicer, by overnight mail for the thirty (30) day period immediately
following the transfer and thereafter by respect to the Mortgage Loan or the
Mortgaged Property. The termination fee shall not cover the costs of (1) any
MERS transfer fee, necessitated by or payable in connection with the transfer of
the servicing function, or (2) retrieval and physical delivery of the Mortgage
Loan Servicing Files to the successor servicer by a vendor selected by the
Owner. Such costs shall be payable by the Owner. Notwithstanding

37



--------------------------------------------------------------------------------



 



anything contained herein to the contrary, in the event that there are costs and
expenses associated with such transfer of the servicing function in addition to
those costs and expenses associated with the Servicer responsibilities set forth
in Exhibit I and with the Owner responsibilities set forth in this
Section 10.02, the parties agree to negotiate in good faith to allocate
responsibility for such costs and expenses in a fair and reasonable manner.
     Upon such termination, any right of the Servicer to the Servicing
Compensation with respect to the affected Mortgage Loans shall terminate on the
Effective Termination Date (as defined below), except as otherwise provided
herein. Any such notice of termination shall be in writing and delivered to the
Servicer by Owner as provided in Section 11.07 of this Agreement. Owner shall
not adversely select the Mortgage Loans with respect to which this Agreement is
terminated such that the costs and burdens of servicing pursuant to this
Agreement are materially increased.
     Termination pursuant to this Section 10.02(a) shall be effective on the
date on which the Servicer transfers all responsibilities, rights, duties and
obligations under this Agreement to the successor appointed pursuant to
Section 11.01 and sixty (60) days from the date of notice of termination (for
purposes of this Section 10.02(a) only, the “Effective Termination Date.”).
     (b) Following twelve (12) months after the applicable Effective Date,
Servicer may terminate, at its sole option, the Agreement with respect to some
or all of the Mortgage Loans or REO Property, without cause. Such termination
shall not become effective until the earlier of: (i) one hundred twenty
(120) days after the date on which notice of termination is provided by the
Servicer in writing and delivered to the Owner by registered mail, or (ii) a
successor shall have assumed the Servicer’s responsibilities and obligations
hereunder in the manner provided in Section 11.01. In the event the Servicer
terminates the Agreement without cause with respect to some or all of the
Mortgage Loans, the Owner shall not be required to pay to the Servicer the
applicable deboarding fee included within the definition of Servicing
Compensation and Servicer shall pay all its costs and expenses of transfer;
provided, however, that the Servicer shall be entitled to reimbursement of the
Servicing Advances in the same timeframe as if Servicer had not terminated this
Agreement.
     (c) If Owner or its employees appear on or are members of any organization
that appears on any government list, including, but not limited to, the Control
List prepared by the Office of Foreign Assets Control (“OFAC”) of the Department
of the Treasury, then Servicer may take all measures authorized under applicable
law and may, by giving written notice thereof to Consultant, terminate this
Agreement upon the date specified in the notice, which date may be the date of
the notice.
Section 10.03 Removal of Mortgage Loans From Inclusion Under This Agreement
     The Servicer and the Owner agree that with respect to some or all of the
Mortgage Loans, the Owner may effect either:
          (1) one or more Whole Loan Transfers;
          (2) one or more Pass-Through Transfers;

38



--------------------------------------------------------------------------------



 



provided, however, that no Mortgage Loan shall be reconstituted more than four
(4) times.
     The Servicer and the Owner acknowledge and agree that the Servicer is not
obligated hereunder to act as servicer in any Reconstitution that is
inconsistent with the provisions of this Section 10.03 . The Owner is not
obligated hereunder to offer the Servicer the opportunity to act as servicer in
any Reconstitution; provided however that in the event the Owner does not offer
such opportunity to the Servicer the Owner will pay to the Servicer an amount
equal to the purchase price paid by the Servicer for the Servicing Rights with
respect to each of the affected Mortgage Loans.
     The Servicer shall reasonably cooperate with the Owner in connection with
any Whole Loan Transfer or Pass-Through Transfer contemplated by the Owner
pursuant to this Section 10.03, provided, however, that under no circumstances
and in no event shall such cooperation include any act of the Servicer or any
event affecting the Servicer that would materially increase the Servicer’s
liabilities or obligations beyond those liabilities and obligations contained in
this Agreement (except as otherwise set forth in this Section 10.03).
     In connection with any Reconstitution in which the Owner and the Servicer
have agreed that the Servicer shall act as the servicer in the Reconstitution,
the Owner shall deliver any agreement (the “Reconstitution Agreement”) or other
document related to the Whole Loan Transfer or Pass Through Transfer to the
Servicer at least 10 Business Days prior to such transfer; the Servicer’s
refusal to cooperate with Owner based on late delivery of such documents shall
result in no liability to the Servicer. Such Reconstitution Agreement may, in
the Owner’s discretion, contain contractual provisions not set forth in this
Agreement, including, but not limited to, (i) customary certificate payment
delays, (ii) servicer advance requirements for the advancing of delinquent
scheduled payments of principal and interest through liquidation (unless deemed
non-recoverable), (iii) servicer obligations to pay compensating interest for
prepayment interest shortfalls (to the extent of the monthly servicing fee
payable to the servicer), (iv) representations and warranties (dated as of the
Reconstitution Date) of the Servicer conforming in all material respects to the
representations and warranties in this Agreement, and (v) such provisions with
regard to servicing responsibilities, investor reporting, segregation and
deposit of principal and interest payments, custody of the Mortgage Loans, and
other provisions that conform to secondary market standards for mortgage-backed
securities backed by mortgage loans similar to the Mortgage Loans or as may be
required by one or more Rating Agencies. The Servicer shall promptly review such
Reconstitution Agreement and/or related documents, and provided that such
Reconstitution Agreement contains servicing provisions substantially similar to
those herein or otherwise acceptable to the Servicer in its sole discretion,
shall execute such Reconstitution Agreement and/or related documents. The
Servicer’s refusal to execute any Reconstitution Agreement or related documents
may be based on any provision that materially (a) increases the liability of the
Servicer and/or (b) affects Servicer’s profitability from that contemplated
herein. The Owner hereby agrees to reimburse the Servicer for reasonable
out-of-pocket expenses incurred by the Servicer that relate to reviewing and
commenting on the Reconstitution Agreement for such Whole Loan Transfer or
Pass-Through Transfer. Any cooperation from the Servicer in connection with any
Whole Loan Transfer or Pass-Through Transfer contemplated by this Section shall
include, upon request by the Owner, delivery of a legal opinion relating to the
Servicer substantially similar to that attached hereto as Exhibit L

39



--------------------------------------------------------------------------------



 



and the furnishing of customary information for use in an offering document for
such Pass-Through Transfer, for Pass-Through Transfers of this type, relating to
the Servicer and its servicing practices and portfolio, which in form and
substance is reasonably acceptable to the Servicer (the “Servicer Information”).
The Servicer shall indemnify the Owner, each Affiliate of the Owner
participating in any such Reconstitution and each Person who controls the Owner
or such Affiliate, and their respective officers and directors, and hold each of
them harmless from and against any losses, damages, penalties, fines,
forfeitures, reasonable and necessary legal fees and related costs, judgments,
and any other costs, fees and expenses that each of them may sustain arising
directly from Servicer Information; provided, however, that any numerical
information regarding Servicer, including delinquency statistics, appearing in
table format or otherwise, is confirmed by an independent accounting firm
selected by Servicer at the Owner’s expense. The Owner shall indemnify the
Servicer and each Person who controls the Servicer or such Affiliate and hold
each of them harmless from and against any losses, damages, penalties, fines,
forfeitures, reasonable and necessary legal fees and related costs, judgments,
and any other costs, fees and expenses that each of them may sustain in any way
related to any Reconstitution other than any losses, damages, penalties, fines,
forfeitures, reasonable and necessary legal fees and related costs, judgments,
and any other costs, fees and expenses that each of them may sustain as a result
of the Servicer Information.
     If requested by the Owner in connection with any Reconstitution, the
Servicer and the Owner shall execute a letter agreement setting forth the
indemnification obligations set forth in this Section 10.03. In the event that
the Servicer is not the master servicer, servicer or sub-servicer with respect
to a Reconstitution, any and all reasonable costs, fees and expenses incurred by
Servicer in connection with the foregoing shall be reimbursed by Owner after
receipt of an invoice therefor. Any execution of a subservicing agreement or
pooling and servicing agreement by the Servicer shall be conditioned on the
Servicer receiving servicing compensation that is reasonably acceptable to
Servicer based on providing reasonably equivalent economic value to the total
Servicing Compensation under this Agreement. Notwithstanding any provision to
the contrary in this Agreement, in the event that the Servicer is the master
servicer, servicer or sub-servicer with respect to a Reconstitution, the Owner
agrees that in such Reconstitution any servicing performance termination
triggers shall be approved by the Servicer in its reasonable discretion;
provided, that in the event that the Servicer does not approve any servicing
performance termination triggers, the Owner shall, with respect to the
Reconstitution, have the right to terminate the Servicer hereunder (a “Servicing
Performance Trigger Termination”) and designate a successor servicer to act as
master servicer, servicer or sub-servicer upon payment to the Servicer of the
purchase price paid by the Servicer for the Servicing Rights with respect to
each of the affected Mortgage Loans .
     All Mortgage Loans not sold or transferred pursuant to a Whole Loan
Transfer or Pass-Through Transfer shall be subject to this Agreement and shall
continue to be serviced in accordance with the terms of this Agreement and with
respect thereto this Agreement shall remain in full force and effect.
ARTICLE XI
MISCELLANEOUS PROVISIONS

40



--------------------------------------------------------------------------------



 



Section 11.01 Successor to the Servicer.
     Prior to termination of the Servicer’s responsibilities and duties under
this Agreement pursuant to Section 8.03, 9.01, or 10.02, the Owner shall
(i) succeed to and assume all of the Servicer’s responsibilities, rights, duties
and obligations under this Agreement, or (ii) appoint a successor which shall
succeed to all rights and assume all of the responsibilities, duties and
liabilities of the Servicer under this Agreement prior to the termination of
Servicer’s responsibilities, duties and liabilities under this Agreement. In
connection with such appointment and assumption, the Owner may make such
arrangements for the compensation of such successor out of payments on Mortgage
Loans as it and such successor shall agree. The Servicer shall discharge its
duties and responsibilities during the period from the date it acquires
knowledge of such termination until the effective date thereof with the same
degree of diligence and prudence that it is obligated to exercise under this
Agreement.
     Any successor appointed as provided herein shall execute, acknowledge and
deliver to the Servicer and to the Owner an instrument accepting such
appointment, whereupon such successor shall become fully vested with all the
rights, powers, duties, responsibilities, obligations and liabilities of the
Servicer, with like effect as if originally named as a party to this Agreement.
No termination of the Servicer or this Agreement shall affect any claims that
the Owner may have against the Servicer or that Servicer may have against Owner
arising prior to any such termination or resignation.
     The Servicer shall timely deliver to its successor the funds in the
Custodial Account and the Escrow Account (less any amounts to which the Servicer
is entitled pursuant to the terms of this Agreement) and all Mortgage Loan
Servicing Files and related documents and statements held by it hereunder and
the Servicer shall account for all funds. The Servicer shall execute and deliver
such instruments and do such other things all as may reasonably be required to
more fully and definitely vest and confirm in the successor all such rights,
powers, duties, responsibilities, obligations and liabilities of the Servicer,
including without limitation, the requirements set forth in Exhibit I hereto.
Servicer and Owner shall be liable for the costs and expenses associated with
the transfer of the servicing function as set forth throughout this Agreement.
     Upon a successor’s acceptance of appointment as such, the Servicer shall
notify by mail the Owner of such appointment.
Section 11.02 No Waiver.
     No delay or omission by either party in exercising any right or remedy
hereunder shall operate as a waiver or estoppel thereof or of any other right or
remedy, and no single or partial exercise thereof shall preclude any other or
further exercise thereof or the exercise of any other right or remedy. The
failure at any time or times hereafter to require strict performance by either
party of any of the provisions, terms and conditions contained in this
Agreement, or any other agreement, document or instrument now or hereafter
executed by the parties, shall not waive, affect, or diminish any right of the
other party hereafter to demand strict compliance or performance therewith and
with respect to any provisions, terms and conditions contained in such
agreements, documents and instruments at any other time, and waiver of any
default shall not waive or affect any other default, whether prior or subsequent
thereto, and whether of the same or a different type. None of the

41



--------------------------------------------------------------------------------



 



warranties, conditions, provisions, and terms contained in this Agreement or any
other agreement, document or instrument now or hereafter executed by the parties
shall be deemed to have been waived by any act or knowledge of a party, its
agents, officers or employees, unless the other party is so advised by written
instrument signed by an elected officer of said party and is directed to the
other party specifying each waiver.
Section 11.03 Amendment.
     This Agreement may be amended only by written agreement signed by the
Servicer and Owner hereunder.
Section 11.04 No Solicitations.
     Servicer agrees that it will not take any action or permit or cause any
action to be taken by Servicer, any of its agents or affiliates, or by any
independent contractors on Servicer’s behalf, personally, by telephone, the
internet, mail, or otherwise, to solicit any Mortgagor either to refinance such
Mortgagor’s Mortgage Loan, in whole or in part, or for any other product or
service without the prior written consent of the Owner. It is understood and
agreed that all rights and benefits relating to the solicitation of any
Mortgagor to refinance such Mortgagor’s Mortgage Loan and the attendant rights,
title and interest in and to the list of such Mortgagor and data relating to
such Mortgagor’s Mortgage Loans shall be retained by Owner pursuant hereto and
Servicer shall take no action to undermine these rights and benefits.
Notwithstanding the foregoing, it is understood and agreed that promotions
undertaken by or on behalf of the Servicer or any affiliate of the Servicer
which are directed to the general public at large, or segments thereof, provided
that no segment shall consist primarily of the Mortgage Loans, including,
without limitation, mass mailing, newspaper, radio and television
advertisements, website ads, monthly account statements or “VRU” recorded
communications or from serving the refinancing needs of a Mortgagor who, without
solicitation, contacts the Servicer in connection with the refinance of such
Mortgage or Mortgage Loan shall not constitute solicitation under this section.
Servicer shall use its best efforts to prevent the sale of the name of any
Mortgagor to any person.
Section 11.05 Duration of Agreement.
     This Agreement shall continue in existence and effect until terminated as
herein provided.
Section 11.06 Governing Law.
     This Agreement shall be construed in accordance with the laws of the
Commonwealth of Pennsylvania, except to the extent preempted by Federal law but
without regard to principles of conflicts of laws, and the obligations, rights
and remedies of the parties hereunder shall be determined in accordance with
such laws.

42



--------------------------------------------------------------------------------



 



Section 11.07 Notices.
     Any communications provided for or permitted hereunder shall be in writing
and, unless otherwise expressly provided herein, shall be deemed to have been
duly given if (a) personally delivered, (b) mailed by registered mail, postage
prepaid, return receipt requested, and received by the addressee, (c) sent by
express courier delivery service and received by the addressee, or
(d) transmitted by telex, telecopy or telegraph and confirmed by a writing
delivered by means of (a), (b) or (c), to: (i) in the case of the Servicer, 100
Witmer Road, Horsham, PA 19044, ATTN: Executive Vice President of National Loan
Administration or such other address as may hereafter be furnished to the Owner
in writing by the Servicer, with a copy to the Servicer General Counsel at the
same address and (ii) in the case of the Owner, One Belvedere Place, #310, Mill
Valley, California, 94941.
Section 11.08 Severability of Provisions.
     If any one or more of the covenants, agreements, provisions or terms of
this Agreement shall be held invalid for any reason whatsoever, then such
covenants, agreements, provisions or terms shall be deemed severable from the
remaining covenants, agreements, provisions or terms of this Agreement and shall
in no way affect the validity or enforceability of the other provisions of this
Agreement. Any part, provision, representation or warranty of this Agreement
which is prohibited or unenforceable or is held to be void or unenforceable in
any jurisdiction shall be ineffective, as to such jurisdiction, to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction as to any Mortgage Loan shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 11.09 No Partnership.
     Nothing herein contained shall be deemed or construed to create a
co-partnership or joint venture between the parties hereto and the services of
the Servicer shall be rendered as an independent contractor and not as agent for
the Owner.
Section 11.10 Counterparts.
     This Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which shall be deemed
to be an original. Such counterparts shall constitute one and the same
agreement.
Section 11.11 Successors and Assigns.
     The Servicer may not assign this Agreement or delegate a material portion
of its duties hereunder (except to any affiliate or subsidiary of the Servicer)
to any transferee servicer without the written consent of Owner, which consent
shall not be unreasonably withheld or delayed. Any transferee servicer
(including any affiliate or subsidiary of the Servicer) must meet the
eligibility requirements for a successor servicer pursuant to Section 8.03
hereof. This Agreement shall inure to the benefit of and be binding upon the
Servicer and the Owner and their respective successors and assigns.

43



--------------------------------------------------------------------------------



 



Section 11.12 Time of Payment.
     Unless otherwise specifically set forth in this Agreement, any amount due
to Owner or Servicer under this Agreement will be due and payable thirty
(30) days following receipt by the paying Party of the invoice from the other
Party. All amounts will be payable by wire transfer, in accordance with payment
instructions provided from time to time.
     Any amount not paid when due as set forth in this Agreement will bear
interest until paid at a rate of interest equal to the prime rate established
from time to time by The Wall Street Journal, “Money Rates.” If any portion of
an amount due to a Party under this Agreement is subject to a bona fide dispute
between the Parties, the other Party will pay to that Party on the date such
amount is due all amounts not disputed in good faith.
Section 11.13 General Interpretive Principles.
     For purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires:
     (a) the terms defined in this Agreement have the meanings assigned to them
in this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;
     (b) accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles;
     (c) references herein to “Articles”, “Sections”, “Subsections”,
“Paragraphs”, and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections, Paragraphs, Clauses and other
subdivisions of this Agreement;
     (d) a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs, Clauses, and
other subdivisions;
     (e) the words “herein”, “hereof”, “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular provision;
and
     (f) the term “include” or “including” shall mean without limitation by
reason of enumeration.
Section 11.14 Entire Agreement.
     Each of the Servicer and the Owner acknowledge that no representations,
agreements or promises were made to it by the other party or any of its
employees other than those representations, agreements or promises specifically
contained herein. This Agreement between the Servicer and the Owner set forth
the entire understanding between the parties hereto with respect to the matters
set forth herein and shall be binding upon all successors of both parties.
Section 11.15 Force Majeure.

44



--------------------------------------------------------------------------------



 



     The Servicer and the Owner shall be excused for the period of any delay in
the performance of any obligations under this Agreement when prevented from
performing such obligations by cause or causes beyond their reasonable control,
including, without limitation, civil commotion, war invasions, rebellion,
hostilities, military or usurped power, sabotage, pestilence, riots fire or
other casualty or acts of God.
[SIGNATURES CONTAINED ON THE FOLLOWING PAGE]

45



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Servicer and the Owner have caused their names to
be signed hereto by their respective officers thereunto duly authorized as of
the day and year first above written.

                  GMAC MORTGAGE CORPORATION,
Servicer    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                RWT HOLDINGS, INC.,
Owner    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

46



--------------------------------------------------------------------------------



 



                 
COMMONWEALTH OF
       )        
 
 
 
           
 
      )SS.    

                 
COUNTY OF
                  )
 
               

     On the                      day of                                         
before me, a Notary Public in and for said State, personally appeared
                                                             known to me to be
                                                             of GMAC Mortgage
Corporation, that executed the within instrument and also known to me to be the
person who executed it on behalf of said association, and acknowledged to me
that such association executed the within instrument.
     IN WITNESS WHEREOF, I have hereunto set my hand affixed my official seal
the day and year in this certificate first above written.

         
 
 
 
Notary Public    

             
 
  My Commission expires        
 
     
 
   

             
STATE OF
      )    
 
 
 
       
 
      ) SS.
COUNTY OF
 
 
  ) 

     On the                      day of                                         
before me, a Notary Public in and for said State, personally appeared
                                                             known to me to be a
                                                             of RWT Holdings,
Inc., that executed the within instrument and also known to me to be the person
who executed it on behalf of RWT Holdings, Inc., and acknowledged to me that RWT
Holdings, Inc. executed the within instrument.
     IN WITNESS WHEREOF, I have hereunto set my hand affixed my official seal
the day and year in this certificate first above written.

         
 
 
 
Notary Public    

             
 
  My Commission expires  
 
   

47



--------------------------------------------------------------------------------



 



EXHIBIT A
ELIGIBILITY CRITERIA FOR RESIDENTIAL MORTGAGE LOANS

 



--------------------------------------------------------------------------------



 



EXHIBIT B
[RESERVED]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
MORTGAGE FILE AND MORTGAGE LOAN SERVICING FILE CONTENTS

 



--------------------------------------------------------------------------------



 



EXHIBIT D
TRANSFER INSTRUCTIONS

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF LIMITED CORPORATE RESOLUTION
RESOLUTION OF THE BOARD OF DIRECTORS OF RWT HOLDINGS, INC.
APPOINTMENT OF CERTAIN OFFICERS
FOR PURPOSES OF EXECUTING CERTAIN DOCUMENTS
     WHEREAS, RWT Holdings, Inc. (the “Company”) desires to execute documents
necessary to perfect the release of mortgage loans and the initiation of
foreclosure actions (the “Releases” and “Foreclosures”) regarding certain
Mortgage Loans serviced by GMAC Mortgage Corporation on behalf of RWT Holdings,
Inc., and that these Releases and Foreclosures may be best and most efficiently
accomplished by the appointment of certain officers of the Company with special
power to execute the individual documents to be recorded on behalf of the
Company.
     NOW, THEREFORE, BE IT RESOLVED, that the persons named on Exhibit A
attached hereto be, and each of them hereby are appointed as officers of the
Company to be effective as of the first day of                     , 2003 and
terminating upon GMAC Mortgage Corporation’s receipt of the last recorded
assignment, as indicated below with full power to execute on behalf of the
Company, by actual or facsimile signature, all documents in connection with the
Releases and Foreclosures; and
     FURTHER RESOLVED, that the Board is informed and aware that the persons
named on Exhibit A attached hereto are employees of GMAC Mortgage Corporation,
and that they may from time to time be named as officers by other corporations
for purposes similar to that set forth in these resolutions; and
     FURTHER RESOLVED, that the foregoing appointments and grants of power and
authority are revocable upon completion of the project related to the Releases
and Foreclosures; and the authority of the persons so appointed is specifically
and strictly limited to the execution of the specific documents referred to
above for the purposes herein authorized; and
     FURTHER RESOLVED, that the foregoing appointments and grants of power and
authority shall not be deemed to (i) entitle any of the persons so appointed to
receive any compensation or other benefits from the Company or any of its
affiliates or (ii) create any employer-employee relationship between the Company
or any of its affiliates any such persons; and
     FURTHER RESOLVED, that the Secretary and each Assistant Secretary (other
than any Assistant Secretary appointed by these resolutions) of the Company are
hereby authorized and directed from time to time to certify copies of these
resolutions, the incumbency of the officers appointed pursuant to these
resolutions, and the actual facsimile signatures of said officers.

1



--------------------------------------------------------------------------------



 



CERTIFICATE OF RESOLUTION
     I, THE UNDERSIGNED, Secretary of RWT Holdings, Inc., a
                    , having its principal place of business at One Belvedere
Place, #300, Mill Valley, California, 94941, hereby certify that the attached is
a true copy of a certain resolution duly adopted by the Board of Directors of
RWT Holdings, Inc. in accordance with its Bylaws at, and recorded in the minutes
of, a meeting of the Board duly held on                     , 2003 as taken from
the minutes of the meeting and compared by me with the original of the
resolution recorded in the minutes. I further certify that the resolution is in
full force and effect and has not been revoked.
     IN WITNESS WHEREOF, I set my hand and caused the seal of
                                         to be affixed hereto on this
                     day of
                                                            , 2003.

         
 
  Name, title    

     Subscribed and sworn to before me this                      day of
                                         , 2003

         
 
 
 
Notary Public    

             
 
  My commission expires:        
 
     
 
   

2



--------------------------------------------------------------------------------



 



Exhibit A

      Name   Title to Which Appointed
Kenneth R. Perkins
  Vice President
Wesley B. Howland
  Vice President
Susan Meier
  Vice President
Lionel Antunes
  Vice President
Daniel Katella
  Vice President
Kathy Fitzgerald
  Vice President
Liz Yeranosian
  Vice President
Dianna Sandoval
  Vice President
Joyce Petty
  Vice President
Rosalie Solano
  Vice President
Linda Walton
  Vice President
Laura Siess
  Vice President
Christine Foresmann
  Assistant Vice President
Debi Pond
  Assistant Vice President
Hilari Spring
  Assistant Vice President
Margie Kwaitanowski
  Assistant Vice President
Sheryl McNally
  Assistant Vice President
Jody Henson
  Assistant Vice President
Ryan Carnes
  Assistant Vice President
Roberta Pettengill
  Assistant Vice President
Vickie Ingamells
  Assistant Vice President
Kim Farrell
  Assistant Secretary
Lynne Malara
  Assistant Secretary
Jenny Brouwer
  Assistant Secretary

3



--------------------------------------------------------------------------------



 



EXHIBIT F
CUSTODIAL ACCOUNT LETTER AGREEMENT

         
To:
       
 
 
 
   
 
 
 
   
 
 
 
(the “Depository”)    

     As “Servicer” under the Loan Servicing Agreement, dated as of
                                        ,
                                         (the “Agreement”), we hereby authorize
and request you to establish an account, as a Custodial Account pursuant to
Section 4.04 of the Agreement, to be designated as “GMAC Mortgage Corporation,
in trust for the Owner -                                         Mortgage Loans
— Group No.                      and various Mortgagors.” All deposits in the
account shall be subject to withdrawal there from by order signed by the
Servicer. This letter is submitted to you in duplicate. Please execute and
return one original to us.

                  GMAC Mortgage Corporation    
 
           
 
  By        
 
     
 
   

     The undersigned, as “Depository”, hereby certifies that the above described
account has been established under Account Number
                                        , at the office of the Depository
indicated above, and agrees to honor withdrawals on such account as provided
above. The amount deposited at any time in the account will be insured by the
Federal Deposit Insurance Corporation to the extent available under applicable
law.

                            (name of Depository)    
 
           
 
  By  
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT G
ESCROW ACCOUNT LETTER AGREEMENT

         
To:
       
 
 
 
   
 
 
 
   
 
 
 
(the “Depository”)    

     As “Servicer” under the Loan Servicing Agreement, dated as of
                    ,                      Mortgage Loans (the “Agreement”), we
hereby authorize and request you to certify that an account exists titled “GMAC
Mortgage Corporation, in trust for the Owner as indicated on GMAC Mortgage
Corporation’s records and various mortgagors.” All deposits in the account shall
be subject to withdrawal there from by order signed by the Servicer. This letter
is submitted to you in duplicate. Please execute and return one original to us.

                  GMAC Mortgage Corporation    
 
           
 
  By        
 
     
 
   

     The undersigned, as “Depository”, hereby certifies that the above described
account has been established under Account Number
                                        , at the office of the Depository
indicated above, and agrees to honor withdrawals on such account as provided
above. The amount deposited at any time in the account will be insured by the
Federal Deposit Insurance Corporation to the extent available under applicable
law.

                            (name of Depository)    
 
           
 
  By:  
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF MONTHLY REMITTANCE STATEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT I
SERVICER’S RESPONSIBILITIES UPON TRANSFER OF SERVICING
     With respect to a transfer of servicing responsibilities to a successor
servicer, the obligations of the Servicer under Section 11.01 shall consist of
the following:

  •   furnishing to the successor electronic records in an industry standard
format reasonably acceptable to the successor reflecting the status of payments,
balances and other pertinent information with respect to the Mortgage Loans as
of such date mutually agreed upon by Owner and Servicer, including, but not
limited to: (i) master file; (ii) escrow file; (iii) payee file, which includes
comprehensive tax and insurance information identifying payee, payee address,
next payment due date, next amount payable and policy number/parcel number;
(iv) automatic payment draft file, which includes loan identifying information;
(v) Adjustable Rate Mortgage Loan master file; (vi) Adjustable Rate Mortgage
Loan history; and (vii) any other information reasonably requested by Owner to
be furnished to the successor.     •   delivering written notice to: (1) all
hazard, flood and earthquake insurance companies and/or their agents, all taxing
authorities, flood determination companies and tax servicers and/or their
agents, of the transfer of servicing, and (2) any and all mortgage insurance
companies providing any Primary Mortgage Insurance Policy of the change in
insured’s name on each such policy to Owner’s name in care of the successor.

     With respect to Mortgage Loans secured by Mortgaged Properties located in
Federal Emergency Management Agency designated flood areas, as of the date of
transfer flood insurance policies will be in full force and effect in the
amounts required by Owner under Applicable Requirements.
     As of the date of transfer all Mortgaged Properties will be insured against
fire and have extended coverage insurance in the amounts required by Fannie Mae
all insurance premiums on such insurance policies will have been paid in a
timely manner. Servicer will notify Owner of any fire losses on the Mortgaged
Properties where Servicer’s estimate of loss is materially greater than the net
recovery from the fire insurance carrier and fire losses on the Mortgaged
Properties as to which there is a pending coinsurance claim.

  •   transferring all tax service contracts to the successor and providing the
successor with an electronic file identifying (i) tax type, payment frequency,
payee code, tax amount last paid, next due date, parcel number, and (ii) each
such tax contract, if any, by contract number subject to Owner’s payment
obligations under Section 2.04 hereof.     •   delivering the “Goodbye Letter”
in accordance with applicable law to each related Mortgagor.     •   providing
the successor with (a) copies of all assumption agreements generated by or on

1



--------------------------------------------------------------------------------



 



      behalf of the Owner within the sixty (60) days preceding such Servicing
Transfer Date and (b) a list of all assumptions in process.     •   furnishing
electronic copies of all accounting reports relating to the Mortgage Loan as of
the related Servicing Transfer Date including, but not limited to, a trial
balance and reports of collections, delinquencies, prepayments in full,
curtailments, escrow payments, escrow balances, partial payments, partial
payment balances and other like information with respect to each Mortgage Loan.

2



--------------------------------------------------------------------------------



 



EXHIBIT J
LIST OF REPORTS

 



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF CUSTODIAL AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT L
RECONSTITUTION FORM OPINION
[Date]
To the Addresses identified on Schedule A attached hereto
Re:
Ladies and Gentlemen:
     I am associate counsel of GMAC Mortgage Corporation, a Pennsylvania
corporation (the “Company”), and have represented the Company in connection with
the preparation, execution and delivery of the following documents:
     In this connection, I have examined, or caused to be examined, originals,
or copies certified to my satisfaction, of the
[                                        ] (collectively, the “Agreements”), and
such other documents, certificates and instruments which I have deemed necessary
or appropriate in connection with this opinion. As to matters of fact, I have
examined and relied upon representations, warranties and covenants of parties to
the above documents contained therein and, where I have deemed appropriate,
representations or certifications of officers of parties to the Agreements or
public officials. In rendering this opinion letter, I have assumed (i) the
authenticity of all documents submitted to me as originals, the genuineness of
all signatures, the legal capacity of natural persons and the conformity to the
originals of all documents submitted to me as copies, (ii) with respect to
parties other than the Company, the due authorization, execution and delivery of
such documents, and the necessary entity power with respect thereto, and the
enforceability of such documents, (iii) the conformity of the Mortgage Loans and
the documents set forth in Section [                    ] of the Pooling and
Servicing Agreement to the requirements of the Agreements and (iv) that there is
not and will not be any other agreement that modifies or supplements the
agreements expressed in the Agreements.
     In rendering this opinion letter, I do not express any opinion concerning
any law other than the law of the Commonwealth of Pennsylvania and the federal
law of the United States, and I do not express any opinion concerning the
application of the “doing business” laws. To the extent that any of the matters
upon which I am opining herein are governed by laws (“Other Laws”) other than
the laws identified in the preceding sentence, I have assumed with your
permission and without independent verification or investigation as to the
reasonableness of such assumption, that such Other Laws and judicial
interpretation thereof do not vary in any respect material to this opinion from
the corresponding laws of the Commonwealth of Pennsylvania and judicial
interpretations thereof. I do not express any opinion on any issue not expressly
addressed below.

1



--------------------------------------------------------------------------------



 



     My opinions set forth below are subject to the qualification that
enforceability of each of the respective obligations of the parties under the
Agreements is subject to (i) general principles of equity, regardless of whether
such enforceability is considered in a proceeding in equity or at law, (ii) the
availability of equitable remedies, (iii) bankruptcy, insolvency, liquidation,
receivership, moratorium, reorganization or other similar laws affecting the
rights of creditors, (iv) implied or express covenants of good faith, and
(v) limitations of public policy under applicable securities laws as to rights
of indemnity and contribution thereunder. My opinions are subject to the further
qualification that enforceability of each of the parties’ respective obligations
under the Agreements is subject to the effect of certain laws, regulations and
judicial or other decisions upon the availability and enforceability of the
remedies of specific performance and self help. Capitalized terms used herein,
but not defined herein, shall have the meanings assigned to them in the
Agreements.
     Based upon the foregoing, but subject to the assumptions, exceptions,
qualifications and limitations herein expressed, I am of the opinion that:
     1. The Company is duly incorporated and validly existing as a corporation
in good standing under the laws of the Commonwealth of Pennsylvania and has the
requisite power to own its properties, to conduct its business as presently
conducted by it and to enter into and perform its obligations under the
respective Agreements to which it is a party.
     2. Each of the Agreements to which it is a party has been duly authorized,
executed and delivered by the Company, and, assuming the authorization,
execution and delivery by the other parties thereto (other than the Company), is
the legal, valid and binding agreement of the Company, enforceable against it in
accordance with its terms.
     The opinions set forth herein are intended solely for the benefit of the
addressees hereof in connection with the transactions contemplated herein and
shall not be relied upon by any other person or for any other purpose without my
prior written consent. Except for reproductions for inclusion in transcripts of
the documentation relating to the transactions contemplated herein, this opinion
may not be copied or otherwise reproduced or quoted from, in whole or in part,
without my prior written consent.

                  Very truly yours,    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:   Corporate Counsel,    
 
      GMAC Mortgage Corporation    

2



--------------------------------------------------------------------------------



 



EXECUTION
REGULATION AB COMPLIANCE ADDENDUM
Dated as of January 1, 2006
between
GMAC MORTGAGE, LLC (successor in interest to GMAC MORTGAGE
CORPORATION)
and
RWT HOLDINGS, INC.
to the
LOAN
SERVICING AGREEMENT,
Dated as of February 1, 2004

 



--------------------------------------------------------------------------------



 



     REGULATION AB COMPLIANCE ADDENDUM (the “Reg AB Addendum”), dated as of
January 1, 2006, by and between RWT Holdings, Inc. (the “Owner”) and GMAC
Mortgage, LLC, a Delaware limited liability company, successor in interest to
GMAC Mortgage Corporation, (the “Servicer”), to that certain Loan Servicing
Agreement, dated as of February 1, 2004, by and between the Owner and GMAC
Mortgage Corporation (the “Existing Agreement”). The Servicer agrees to be bound
by the Existing Agreement as if it was a party thereto on the date the same was
executed. The Owner accepts the conversion of the Servicer from a Pennsylvania
corporation to a Delaware limited liability company.
WITNESSETH
     WHEREAS, the Owner and the Servicer have agreed to, subject to the terms
and conditions of this Reg AB Addendum, adopt an addendum to the Existing
Agreement to reflect the intention of the parties to comply with Regulation AB.
The Existing Agreement shall be referred to herein as “the Agreement”.
     NOW, THEREFORE, in consideration of the mutual promises and mutual
obligations set forth here, the Owner and the Servicer hereby agree as follows:
ARTICLE I
DEFINED TERMS
     Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Existing Agreement. The Existing Agreement is
hereby amended by adding the following definitions in their proper alphabetical
order:
     Commission: The United States Securities and Exchange Commission.
     Servicer Information: As defined in Section 2.07(a).
     Depositor: The depositor, as such term is defined in Regulation AB, with
respect to any Securitization Transaction.
     Exchange Act: The Securities Exchange Act of 1934, as amended.
     Master Servicer: With respect to a Securitization Transaction, the “master
servicer”, if any, identified by the Owner and identified in related transaction
documents.
     Reconstitution: Any Securitization Transaction or Whole Loan Transfer.
     Reconstitution Agreement: An agreement or agreements entered into by the
Servicer and the Owner and/or certain third parties in connection with a
Reconstitution with respect to any or all of the Mortgage Loans serviced under
the Agreement.
     Regulation AB: Subpart 229.1100 – Asset Backed Securities (Regulation AB),
17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification

1 of 14



--------------------------------------------------------------------------------



 



and interpretation as have been provided by the Commission in the adopting
release (Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed.
Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff of the Commission, or as may
be provided by the Commission or its staff from time to time.
     Securities Act: The Securities Act of 1933, as amended.
     Securitization Transaction: Any transaction involving either (1) a sale or
other transfer of some or all of the Mortgage Loans directly or indirectly to an
issuing entity in connection with an issuance of publicly offered or privately
placed, rated or unrated mortgage-backed securities or (2) an issuance of
publicly offered or privately placed, rated or unrated securities, the payments
on which are determined primarily by reference to one or more portfolios of
residential mortgage loans consisting, in whole or in part, of some or all of
the Mortgage Loans.
     Servicer: As defined in Section 2.03(c).
     Servicing Criteria: The “servicing criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time.
     Subcontractor: Any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the mortgage-backed securities market) of Mortgage Loans but
performs one or more discrete functions identified in Item 1122(d) of
Regulation AB with respect to Mortgage Loans under the direction or authority of
the Servicer or a Subservicer.
     Subservicer: Any Person that services Mortgage Loans on behalf of the
Servicer or any Subservicer and is responsible for the performance (whether
directly or through Subservicers or Subcontractors) of a substantial portion of
the material servicing functions required to be performed by the Servicer under
the Agreement or any Reconstitution Agreement that are identified in Item
1122(d) of Regulation AB.
     Whole Loan Transfer: Any sale or transfer of some or all of the Mortgage
Loans, other than a Securitization Transaction.
ARTICLE II
COMPLIANCE WITH REGULATION AB
     Section 2.01. Intent of the Parties; Reasonableness.
The Owner and the Servicer acknowledge and agree that the purpose of Article II
of this Addendum is to facilitate compliance by the Owner and any Depositor with
the provisions of Regulation AB and related rules and regulations of the
Commission.
     Neither the Owner nor any Depositor shall exercise its right to request
delivery of information or other performance under these provisions other than
in good faith, or for purposes other than compliance with the Securities Act,
the Exchange Act and the rules and regulations of the Commission thereunder (or
the provision in a private offering of disclosure comparable to that

2 of 14



--------------------------------------------------------------------------------



 



required under the Securities Act). The Servicer acknowledges that
interpretations of the requirements of Regulation AB may change over time,
whether due to interpretive guidance provided by the Commission or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel, or otherwise, and agrees to comply with requests made by the Owner, any
Master Servicer or any Depositor in good faith for delivery of information under
these provisions on the basis of evolving interpretations of Regulation AB. In
connection with any Securitization Transaction, the Servicer shall cooperate
fully with the Owner and any Master Servicer to deliver to the Owner (including
any of its assignees or designees), any Master Servicer and any Depositor, any
and all statements, reports, certifications, records and any other information
necessary in the good faith determination of the Owner, any Master Servicer or
any Depositor to permit the Owner, such Master Servicer or such Depositor to
comply with the provisions of Regulation AB, together with such disclosures
relating to the Servicer or any Subservicer and the Mortgage Loans, or the
servicing of the Mortgage Loans, reasonably believed by the Owner or any
Depositor to be necessary in order to effect such compliance.
     The Owner (including any of its assignees or designees) shall cooperate
with the Servicer by providing timely notice of requests for information under
these provisions and by reasonably limiting such requests to information
required, in the Owner’s reasonable judgment, to comply with Regulation AB.
     The Owner and the Servicer agree that the provisions set forth in
Article II shall only apply to Securitization Transactions that close on or
after January 1, 2006. However, delivery by the Servicer of an Attestation under
Section 2.05 of this Reg AB Addendum shall be deemed to comply with the
requirement under Section 6.05 of the Existing Agreement to deliver an Annual
Independent Public Accountants’ Servicing Report.
     In the event that (i) the Servicer does not reasonably believe that certain
information requested under this Article II is required to be disclosed pursuant
to Regulation AB, and (ii) the Servicer has not provided such information for
any of its own securitizations, the Owner shall pay all reasonable documented
costs incurred by the Servicer in connection with the preparation and delivery
of such information and the Servicer shall promptly deliver such information
after expiration of a reasonable period of time for establishing the necessary
systems and procedures to produce such information.
     Section 2.02. Additional Representations and Warranties of the Servicer.
     (a) The Servicer hereby represents to the Owner, any Master Servicer and
any Depositor, as of the date on which information is first provided to the
Owner, any Master Servicer or any Depositor under Section 2.03 that, except as
disclosed in writing to the Owner, such Master Servicer or such Depositor prior
to such date: (i) the Servicer is not aware and has not received notice that any
default, early amortization or other performance triggering event has occurred
as to any other securitization due to any act or failure to act of the Servicer;
(ii) the Servicer has not been terminated as servicer in a residential mortgage
loan securitization, either due to a servicing default or to application of a
servicing performance test or trigger; (iii) no material

3 of 14



--------------------------------------------------------------------------------



 



noncompliance with the applicable servicing criteria with respect to other
securitizations of residential mortgage loans involving the Servicer as servicer
has been disclosed or reported by the Servicer; (iv) no material changes to the
Servicer’s policies or procedures with respect to the servicing function it will
perform under the Agreement and any Reconstitution Agreement for mortgage loans
of a type similar to the Mortgage Loans have occurred during the three-year
period immediately preceding the related Securitization Transaction; (v) there
are no aspects of the Servicer’s financial condition that could have a material
adverse effect on the performance by the Servicer of its servicing obligations
under the Agreement or any Reconstitution Agreement; (vi) there are no material
legal or governmental proceedings pending (or known to be contemplated) against
the Servicer or any Subservicer ; and (vii) there are no affiliations,
relationships or transactions relating to the Servicer or any Subservicer with
respect to any Securitization Transaction and any party thereto identified by
the related Depositor of a type described in Item 1119 of Regulation AB.
     (b) If so requested by the Owner, any Master Servicer or any Depositor on
any date following the date on which information is first provided to the Owner
or any Depositor under Section 2.03, the Servicer shall, within five Business
Days following such request, confirm in writing the accuracy of the
representations and warranties set forth in paragraph (a) of this Section or, if
any such representation and warranty is not accurate as of the date of such
request, provide reasonably adequate disclosure of the pertinent facts, in
writing, to the requesting party.
     Section 2.03. Information to Be Provided by the Servicer.
     In connection with any Securitization Transaction the Servicer shall
(i) make best efforts within five Business Days, but no less than ten Business
Days, following request by the Owner or any Depositor, provide to the Owner and
such Depositor, to the extent not previously provided, (or cause each
Subservicer to provide), in writing and in form and substance reasonably
satisfactory to the Owner and such Depositor, the information and materials
specified in paragraphs (a), (b), (c) and (f) of this Section, and (ii) as
promptly as practicable following notice to or discovery by the Servicer,
provide to the Owner and any Depositor (in writing and in form and substance
reasonably satisfactory to the Owner and such Depositor) the information
specified in paragraph (d) of this Section.
     (a) If so requested by the Owner or any Depositor, the Servicer shall
provide such information regarding the Servicer, as servicer of the Mortgage
Loans, and each Subservicer (each of the Servicer and each Subservicer, for
purposes of this paragraph, a “Servicer”), as is requested for the purpose of
compliance with Item 1108, 1117 and 1119 of Regulation AB. Such information
shall include, at a minimum:
     (A) the Servicer’s form of organization;
     (B) a description of how long the Servicer has been servicing residential
mortgage loans; a general discussion of the Servicer’s experience in servicing
assets of any type as well as a more detailed discussion of the Servicer’s
experience in, and procedures for, the servicing function it will perform under
the Agreement and any Reconstitution Agreements; information regarding the size,
composition and growth of the Servicer’s portfolio of residential mortgage loans
of a type similar to the Mortgage Loans and information on factors related to
the Servicer that may be material, in the good faith judgment of the Owner or
any Depositor, to any analysis of the servicing of the

4 of 14



--------------------------------------------------------------------------------



 



Mortgage Loans or the related asset-backed securities, as applicable, including,
without limitation:
     (1) whether any prior securitizations of mortgage loans of a type similar
to the Mortgage Loans involving the Servicer have defaulted or experienced an
early amortization or other performance triggering event because of servicing
during the three-year period immediately preceding the related Securitization
Transaction;
     (2) the extent of outsourcing the Servicer utilizes;
     (3) whether there has been previous disclosure of material noncompliance
with the applicable servicing criteria with respect to other securitizations of
residential mortgage loans involving the Servicer as a servicer during the
three-year period immediately preceding the related Securitization Transaction;
     (4) whether the Servicer has been terminated as servicer in a residential
mortgage loan securitization, either due to a servicing default or to
application of a servicing performance test or trigger; and
     (5) such other information as the Owner or any Depositor may reasonably
request for the purpose of compliance with Item 1108(b)(2) of Regulation AB;
     (C) a description of any material changes during the three-year period
immediately preceding the related Securitization Transaction to the Servicer’s
policies or procedures with respect to the servicing function it will perform
under the Agreement and any Reconstitution Agreements for mortgage loans of a
type similar to the Mortgage Loans;
     (D) information regarding the Servicer’s financial condition, to the extent
that there is a material risk that an adverse financial event or circumstance
involving the Servicer could have a material adverse effect on the performance
by the Servicer of its servicing obligations under the Agreement or any
Reconstitution Agreement;
     (E) information regarding advances made by the Servicer on the Mortgage
Loans and the Servicer’s overall servicing portfolio of residential mortgage
loans for the three-year period immediately preceding the related Securitization
Transaction, which may be limited to a statement by an authorized officer of the
Servicer to the effect that the Servicer has made all advances required to be
made on residential mortgage loans serviced by it during such period, or, if
such statement would not be accurate, information regarding the percentage and
type of advances not made as required, and the reasons for such failure to
advance;

5 of 14



--------------------------------------------------------------------------------



 



     (F) a description of the Servicer’s processes and procedures designed to
address any special or unique factors involved in servicing loans of a similar
type as the Mortgage Loans;
     (G) a description of the Servicer’s processes for handling delinquencies,
losses, bankruptcies and recoveries, such as through liquidation of mortgaged
properties, sale of defaulted mortgage loans or workouts;
     (H) information as to how the Servicer defines or determines delinquencies
and charge-offs, including the effect of any grace period, re-aging,
restructuring, partial payments considered current or other practices with
respect to delinquency and loss experience;
     (I) a description of any material legal or governmental proceedings pending
(or known to be contemplated) against the Servicer;
     (J) a description of any affiliation or relationship between the Servicer
and any of the following parties to a Securitization Transaction, as such
parties are identified to the Servicer by the Purchaser or any Depositor in
writing in advance of such Securitization Transaction:
(1) the sponsor
(2) the Depositor
(3) the issuing entity;
(4) any servicer;
(5) any trustee;
(6) any originator;
(7) any significant obligor;
(8) any enhancement or support provider; and
(9) any other material transaction party.
     (b) for the purpose of satisfying reporting obligations under the Exchange
Act with respect to any class of asset-backed securities, the Servicer shall (or
shall cause each Subservicer to) (i) provide prompt notice to the Owner, any
Master Servicer and any Depositor in writing of (A) any material litigation or
governmental proceedings pending against the Servicer or any Subservicer,
(B) any affiliations or relationships that develop following the closing date of
a Securitization Transaction between the Servicer or any Subservicer and any of
the parties specified in clause (D) of paragraph (a) of this Section (and any
other parties identified in writing by the requesting party) with respect to any
Securitization Transaction, (C) any Event of Default under the terms of the
Agreement or any Reconstitution Agreement, (D) any merger, consolidation or sale
of substantially all of the assets of the Servicer, and (E) the Servicer’s entry
into an agreement with a Subservicer to perform or assist in the performance of
any of the Servicer’s obligations under the Agreement or any Reconstitution
Agreement and (ii) provide to the Owner and any Depositor a description of such
proceedings, affiliations or relationships.
     (c) As a condition to the succession to the Servicer or any Subservicer as
servicer or

6 of 14



--------------------------------------------------------------------------------



 



subservicer under the Agreement or any Reconstitution Agreement by any Person
(i) into which the Servicer or such Subservicer may be merged or consolidated,
or (ii) which may be appointed as a successor to the Servicer or any
Subservicer, the Servicer shall provide to the Owner, any Master Servicer and
any Depositor, at least 15 calendar days prior to the effective date of such
succession or appointment, (x) written notice to the Owner and any Depositor of
such succession or appointment and (y) in writing and in form and substance
reasonably satisfactory to the Owner and such Depositor, all information
reasonably requested by the Owner or any Depositor in order to comply with
reporting obligations under Item 6.02 of Form 8-K with respect to any class of
asset-backed securities.
     (d) In addition to such information as the Servicer, as servicer, is
obligated to provide pursuant to other provisions of the Agreement or this
Addendum not later than ten days prior to the deadline for the filing of any
distribution report on Form 10-D in respect of any Securitization Transaction
that includes any of the Mortgage Loans serviced by the Servicer or any
Subservicer, the Servicer or such Subservicer, as applicable, shall (but only to
the extent the Servicer or such Subservicer has knowledge), provide to the party
responsible for filing such report (including, if applicable, the Master
Servicer) notice of the occurrence of any of the following events along with all
information, data and materials related thereto as may be required to be
included in the related distribution report on Form 10-D (as specified in the
provisions of Regulation AB referenced below):
     (i) any material modifications, extensions or waivers of pool asset terms,
fees, penalties or payments during the distribution period or that have
cumulatively become material over time (Item 1121(a) (11) of Regulation AB); and
     (ii) information regarding any material pool asset changes (such as,
additions substitutions or repurchases (Item 1121 (a) (14) of Regulation AB).
     (e) The Servicer shall provide to the Owner, any Master Servicer and any
Depositor, evidence of the authorization of the person signing any certification
or statement, copies or other evidence of Fidelity Bond Insurance and Errors and
Omission Insurance policy, financial information and reports, and such other
information related to the Owner or any Subservicer or the Owner or the Owner’s
or such Subservicer’s performance hereunder.
     Section 2.04. Servicer Compliance Statement.
     On or before March 15 of each calendar year, commencing in 2007, the
Servicer shall deliver to the Owner, any Depositor and any Master Servicer a
statement of compliance addressed to the Owner ,such Depositor and such Master
Servicer and signed by an authorized officer of the Servicer, to the effect that
(i) a review of the Servicer’s activities during the immediately preceding
calendar year (or applicable portion thereof) and of its performance under the
Agreement and any applicable Reconstitution Agreement during such period has
been made under such officer’s supervision, and (ii) to the best of such
officers’ knowledge, based on such review, the Servicer has fulfilled all of its
obligations under the Agreement and any applicable Reconstitution Agreement in
all material respects throughout such calendar year (or applicable portion
thereof) or, if there has been a failure to fulfill any such obligation in any
material respect, specifically identifying each such

7 of 14



--------------------------------------------------------------------------------



 



failure known to such officer and the nature and the status thereof.
     Section 2.05. Report on Assessment of Compliance and Attestation.
     (a) On or before March 15 of each calendar year, commencing in 2007, the
Servicer shall:
     (i) deliver to the Owner ,any Depositor and any Master Servicer a report
(in form and substance reasonably satisfactory to the Owner, such Depositor and
such Master Servicer) regarding the Servicer’s assessment of compliance with the
Servicing Criteria during the immediately preceding calendar year, as required
under Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of
Regulation AB. Such report shall be addressed to the Owner, such Depositor, and
such Master Servicer and signed by an authorized officer of the Servicer, and
shall address each of the applicable Servicing Criteria specified on of
Exhibit B hereto (wherein “Investor” shall mean the Master Servicer on behalf of
the trust);
     (ii) deliver to the Owner, any Depositor and any Master Servicer a report
of a registered public accounting firm reasonably acceptable to the Owner, such
Depositor and such Master Servicer that attests to, and reports on, the
assessment of compliance made by the Servicer and delivered pursuant to the
preceding paragraph. Such attestation shall be in accordance with
Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act;
     (iii) cause each Subservicer, and each Subcontractor determined by the
Servicer pursuant to Section 2.06(b) to be “participating in the servicing
function” within the meaning of Item 1122 of Regulation AB, to deliver to the
Owner, any Depositor and any Master Servicer an assessment of compliance and
accountants’ attestation as and when provided in paragraphs (a) and (b) of this
Section; and
     (iv) deliver, and cause each Subservicer and Subcontractor described in
Clause (iii) to deliver, to the Owner, any Depositor, any Master Servicer and
any other Person that will be responsible for signing the certification (a
“Sarbanes Certification”) required by Rules 13a-14(d) and 15d-14(d) under the
Exchange Act (pursuant to Section 302 of the Sarbanes-Oxley Act of 2002) on
behalf of an asset-backed issuer with respect to a Securitization Transaction a
certification in the form attached hereto as Exhibit A.
     The Servicer acknowledges that the parties identified in clause (a)(iv)
above may rely on the certification provided by the Servicer pursuant to such
clause in signing a Sarbanes Certification and filing such with the Commission.
     (b) Each assessment of compliance provided by a Subservicer pursuant to
Section 2.05(a)(iii) shall address each of the applicable Servicing Criteria
specified on Exhibit B hereto or, in the case of a Subservicer subsequently
appointed as such, on or prior to the date of such appointment. An assessment of
compliance provided by a Subcontractor pursuant to Section

8 of 14



--------------------------------------------------------------------------------



 



2.05(a)(iii) need not address any elements of the Servicing Criteria other than
those specified by the Servicer pursuant to Section 2.06.
     Section 2.06. Use of Subservicers and Subcontractors.
     The Servicer shall not hire or otherwise utilize the services of any
Subservicer to fulfill any of the obligations of the Servicer as servicer under
the Agreement or any Reconstitution Agreement unless the Servicer complies with
the provisions of paragraph (a) of this Section. The Servicer shall not hire or
otherwise utilize the services of any Subcontractor, and shall not permit any
Subservicer to hire or otherwise utilize the services of any Subcontractor, to
fulfill any of the obligations of the Servicer as servicer under the Agreement
or any Reconstitution Agreement unless the Servicer complies with the provisions
of paragraph (b) of this Section.
     (a) It shall not be necessary for the Servicer to seek the consent of the
Owner, any Depositor or any Master Servicer to the utilization of any
Subservicer. The Servicer shall cause any Subservicer used by the Servicer (or
by any Subservicer) for the benefit of the Owner and any Depositor to comply
with the provisions of this Section and with Sections 2.02, 2.03(c) and (e),
(f) and (g), 2.04, 2.05 and 2.07 of this Addendum to the same extent as if such
Subservicer were the Servicer, and to provide the information required with
respect to such Subservicer under Section 2.03(d) of this Addendum. The Servicer
shall be responsible for obtaining from each Subservicer and delivering to the
Owner and any Depositor any servicer compliance statement required to be
delivered by such Subservicer under Section 2.04, any assessment of compliance
and attestation and other certification required to be delivered by such
Subservicer under Section 2.05 and any certification required to be delivered to
the Person that will be responsible for signing the Sarbanes Certification under
Section 2.05 as and when required to be delivered.
     (b) It shall not be necessary for the Servicer to seek the consent of the
Owner, any Depositor or any Master Servicer to the utilization of any
Subcontractor. The Servicer shall promptly upon request provide to the Owner,
any Depositor (or any designee of the Depositor, such as a Master Servicer or
administrator) a written description (in form and substance satisfactory to the
Owner and such Depositor) of the role and function of each Subcontractor
utilized by the Servicer or any Subservicer, specifying (i) the identity of each
such Subcontractor, (ii) which (if any) of such Subcontractors are
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, and (iii) which elements of the Servicing Criteria will be
addressed in assessments of compliance provided by each Subcontractor identified
pursuant to clause (ii) of this paragraph.
     As a condition to the utilization of any Subcontractor determined to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, the Servicer shall cause any such Subcontractor used by the
Servicer (or by any Subservicer) for the benefit of the Owner and any Depositor
to comply with the provisions of Sections 2.05 and 2.07 of this Addendum to the
same extent as if such Subcontractor were the Servicer. The Servicer shall be
responsible for obtaining from each Subcontractor and delivering to the Owner
and any Depositor any assessment of compliance and attestation and the other
certifications required to be delivered by such Subcontractor under
Section 2.05, in each case as and when required to be delivered.
     Section 2.07. Indemnification; Remedies.

9 of 14



--------------------------------------------------------------------------------



 



     (a) The Servicer shall indemnify the Owner, each affiliate of the Owner,
and each of the following parties participating in a Securitization Transaction
(and each shall be an “Owner Indemnified Party”): each sponsor and issuing
entity; each Person (including, but not limited to, any Master Servicer if
applicable) responsible for the preparation, execution or filing of any report
required to be filed with the Commission with respect to such Securitization
Transaction, or for execution of a certification pursuant to Rule 13a-14(d) or
Rule 15d-14(d) under the Exchange Act with respect to such Securitization
Transaction; each broker dealer acting as underwriter, placement agent or
initial Owner, each Person who controls any of such parties or the Depositor
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act); and the respective present and former directors, officers,
employees, agents and affiliates of each of the foregoing and of the Depositor,
and shall hold each of them harmless from and against any claims, losses,
damages, penalties, fines, forfeitures, legal fees and expenses and related
costs, judgments, and any other costs, fees and expenses that any of them may
sustain arising out of or based upon:
     (i)(A) any untrue statement of a material fact contained or alleged to be
contained in any information, report, certification, data, accountants’ letter
or other material provided under this Article II by or on behalf of the
Servicer, or provided under this Article II by or on behalf of any Subservicer
or Subcontractor (collectively, the “Servicer Information”), or (B) the omission
or alleged omission to state in the Servicer Information a material fact
required to be stated in the Servicer Information or necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided, by way of clarification, that clause (B) of this
paragraph shall be construed solely by reference to the Servicer Information and
not to any other information communicated in connection with a sale or purchase
of securities, without regard to whether the Servicer Information or any portion
thereof is presented together with or separately from such other information;
     (ii) any breach by the Servicer of its obligations under this Article II,
including particularly any failure by the Servicer, any Subservicer or any
Subcontractor to deliver any information, report, certification, accountants’
letter or other material when and as required under this Article II, including
any failure by the Servicer to identify pursuant to Section 2.06(b) any
Subcontractor “participating in the servicing function” within the meaning of
Item 1122 of Regulation AB;
     (iii) any breach by the Servicer of a representation or warranty set forth
in Section 2.02(a) or in a writing furnished pursuant to Section 2.02(b) and
made as of a date prior to the closing date of the related Securitization
Transaction, to the extent that such breach is not cured by such closing date,
or any breach by the Servicer of a representation or warranty in a writing
furnished pursuant to Section 2.02(b) to the extent made as of a date subsequent
to such closing date;
provided, however, that in no event shall the Servicer be liable for any
consequential, indirect or punitive damages, whatsoever, whether in contract,
tort (including negligence and strict liability) or

10 of 14



--------------------------------------------------------------------------------



 



an other legal or equitable principle; provided, however, that such limitation
shall not be applicable with respect to third party claims made against the
Owner.
     (b) The Owner shall indemnify the Servicer, each Person who controls the
Servicer (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act), and the respective present and former directors, officers,
employees, agents and affiliates of each of the foregoing (each, a “Servicer
Indemnified Party), and shall hold each of them harmless from and against any
losses, damages, penalties, fines, forfeitures, reasonable legal fees and
expenses and related costs, judgments, and any other costs, fees and expenses
that nay of them may sustain arising out of or based upon any untrue statement
contained or alleged to be contained in any filing with the Commission or the
omission or alleged omission to state in any filing with the Commission a
material fact required to be stated or necessary to be stated in order to make
the statement therein, in the light of the circumstances under which they were
made, not misleading, in each case to the extent, but only to the extent, that
such untrue statement, alleged untrue statement, omission, or alleged omission
arose out of or was based upon any information or statement, other than the
Servicer Information, in a filing with the Commission.
     (c) (i) The indemnification provided for in Sections 2.07(a) and (b) shall
survive the termination of this Reg AB Addendum or any party to this Reg AB
Addendum.
          (ii) If the indemnification provided for in Section 2.07(a) is
unavailable or insufficient to hold harmless an Owner Indemnified Party, then
the Servicer agrees that is shall contribute to the amount paid or payable by
such Owner Indemnified Party as a result of any claims, losses, damages or
liabilities incurred by such Indemnified Party in such proportion as is
appropriate to reflect the relative fault of such Owner Indemnified Party on the
one hand and the Servicer on the other.
          (iii) In the case of any failure of performance described in clause
(a)(ii) of this Section, the Servicer shall promptly reimburse the Owner, any
Depositor, as applicable, and each Person responsible for the preparation,
execution or filing of any report required to be filed with the Commission with
respect to such Securitization Transaction, or for execution of a certification
pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect
to such Securitization Transaction, for all costs reasonably incurred by each
such party in order to obtain the information, report, certification,
accountants’ letter or other material not delivered as required by the Servicer,
any Subservicer or any Subcontractor.
(d)   (i) Any failure by the Servicer, any Subservicer or any Subcontractor to
deliver any information, report, certification, accountants’ letter or other
material when and as required under this Article II, including any failure to
identify pursuant to Section 2.06(b) any Subcontractor “participating in the
servicing function” within the meaning of Item 1122 of Regulation AB, or any
breach by the Servicer of a representation or warranty set forth in
Section 2.02(a) or in a writing furnished pursuant to Section 2.02(b) and made
as of a date prior to the closing date of the related Securitization
Transaction, to the extent that such breach is not cured by such closing date,
or any breach by the Servicer of a representation or warranty in a

11 of 14



--------------------------------------------------------------------------------



 



writing furnished pursuant to Section 2.02(b) to the extent made as of a date
subsequent to such closing date, shall immediately and automatically, without
notice or grace period, constitute an Event of Default with respect to the
Servicer under the Agreement and any applicable Reconstitution Agreement, and
shall entitle the Owner, or any Depositor, as applicable, in its sole discretion
to terminate the rights and obligations of the Servicer as servicer under the
Agreement and/or any applicable Reconstitution Agreement without payment
(notwithstanding anything in the Agreement or any applicable Reconstitution
Agreement to the contrary) of any compensation to the Servicer (and if the
Servicer is servicing any of the Mortgage Loans in a Securitization Transaction,
appoint a successor servicer reasonably acceptable to any Master Servicer for
such Securitization Transaction); provided that to the extent that any provision
of the Agreement and/or any applicable Reconstitution Agreement expressly
provides for the survival of certain rights or obligations following termination
of the Servicer as servicer, such provision shall be given effect. Neither the
Owner, any Master Servicer nor any Depositor shall be entitled to terminate the
rights and obligations of the Servicer pursuant to this subparagraph (d)(i) if a
failure of the Servicer to identify a Subcontractor “participating in the
servicing function” within the meaning of Item 1122 of Regulation AB was
attributable solely to the role or functions of such Subcontractor with respect
to mortgage loans other than the Mortgage Loans.
     (ii) The Servicer shall promptly reimburse the Owner (or any designee of
the Owner, such as a Master Servicer) and any Depositor, as applicable, for all
reasonable expenses incurred by the Owner (or such designee) or such Depositor,
as such are incurred, in connection with the termination of the Servicer as
servicer and the transfer of servicing of the Mortgage Loans to a successor
servicer. The provisions of this paragraph shall not limit whatever rights the
Owner or any Depositor may have under other provisions of the Agreement and/or
any applicable Reconstitution Agreement or otherwise, whether in equity or at
law, such as an action for damages, specific performance or injunctive relief.
     2.08. Interpretation.
     To the extent any provision or requirement of this Reg AB Addendum
conflicts with a provision or requirement of the Agreement, the terms of this
Addendum shall govern and shall be deemed to supercede the conflicting provision
or requirement of the Agreement.
     2.09 Third Party Beneficiary
                    For purposes of this Article II, the Master Servicer shall
be considered a third-party beneficiary of the Reg AB Addendum, entitled to all
the rights and benefits hereof as if it were a direct party to this Reg AB
Addendum.
     2.10 Counterparts.
     This Reg AB may be executed in one or more counterparts and by different
parties hereto on

12 of 14



--------------------------------------------------------------------------------



 



separate counterparts, and each of which, when so executed shall constitute one
and the same agreement.
     IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.

                  RWT HOLDINGS, INC..    
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
           
 
  Title:        
 
                GMAC MORTGAGE , LLC    
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
           
 
  Title:        

13 of 14



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ANNUAL CERTIFICATION
     Re: The [ ] agreement dated as of [ ], 200[ ] (the “Agreement”), among
[IDENTIFY PARTIES]
     I,                                                             , the      
                                                        of [NAME OF SERVICER],
certify to [the Owner], [the Depositor], and the [Master Servicer] [Securities
Administrator] [Trustee], and their officers, with the knowledge and intent that
they will rely upon this certification, that:
     (1) I have reviewed the servicer compliance statement of the Servicer
provided in accordance with Item 1123 of Regulation AB (the “Compliance
Statement”), the report on assessment of the Servicer’s compliance with the
servicing criteria set forth in Item 1122(d) of Regulation AB (the “Servicing
Criteria”), provided in accordance with Rules 13a-18 and 15d-18 under Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and Item 1122 of
Regulation AB (the “Servicing Assessment”), the registered public accounting
firm’s attestation report provided in accordance with Rules 13a-18 and 15d-18
under the Exchange Act and Section 1122(b) of Regulation AB (the “Attestation
Report”), and all servicing reports, officer’s certificates and other
information relating to the servicing of the Mortgage Loans by the Servicer
during 200[ ] that were delivered by the Servicer to the [Depositor] [Master
Servicer] [Securities Administrator] [Trustee] pursuant to the Agreement
(collectively, the “Servicer Servicing Information”);
     (2) Based on my knowledge, the Servicer Servicing Information, taken as a
whole, does not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Servicer Servicing Information;
     (3) Based on my knowledge, all of the Servicer Servicing Information
required to be provided by the Servicer under the Agreement has been provided to
the [Depositor] [Master Servicer] [Securities Administrator] [Trustee];
     (4) I am responsible for reviewing the activities performed by the Servicer
as servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
the Servicer has fulfilled its obligations under the Agreement in all material
respects; and
     (5) The Compliance Statement required to be delivered by the Servicer
pursuant to the Agreement, and the Servicing Assessment and Attestation Report
required to be provided by the Servicer and by any Subservicer and Subcontractor
pursuant to the Agreement, have been provided to the [Depositor] [Master
Servicer]. Any material instances of noncompliance

-1



--------------------------------------------------------------------------------



 



described in such reports have been disclosed to the [Depositor] [Master
Servicer]. Any material instance of noncompliance with the Servicing Criteria
has been disclosed in such reports.

         
Date:
       
 
 
 
   
 
       
By:
       
 
       
Name:
       
 
 
 
   
Title:
       
 
 
 
   

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE
The assessment of compliance to be delivered by [the Servicer] [Name of
Subservicer] shall address, at a minimum, the criteria identified as below as
“Applicable Servicing Criteria”:

                  APPLICABLE         SERVICING SERVICING CRITERIA   CRITERIA
Reference   Criteria    
 
  General Servicing Considerations    
 
       
1122(d)(1)(i)
  Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.  
ü
 
       
1122(d)(1)(ii)
  If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.   ü
 
       
1122(d)(1)(iii)
  Any requirements in the transaction agreements to maintain a back-up servicer
for the mortgage loans are maintained.    
 
       
1122(d)(1)(iv)
  A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.   ü
 
       
 
  Cash Collection and Administration    
 
       
1122(d)(2)(i)
  Payments on mortgage loans are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.   ü
 
       
1122(d)(2)(ii)
  Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.   ü
 
       
1122(d)(2)(iii)
  Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.   ü
 
       
1122(d)(2)(iv)
  The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.   ü
 
       
1122(d)(2)(v)
  Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.   ü
 
       
1122(d)(2)(vi)
  Unissued checks are safeguarded so as to prevent unauthorized access.   ü
 
       
1122(d)(2)(vii)
  Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliations are (A) mathematically accurate;
(B) prepared within 30 calendar days after the bank statement cutoff date, or
such other number of days specified in the transaction agreements; (C) reviewed
and approved by someone other than the person who prepared the reconciliation;
and (D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.   ü

-1



--------------------------------------------------------------------------------



 



                  APPLICABLE         SERVICING SERVICING CRITERIA   CRITERIA
Reference   Criteria    
 
  Investor Remittances and Reporting    
 
       
1122(d)(3)(i)
  Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
mortgage loans serviced by the Servicer.   ü
 
       
1122(d)(3)(ii)
  Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.   ü
 
       
1122(d)(3)(iii)
  Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.   ü
 
       
1122(d)(3)(iv)
  Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.   ü
 
       
 
  Pool Asset Administration    
 
       
1122(d)(4)(i)
  Collateral or security on mortgage loans is maintained as required by the
transaction agreements or related mortgage loan documents.   ü
 
       
1122(d)(4)(ii)
  Mortgage loan and related documents are safeguarded as required by the
transaction agreements   ü
 
       
1122(d)(4)(iii)
  Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.   ü
 
       
1122(d)(4)(iv)
  Payments on mortgage loans, including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related mortgage
loan documents.   ü
 
       
1122(d)(4)(v)
  The Servicer’s records regarding the mortgage loans agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.   ü
 
       
1122(d)(4)(vi)
  Changes with respect to the terms or status of an obligor’s mortgage loans
(e.g., loan modifications or re-agings) are made, reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.   ü
 
       
1122(d)(4)(vii)
  Loss mitigation or recovery actions (e.g., forbearance plans, modifications
and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable)
are initiated, conducted and concluded in accordance with the timeframes or
other requirements established by the transaction agreements.   ü
 
       
1122(d)(4)(viii)
  Records documenting collection efforts are maintained during the period a
mortgage loan is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent mortgage loans including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment).   ü
 
       
1122(d)(4)(ix)
  Adjustments to interest rates or rates of return for mortgage loans with
variable rates are computed based on the related mortgage loan documents.   ü
 
       

B-2



--------------------------------------------------------------------------------



 



                  APPLICABLE         SERVICING SERVICING CRITERIA   CRITERIA
Reference   Criteria    
1122(d)(4)(x)
  Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s mortgage loan
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable mortgage loan documents and state laws;
and (C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related mortgage loans, or such other number of days specified
in the transaction agreements.   ü
 
       
1122(d)(4)(xi)
  Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.   ü
 
       
1122(d)(4)(xii)
  Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.   ü
 
       
1122(d)(4)(xiii)
  Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.   ü
 
       
1122(d)(4)(xiv)
  Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.   ü
 
       
1122(d)(4)(xv)
  Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.    
 
       

B-3



--------------------------------------------------------------------------------



 



GMAC-SEQUOIA TO TRUSTEE
ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT
For
Loan Servicing Agreement
     THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of May 25,
2007, is entered into among Sequoia Residential Funding, Inc. (the “Assignor”),
GMAC Mortgage, LLC (successor in interest to GMAC Mortgage Corporation), as the
servicer (the “Servicer”), and HSBC Bank USA, National Association (“HSBC Bank”)
as Trustee under a Pooling and Servicing Agreement dated as of May 1, 2007 (the
“Pooling and Servicing Agreement”), among the Assignor, as Depositor, HSBC Bank
(in such Trustee capacity, the “Assignee”) and Wells Fargo Bank, N. A., as
Master Servicer and Securities Administrator.
RECITALS
     WHEREAS, RWT Holdings, Inc. (“RWT Holdings”) and the Servicer have entered
into a certain Loan Servicing Agreement, dated as of February 1, 2004 (the “Loan
Servicing Agreement”), as modified by the Regulation AB Compliance Addendum
dated as of January 1, 2006 (the “Reg AB Compliance Addendum,” and together with
the Loan Servicing Agreement, the “Loan Servicing Agreement”), and the Servicer
is currently servicing certain mortgage loans (the “Mortgage Loans”) under the
Loan Servicing Agreement; and
     WHEREAS, RWT has previously sold, assigned and transferred all of its
right, title and interest in certain of the Mortgage Loans (the “Specified
Mortgage Loans”) which are listed on the mortgage loan schedule attached as
Exhibit I hereto (the “Specified Mortgage Loan Schedule”) and its rights under
the Loan Servicing Agreement with respect to the Specified Mortgage Loans to
Assignor; and
     WHEREAS, the Assignor has agreed to sell, assign and transfer to Assignee
all of its right, title and interest in the Specified Mortgage Loans and its
right under the Loan Servicing Agreement with respect to the Specified Mortgage
Loans; and
     WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans
shall be subject to the terms of this Assignment.
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the parties agree as follows:
     1. Assignment and Assumption.
     (a) Effective on and as of the date hereof, the Assignor hereby pledges,
assigns and transfers to Assignee all of its right, title and interest in the
Specified Mortgage Loans as to servicing and all of its rights (but none of the
Owner’s obligations) provided under the Loan Servicing Agreement to the extent
relating to the Specified Mortgage Loans, the Assignee hereby accepts such
assignment from the Assignor, and the Servicer hereby acknowledges such
assignment and assumption.

4



--------------------------------------------------------------------------------



 



          (b) Effective on and as of the date hereof, the Assignor represents
and warrants to the Assignee that the Assignor has not taken any action that
would serve to impair or encumber the Assignee’s interest in the Specified
Mortgage Loans since the date of the Assignor’s acquisition of the Specified
Mortgage Loans.
          2. Recognition of the Assignee.
From and after the date hereof, the Servicer shall recognize the Assignee as the
holder of the rights and benefits of the Owner with respect to the Specified
Mortgage Loans and the Servicer will service the Specified Mortgage Loans for
the Assignee as if the Assignee and the Servicer had entered into a separate
servicing agreement for the servicing of the Specified Mortgage Loans in the
form of the Loan Servicing Agreement (as modified by Appendix A hereto) (the
“Successor LSA”) with the Assignee as the Owner thereunder, which Successor LSA
is incorporated in and made a part of this Assignment. It is the intention of
the parties hereto that the Successor LSA will be treated as a separate and
distinct servicing agreement between the parties hereto to the extent of the
Specified Mortgage Loans and shall be binding upon and for the benefit of the
respective successors and assigns of the parties hereto.
3. Assignor’s Continuing Rights and Responsibilities.
Notwithstanding Sections 1 and 2 above, the parties hereto agree that Assignor
rather than Assignee shall have the ongoing rights and responsibilities of the
Owner under the following sections of the Loan Servicing Agreement:

      Section   Matter
4.01, 3rd ¶
  (a) Standards of Servicer.
 
   
4.02
  (b) Liquidation of Mortgage Loans; Servicing Advances and Foreclosure.
 
   
4.14, 1st, 2nd and 6th ¶’s
  (c) Title, Management and Disposition of REO Property.
 
   
6.06
  (d) Owner’s Right to Examine Servicer Records.
 
   
7.01
  (e) The Servicer Shall Provide Access and Information as Reasonably Required.
 
   
7.02, 2nd ¶
  (f) Financial Statements.
 
   
8.01
  (g) Indemnification; Third-Party Claims.
 
   
2.07 of Reg AB Compliance Addendum
  (h) Indemnification; Remedies.

5



--------------------------------------------------------------------------------



 



      Section   Matter
8.02
  (i) Limitation on Liability.
 
   
11.04
  (j) No Solicitations.
 
   
11.11
  (k) Successor and Assigns.

In addition, the Servicer agrees to furnish to Assignor and the Master Servicer
copies of reports, notices, statements and other communications required to be
delivered by the Servicer pursuant to any of the sections of the Loan Servicing
Agreement referred to above and under the following sections, at the times
therein specified:

      Section    
4.09
  (a) Transfer of Accounts.
 
   
4.14, 5th and 6th ¶’s
  (b) Title, Management and Disposition of REO Property.
 
   
5.02
  (c) Statements to Owner.
 
   
5.03
  (d) P&I Advances by the Servicer.
 
   
2.03 of Reg AB Compliance Addendum
  (e) Information to Be Provided by the Servicer.
 
   
2.04 of Reg AB Compliance Addendum
  (f) Servicer Compliance Statement
 
   
2.05 of Reg AB Compliance Addendum
  (g) Report on Assessment of Compliance and Attestation

  4.   Successor LSA.

          The Successor LSA includes the Loan Servicing Agreement as modified by
Appendix A hereto and is made a part of this Assignment.

5.   Representations and Warranties.

(a) Each of the parties hereto represents and warrants that it is duly and
legally authorized to enter into this Assignment.
(b) Each of the parties hereto represents and warrants that this Assignment has
been duly

6



--------------------------------------------------------------------------------



 



authorized, executed and delivered by it and (assuming due authorization,
execution and delivery thereof by each of the other parties hereto) constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (regardless of
whether such enforcement is considered in a proceeding in equity or at law).

6.   Continuing Effect.

Except as contemplated hereby, the Loan Servicing Agreement shall remain in full
force and effect in accordance with its terms.

7.   Governing Law.

This Assignment and the rights and obligations hereunder shall be governed by
and construed in accordance with the internal laws of the Commonwealth of
Pennsylvania.

8.   Notices.

Any notices or other communications permitted or required under the Loan
Servicing Agreement to be made to the Assignor and the Assignee shall be made in
accordance with the terms of the Loan Servicing Agreement and shall be sent to
the Assignor and the Assignee as follows:
Sequoia Residential Funding, Inc.
One Belvedere Place, Suite 330
Mill Valley, CA 94941
HSBC Bank USA, National Association
452 Fifth Avenue
New York, NY 10018
or to such other address as may hereafter be furnished by the Assignor or the
Assignee to the other parties in accordance with the provisions of the Loan
Servicing Agreement.

9.   Counterparts.

This Assignment may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.

7



--------------------------------------------------------------------------------



 



10.   Definitions.

Any capitalized term used but not defined in this Assignment has the same
meaning as in the Loan Servicing Agreement.

11.   Master Servicer.

     The Servicer hereby acknowledges that the Assignee has appointed Wells
Fargo Bank, N. A. (the “Master Servicer”) to act as master servicer and
securities administrator under the Pooling and Servicing Agreement and hereby
agrees to treat all inquiries, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Trustee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Owner under the Successor LSA to enforce the
obligations of the Servicer thereunder. Any notices or other communications
permitted or required under the Loan Servicing Agreement to be made to the
Assignee shall be made in accordance with the terms of the Loan Servicing
Agreement and shall be sent to the Master Servicer at the following address:
Wells Fargo Bank, N. A.
P.O. Box 98
Columbia, Maryland 21046
(or, for overnight deliveries, 9062 Old Annapolis Road, Columbia, Maryland
21045)
Attention: Sequoia Mortgage Trust 2007-2
or to such other address as may hereafter be furnished by the Master Servicer to
Servicer. Any such notices or other communications permitted or required under
the Loan Servicing Agreement may be delivered in electronic format unless manual
signature is required in which case a hard copy of such report or communication
shall be required.
     The Servicer further acknowledges that the Assignor has engaged the Master
Servicer to provide certain default administration and that the Master Servicer,
acting as agent of the Assignor, may exercise any of the rights of the Owner
retained by the Assignor in Section 3 above.
     The Servicer shall make all distributions under the Successor LSA, as they
relate to the Specified Mortgage Loans, to the Master Servicer by wire transfer
of immediately funds to:
Wells Fargo Bank, NA
San Francisco, CA
ABA# 121-000-248
Acct# 3970771416
Acct Name: SAS Clearing
FFC: 53145300
[remainder of page intentionally left blank]

8



--------------------------------------------------------------------------------



 



    IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day
and year first above written.

                  SEQUOIA RESIDENTIAL FUNDING, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                HSBC BANK USA, NATIONAL
ASSOCIATION    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                SERVICER:    
 
                GMAC MORTGAGE, LLC    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

9



--------------------------------------------------------------------------------



 



EXHIBIT I
SEMT 2007-02

                                                  loannumber          
OriginalBalance     CurrentBalance     State   servicer   Current Loan #    
brwlastname   originator
205736530
            750000       749878.91     CA   GMAC     359184049     LE FEBVRE,
SR.   American Mortgage Network, Inc.
226497208
            516000       516000     CA   GMAC     359502780     FLORES  
American Mortgage Network, Inc.
226495205
            500000       500000     CA   GMAC     359502779     PORTER  
American Mortgage Network, Inc.
226493237
            1190000       1189999.43     AZ   GMAC     359502778     XAVIER  
American Mortgage Network, Inc.
226490203
            600000       600000     CA   GMAC     359502777     COYLE   American
Mortgage Network, Inc.
226488535
            260000       260000     CA   GMAC     359502776     FUENTES  
American Mortgage Network, Inc.
226487342
            828000       827251.47     NV   GMAC     359502775     BURKHEAD  
American Mortgage Network, Inc.
226484904
            860000       860000     CA   GMAC     359502774     MAHER   American
Mortgage Network, Inc.
226484599
            201000       201000     CO   GMAC     359502773     POWELL  
American Mortgage Network, Inc.
226483614
            274000       274000     AZ   GMAC     359502772     FAIRFIELD  
American Mortgage Network, Inc.
226477835
            521250       521250     OR   GMAC     359502771     STEVENS  
American Mortgage Network, Inc.
226475085
            557600       557600     NV   GMAC     359502770     TURQUEZA  
American Mortgage Network, Inc.
226474411
            238000       238000     CA   GMAC     359502769     SHETTA  
American Mortgage Network, Inc.
226473643
            447900       447900     CA   GMAC     359502768     RODIE   American
Mortgage Network, Inc.
226472698
            241920       241920     CA   GMAC     359502767     CASH   American
Mortgage Network, Inc.
226470962
            424000       424000     WA   GMAC     359502765     BYRNE   American
Mortgage Network, Inc.
226470318
            76000       76000     FL   GMAC     359502764     BRYANT   American
Mortgage Network, Inc.
226470181
            644000       644000     AZ   GMAC     359502763     ATWOOD  
American Mortgage Network, Inc.
226469751
            492000       492000     CA   GMAC     359502762     GAZZANEO  
American Mortgage Network, Inc.
226466701
            700000       700000     AZ   GMAC     359502761     RIGGS   American
Mortgage Network, Inc.
226464831
            496000       496000     CA   GMAC     359502760     MENDOZA  
American Mortgage Network, Inc.
226457753
            500000       500000     CA   GMAC     359502758     PIERSON  
American Mortgage Network, Inc.
226455041
            598000       598000     CA   GMAC     359502756     LEON   American
Mortgage Network, Inc.
226454967
            820000       820000     CA   GMAC     359502755     DESSERT  
American Mortgage Network, Inc.
226454533
            555000       555000     MD   GMAC     359502754     JOYCE   American
Mortgage Network, Inc.
226453201
            648299       648299     AZ   GMAC     359502753     PIXLER  
American Mortgage Network, Inc.
226452930
            580000       580000     CA   GMAC     359502752     FRANKS  
American Mortgage Network, Inc.
226452573
            520000       520000     WA   GMAC     359502751     DAY   American
Mortgage Network, Inc.
226449491
            487500       487500     OR   GMAC     359502750     HODGERT  
American Mortgage Network, Inc.
226446476
            442500       442499.41     CA   GMAC     359502749     RAMIREZ  
American Mortgage Network, Inc.
226445011
            566250       566250     CA   GMAC     359502748     FUKUDA  
American Mortgage Network, Inc.
226439216
            570000       570000     CA   GMAC     359502747     TRAN   American
Mortgage Network, Inc.
226439194
            532000       531500     CA   GMAC     359502746     CONFAR  
American Mortgage Network, Inc.
226439127
            450000       450000     CA   GMAC     359502745     TURNER  
American Mortgage Network, Inc.
226438716
            1000000       1000000     CA   GMAC     359502744     GARCIA  
American Mortgage Network, Inc.
226435601
            882000       882000     IL   GMAC     359502743     MALIEKKAL  
American Mortgage Network, Inc.
226435245
            592000       591999.91     WA   GMAC     359502742     HUNTER  
American Mortgage Network, Inc.
226431843
            572000       572000     CA   GMAC     359502740     DIMINO  
American Mortgage Network, Inc.
226431622
            617000       617000     CA   GMAC     359502739     MACH   American
Mortgage Network, Inc.
226431380
            1499900       1499900     CA   GMAC     359502738     KYLE  
American Mortgage Network, Inc.
226431231
            426000       426000     CA   GMAC     359502737     LEONARD  
American Mortgage Network, Inc.
226431096
            515500       515500     CA   GMAC     359502736     ZEITLER  
American Mortgage Network, Inc.
226429431
            744000       744000     UT   GMAC     359502735     WRIGHT  
American Mortgage Network, Inc.
226426211
            845000       845000     AZ   GMAC     359502734     CARPENTER  
American Mortgage Network, Inc.
226425959
            536000       536000     CA   GMAC     359502733     GRIEM   American
Mortgage Network, Inc.
226422780
            473000       473000     CA   GMAC     359502730     DIAZ   American
Mortgage Network, Inc.
226421295
            431200       431200     VA   GMAC     359502729     MEHRI   American
Mortgage Network, Inc.
226420272
            623000       623000     CA   GMAC     359502727     RAMOS   American
Mortgage Network, Inc.
226419924
            1044800       1044800     AZ   GMAC     359502726     DOLL  
American Mortgage Network, Inc.
226418723
            490000       489999.99     AZ   GMAC     359502725     SILANO  
American Mortgage Network, Inc.
226418626
            608000       608000     WA   GMAC     359502724     COX   American
Mortgage Network, Inc.
226418260
            556000       556000     CA   GMAC     359502723     LOPEZ   American
Mortgage Network, Inc.
226417212
            412500       412500     FL   GMAC     359502722     RAPP   American
Mortgage Network, Inc.
226416453
            552000       552000     CT   GMAC     359502721     MCPHILLIPS  
American Mortgage Network, Inc.
226415686
            2000000       2000000     CA   GMAC     359502720     REED  
American Mortgage Network, Inc.
226415571
            600000       600000     CA   GMAC     359502719     DAVIS   American
Mortgage Network, Inc.
226406865
            650000       650000     CA   GMAC     359502718     TELFER  
American Mortgage Network, Inc.
226406571
            450000       450000     WA   GMAC     359502717     RIGG   American
Mortgage Network, Inc.
226406563
            656000       656000     CA   GMAC     359502716     DAVIS   American
Mortgage Network, Inc.
226406164
            585000       585000     CA   GMAC     359502715     MERRILL  
American Mortgage Network, Inc.
226404226
            855000       855000     MD   GMAC     359502714     SMITH   American
Mortgage Network, Inc.
226403823
            512000       512000     CA   GMAC     359502713     LAMPE   American
Mortgage Network, Inc.
226400409
            550000       550000     CA   GMAC     359502712     SAFARIAN  
American Mortgage Network, Inc.
226399320
            1050000       1049978.13     CA   GMAC     359502711     VITOLO  
American Mortgage Network, Inc.
226396860
            650000       650000     FL   GMAC     359502710     GRABO   American
Mortgage Network, Inc.
226393283
            117600       117600     VA   GMAC     359502707     SAUNDERS  
American Mortgage Network, Inc.
226391337
            645000       645000     CA   GMAC     359502705     HAUTEA  
American Mortgage Network, Inc.
226391175
            680000       680000     CA   GMAC     359502704     HUTTON  
American Mortgage Network, Inc.
226391116
            364000       364000     CA   GMAC     359502703     MORALES  
American Mortgage Network, Inc.
226390390
            1000000       1000000     CA   GMAC     359502702     PERRICELLI  
American Mortgage Network, Inc.
226386678
            97600       97600     GA   GMAC     359502701     BAGWELL   American
Mortgage Network, Inc.
226385981
            455950       455950     WA   GMAC     359502700     DENNIS  
American Mortgage Network, Inc.
226381897
            405000       405000     CA   GMAC     359502699     FACER   American
Mortgage Network, Inc.
226381781
            580000       580000     CA   GMAC     359502698     ESPINOZA  
American Mortgage Network, Inc.
226380386
            321000       321000     FL   GMAC     359502697     FERREZZA JR  
American Mortgage Network, Inc.
226379086
            229360       229360     CO   GMAC     359502696     KRON   American
Mortgage Network, Inc.
226377725
            463000       463000     AZ   GMAC     359502695     KEENAN  
American Mortgage Network, Inc.
226371654
            700000       700000     CA   GMAC     359502694     LUNA   American
Mortgage Network, Inc.
226371603
            584000       584000     CA   GMAC     359502693     SCHWAB  
American Mortgage Network, Inc.
226371271
            528000       528000     WA   GMAC     359502692     CHRISTENSEN  
American Mortgage Network, Inc.
226368661
            427000       427000     MA   GMAC     359502691     DUBS   American
Mortgage Network, Inc.
226364950
            500000       500000     AZ   GMAC     359502690     POWELL  
American Mortgage Network, Inc.
226364801
            577500       577500     WA   GMAC     359502689     VANDERLIP  
American Mortgage Network, Inc.
226361730
            540000       540000     CA   GMAC     359502688     ESPINAL  
American Mortgage Network, Inc.
226360806
            430000       430000     CA   GMAC     359502687     PAZ   American
Mortgage Network, Inc.
226355683
            490000       490000     CA   GMAC     359502684     HENGGELER  
American Mortgage Network, Inc.
226355551
            774000       774000     IL   GMAC     359502683     POTYM   American
Mortgage Network, Inc.
226354687
            540000       540000     CA   GMAC     359502682     GAVIN   American
Mortgage Network, Inc.
226354016
            324000       324000     CA   GMAC     359502681     CUEVAS  
American Mortgage Network, Inc.
226353575
            112000       112000     SC   GMAC     359502680     MOORE   American
Mortgage Network, Inc.
226351602
            519000       519000     CA   GMAC     359502679     BAHENA  
American Mortgage Network, Inc.
226351114
            548000       548000     AZ   GMAC     359502678     SHELTMIRE  
American Mortgage Network, Inc.
226350835
            303200       303200     OR   GMAC     359502677     ESPARZA  
American Mortgage Network, Inc.
226344878
            536000       536000     CT   GMAC     359502676     VONK   American
Mortgage Network, Inc.
226344592
            715000       715000     CA   GMAC     359502675     COBETT JR  
American Mortgage Network, Inc.
226338151
            973700       973700     CA   GMAC     359502673     SHIN   American
Mortgage Network, Inc.
226333574
            575000       575000     CA   GMAC     359502672     NGUYEN  
American Mortgage Network, Inc.
226332128
            496000       496000     IL   GMAC     359502671     CLEARWATER  
American Mortgage Network, Inc.
226331431
            1320000       1320000     IL   GMAC     359502670     GOULD  
American Mortgage Network, Inc.
226329399
            440000       440000     CA   GMAC     359502669     MOSES   American
Mortgage Network, Inc.
226328406
            1060000       1060000     CA   GMAC     359502667     KALINSKY  
American Mortgage Network, Inc.
226322386
            539000       539000     AZ   GMAC     359502665     HARKNESS  
American Mortgage Network, Inc.
226318354
            423000       423000     CA   GMAC     359502664     CHAVEZ  
American Mortgage Network, Inc.
226317099
            461250       461250     MO   GMAC     359502663     IRVIN   American
Mortgage Network, Inc.
226303772
            299000       299000     CA   GMAC     359502662     BUSTOS  
American Mortgage Network, Inc.

 



--------------------------------------------------------------------------------



 



EXHIBIT I
SEMT 2007-02

                                                  loannumber          
OriginalBalance     CurrentBalance     State   servicer   Current Loan #    
brwlastname   originator
226298736
            506250       506250     WA   GMAC     359502661     FRIESEN  
American Mortgage Network, Inc.
226291766
            464000       464000     VA   GMAC     359502660     ZIEMAN  
American Mortgage Network, Inc.
226282741
            476000       476000     WA   GMAC     359502659     BERG   American
Mortgage Network, Inc.
226280985
            310000       310000     NJ   GMAC     359502658     BARATO  
American Mortgage Network, Inc.
226279278
            750000       750000     WA   GMAC     359502657     KENYON  
American Mortgage Network, Inc.
226263690
            486000       486000     CA   GMAC     359502656     TUCKER  
American Mortgage Network, Inc.
226225658
            188000       188000     ID   GMAC     359502655     BYBEE   American
Mortgage Network, Inc.
226105792
            635000       635000     CO   GMAC     359502654     BUKOWSKI  
American Mortgage Network, Inc.
207030025
            1649250       1649250     NJ   GMAC     359491354     KAMEL  
Arlington Capital
207010064
            1364400       1364400     NJ   GMAC     359484501     BENTINCK  
Arlington Capital
206953666
            355500       355150.55     VA   GMAC     359240490     VAN DE CASTLE
  CTX Mortgage Company, LLC
120003578
            500000       496647.06     FL   GMAC     359133934     JOHN   CTX
Mortgage Company, LLC
222208673
            339000       338619.06     MA   GMAC     359134245     ANDERSEN  
CTX Mortgage Company, LLC
729025
            427000       426926.21     MD   GMAC     359166701     MULQUEEN  
E*Trade Financial Corporation
735176
            169000       169000     FL   GMAC     359184050     RICHARDS  
E*Trade Financial Corporation
8435001035
            584925       583390.92     NV   GMAC     359185312     LEE   First
Magnus Financial Corporation
3120001878
            259000       170000     NJ   GMAC     359185309     TSAI   First
Magnus Financial Corporation
7435000983
            220000       220000     TX   GMAC     359185311     CROSS   First
Magnus Financial Corporation
2135002383
            334875       334000     TN   GMAC     359195414     MOOREHEAD  
First Magnus Financial Corporation
5725019135
            340000       340000     TX   GMAC     359238155     FULMER   First
Magnus Financial Corporation
9741108795
            937500       937500     CA   GMAC     359484515     SALINAS   First
Magnus Financial Corporation
9652942221
            576000       575240     CA   GMAC     359423857     GARCIA   First
Magnus Financial Corporation
9472147713
            517500       517500     CA   GMAC     359489715     WOLFF-SCOTT  
First Magnus Financial Corporation
9213977051
            400000       400000     NJ   GMAC     359448365     PENA   First
Magnus Financial Corporation
8981537747
            750000       750000     CA   GMAC     359491368     BABADJANIAN  
First Magnus Financial Corporation
8724477236
            1200000       1198932.75     PA   GMAC     359429432     KRULEWSKI  
First Magnus Financial Corporation
8714113007
            372000       372000     CA   GMAC     359484513     STUBBLEFIELD  
First Magnus Financial Corporation
7998057938
            595000       595000     CA   GMAC     359429430     MAO   First
Magnus Financial Corporation
7593672012
            492000       492000     CA   GMAC     359491366     GONSOLIS   First
Magnus Financial Corporation
7493914561
            252000       252000     WA   GMAC     359491365     FARLEY   First
Magnus Financial Corporation
7296107433
            624000       624000     CA   GMAC     359448362     BROWN   First
Magnus Financial Corporation
6614075730
            664000       664000     CA   GMAC     359429428     SILVA   First
Magnus Financial Corporation
6303003528
            335000       335000     NJ   GMAC     359448357     SOUSA   First
Magnus Financial Corporation
6226145632
            1000000       1000000     CA   GMAC     359429427     STEWART  
First Magnus Financial Corporation
6145402389
            650000       649817.71     CA   GMAC     359448356     SALIB   First
Magnus Financial Corporation
6046612680
            448000       448000     CA   GMAC     359489713     SIMS   First
Magnus Financial Corporation
5831848542
            550000       550000     GA   GMAC     359489712     DIYA   First
Magnus Financial Corporation
5637623235
            520000       520000     CA   GMAC     359484510     CANNON   First
Magnus Financial Corporation
5420483964
            435000       435000     CA   GMAC     359491363     CETINA   First
Magnus Financial Corporation
5407444102
            496000       496000     CA   GMAC     359429425     WINKLER   First
Magnus Financial Corporation
5263680830
            600000       600000     GA   GMAC     359484508     NELSON   First
Magnus Financial Corporation
5145993326
            580000       579920.83     CA   GMAC     359448354     PARMENTER  
First Magnus Financial Corporation
5109254582
            220000       220000     AZ   GMAC     359484507     BELTER   First
Magnus Financial Corporation
5023488572
            497000       497000     AZ   GMAC     359484506     ABSHIRE   First
Magnus Financial Corporation
4586884225
            228000       227989.11     AZ   GMAC     359429423     HEGEL   First
Magnus Financial Corporation
4347468524
            308000       308000     AZ   GMAC     359429422     RAZON   First
Magnus Financial Corporation
4263922479
            435000       435000     NJ   GMAC     359484505     RAMOS   First
Magnus Financial Corporation
4249726417
            735000       735000     CA   GMAC     359448352     VALENZUELA  
First Magnus Financial Corporation
4159250112
            836000       836000     IL   GMAC     359491361     GRYS   First
Magnus Financial Corporation
3498032282
            770000       770000     CA   GMAC     359429420     SCOTT   First
Magnus Financial Corporation
3190998490
            618750       613966.74     NC   GMAC     359336582     SNELL   First
Magnus Financial Corporation
3126862502
            428000       428000     CA   GMAC     359491360     ALSISTO   First
Magnus Financial Corporation
3055377621
            231200       231199.39     HI   GMAC     359429418     LEMMOB  
First Magnus Financial Corporation
2333171836
            625000       625000     NJ   GMAC     359491359     BEKER   First
Magnus Financial Corporation
2063095458
            680000       680000     AZ   GMAC     359489710     HARTFORD   First
Magnus Financial Corporation
1931571590
            232800       232800     IL   GMAC     359491356     GIBBS   First
Magnus Financial Corporation
1769698213
            280000       280000     CA   GMAC     359489709     WAHL   First
Magnus Financial Corporation
1759639980
            940000       940000     CA   GMAC     359336574     AULERT   First
Magnus Financial Corporation
1718943073
            303200       303200     AZ   GMAC     359491355     MOORE   First
Magnus Financial Corporation
1600210268
            515000       515000     CA   GMAC     359324314     BAYSA   First
Magnus Financial Corporation
1253302020
            172000       172000     AZ   GMAC     359484503     ESHELMAN   First
Magnus Financial Corporation
88400924
            350000       75000     NY   GMAC     359262660     Kravchenko  
Greenpoint Mortgage
82782483
            159700       129570.45     AZ   GMAC     359032172     Graber  
Greenpoint Mortgage
82875915
            192000       191949.25     CO   GMAC     359032217     Hemerda  
Greenpoint Mortgage
82879016
            153600       153600     FL   GMAC     359032221     Colledge  
Greenpoint Mortgage
83000521
            229600       227055.62     WA   GMAC     359032441     Cox  
Greenpoint Mortgage
83024570
            537500       536185.54     GA   GMAC     359032518     Owen  
Greenpoint Mortgage
83028274
            397500       397449.41     GA   GMAC     359032531     Seitz  
Greenpoint Mortgage
83060244
            108900       108900     FL   GMAC     359032661     Halter  
Greenpoint Mortgage
83066894
            634500       630612.85     AZ   GMAC     359032693     Schneider  
Greenpoint Mortgage
83090134
            292000       291961.96     IL   GMAC     359032792     Moore  
Greenpoint Mortgage
200225084
            1441900       1441899.97     FL   GMAC     359033255     Palenzuela
  Greenpoint Mortgage
200374932
            520800       497166.85     MA   GMAC     359033274     Duffy  
Greenpoint Mortgage
200483758
            550000       549598.95     TX   GMAC     359033313     Lenehan  
Greenpoint Mortgage
200523454
            256000       198000     FL   GMAC     359033347     Redden  
Greenpoint Mortgage
200551786
            648000       647460     CA   GMAC     359033402     Kong  
Greenpoint Mortgage
200589091
            179200       178974.38     NC   GMAC     359033499     Manz  
Greenpoint Mortgage
200593028
            293000       289076.17     FL   GMAC     359033517     Boone  
Greenpoint Mortgage
200612935
            147700       145379.97     FL   GMAC     359033577     Lolly  
Greenpoint Mortgage
200615904
            149000       132800     TX   GMAC     359033588     Rothan  
Greenpoint Mortgage
82840497
            862500       862500     NJ   GMAC     359032197     Habeeb  
Greenpoint Mortgage
82989393
            369600       369145.72     GA   GMAC     359032408     Blocus  
Greenpoint Mortgage
83024869
            93000       89446.85     TX   GMAC     359032521     Carroll-Bradd  
Greenpoint Mortgage
83045781
            112000       110246.33     CO   GMAC     359032604     Inhelder  
Greenpoint Mortgage
200450195
            221600       215121.62     MI   GMAC     359033291     Lopez  
Greenpoint Mortgage
200627123
            173000       171046.02     CO   GMAC     359033637     Mather  
Greenpoint Mortgage
200628758
            107600       107550.49     GA   GMAC     359033642     Crawford  
Greenpoint Mortgage
82777624
            1500000       1461033.73     CA   GMAC     359032169     Reitmeir  
Greenpoint Mortgage
82881277
            315200       314134.7     TX   GMAC     359032223     McDuffie  
Greenpoint Mortgage
82962630
            127000       117613.52     OH   GMAC     359032333     Wiley  
Greenpoint Mortgage
83052134
            98800       98776.12     NC   GMAC     359032630     Kistler  
Greenpoint Mortgage
83058180
            1000000       1000000     NC   GMAC     359032649     McGowan  
Greenpoint Mortgage
83078394
            1690000       513784.73     FL   GMAC     359032745     Murphy  
Greenpoint Mortgage
83104380
            600000       600000     TX   GMAC     359032852     Bivins  
Greenpoint Mortgage
83116970
            130000       128397.59     NV   GMAC     359032898     Muchow  
Greenpoint Mortgage
83151068
            184800       183641.5     FL   GMAC     359033059     Schmitt  
Greenpoint Mortgage
200589422
            266000       143306.44     AZ   GMAC     359033500     Hardy  
Greenpoint Mortgage
200606721
            124200       122768.44     NV   GMAC     359033557     Muchow  
Greenpoint Mortgage
200606846
            125200       123655.42     NV   GMAC     359033558     Muchow  
Greenpoint Mortgage
200608834
            125250       123734.12     NV   GMAC     359033566     Muchow  
Greenpoint Mortgage
200611812
            370000       341925.06     GA   GMAC     359033574     Trip  
Greenpoint Mortgage
200629129
            281250       280814.04     FL   GMAC     359033645     CLIXBY  
Greenpoint Mortgage
82972423
            125100       122237     FL   GMAC     359032359     RODRIGUEZ  
Greenpoint Mortgage
83100321
            525000       524989.56     CA   GMAC     359032830     Stock  
Greenpoint Mortgage
200613875
            97500       97500     GA   GMAC     359033581     Shaw   Greenpoint
Mortgage
82752023
            229000       229000     OH   GMAC     359032164     Grandmont  
Greenpoint Mortgage
83019166
            96000       86622.49     OH   GMAC     359032496     Rising  
Greenpoint Mortgage

 



--------------------------------------------------------------------------------



 



EXHIBIT I
SEMT 2007-02

                                                  loannumber          
OriginalBalance     CurrentBalance     State   servicer   Current Loan #    
brwlastname   originator
83089185
            261000       259674.77     OH   GMAC     359032788     Krugh  
Greenpoint Mortgage
83139030
            316500       315961.03     VA   GMAC     359033008     Redenbo  
Greenpoint Mortgage
200573095
            120000       118445.36     GA   GMAC     359033461     Harrah  
Greenpoint Mortgage
200672418
            292000       288871.29     GA   GMAC     359033758     Zuercher  
Greenpoint Mortgage
200512762
            271700       271700     TX   GMAC     359033334     Parsons  
Greenpoint Mortgage
200607828
            500000       499970.82     MI   GMAC     359033560     McPhee  
Greenpoint Mortgage
82929472
            80000       80000     ID   GMAC     359032277     McCrory  
Greenpoint Mortgage
83111369
            100000       72512.47     OH   GMAC     359032882     McPherson  
Greenpoint Mortgage
83132662
            326000       325914.56     PA   GMAC     359032975     Fisher  
Greenpoint Mortgage
83137570
            487000       274688.14     GA   GMAC     359033000     Myer  
Greenpoint Mortgage
83144014
            50000       47723.95     OH   GMAC     359033038     Wilkerson  
Greenpoint Mortgage
83159848
            62900       61953.2     OH   GMAC     359033089     Bowling  
Greenpoint Mortgage
83189183
            500000       499516.07     PA   GMAC     359033176     Margulies  
Greenpoint Mortgage
108674359
            399150       399048.7     AZ   GMAC     359033248     Oldfield  
Greenpoint Mortgage
200564458
            228000       227364.37     TX   GMAC     359033433     Meitzen  
Greenpoint Mortgage
200667087
            301000       288538.17     FL   GMAC     359033745     EICHNER  
Greenpoint Mortgage
200671865
            151500       151395.14     CO   GMAC     359033757     Seidel  
Greenpoint Mortgage
83168609
            290000       289227.64     CA   GMAC     359033121     Booduhi  
Greenpoint Mortgage
83222356
            460000       460000     CA   GMAC     359033228     Heller  
Greenpoint Mortgage
700074172
            303750       302452.91     FL   GMAC     359139137     Urbieta  
Greenpoint Mortgage
86268539
            76500       76410.61     TX   GMAC     359138872     Coon  
Greenpoint Mortgage
84990290
            104000       103999.96     OH   GMAC     359233514     Kolodzaike  
Greenpoint Mortgage
87755245
            236000       236000     MN   GMAC     359233521     Meany  
Greenpoint Mortgage
87864328
            278400       275141.72     NV   GMAC     359233524     Teague  
Greenpoint Mortgage
202464467
            78500       78500     OH   GMAC     359233530     Barrett  
Greenpoint Mortgage
202560272
            76000       72701.27     OH   GMAC     359233532     Emerson  
Greenpoint Mortgage
200587194
            300700       280033.24     FL   GMAC     359033497     de Obaldia  
Greenpoint Mortgage
39710475036
            488000       487999.98     CA   GMAC     359324286     HOLLAND  
Home123
32010529501
            200000       198571.12     AZ   GMAC     359324305     BARCLAY  
Home123
11510576213
            540000       535000     CA   GMAC     359336728     ING   Home123
11510433104
            459000       459000     CA   GMAC     359336711     TRAN   Home123
4674871382
            205000       204327.29     NJ   GMAC     4674871382     Hartman  
Quicken Loans
12310407721
            750000       722575.69     CA   GMAC     12310407721     MELICH  
RBC Mortgage

 



--------------------------------------------------------------------------------



 



APPENDIX A
LOAN SERVICING AGREEMENT
     1. The definition of “Business Day” is hereby revised to read as follows:
“Business Day”: Any day other than (i) a Saturday or Sunday, (ii) a day on which
banking or savings and loan institutions in the Commonwealth of Pennsylvania or
the States of California, Iowa, Connecticut, Maryland or Minnesota are
authorized or obligated by law or executive order to be closed, or (iii) a day
that is a company holiday at the location of the main offices of either Owner or
Servicer.

2.   Section 4.04, first sentence of the last paragraph is revised to read as
follows:

“The Servicer may invest the funds in the Custodial Account in Eligible
Investments designated in the name of the Servicer or its nominee, and held in
trust for HSBC Bank USA, National Association, as Trustee, under the Pooling and
Servicing Agreement dated May 1, 2007, which shall mature not later than the
Business Day next preceding the Remittance Date next following the date of such
investment (except that (i) any investment in the institution with which the
Custodial Account is maintained may mature on such Remittance Date and (ii) any
other investment may mature on such Remittance Date if the Servicer shall
advance funds on such Remittance Date, pending receipt thereof to the extent
necessary to make distributions to the Owner) and shall not be sold or disposed
of prior to maturity.”

3.   Section 5.02 of the Loan Servicing Agreement is hereby revised by replacing
the first paragraph thereof with the following:

“Not later than the tenth (10th) calendar day of each month, the Servicer shall
deliver to the Owner a monthly remittance statement in the current reporting
format mutually agreed to by the Servicer and the Master Servicer and containing
the data in Exhibit 1 attached hereto or other mutually agreeable data. In
addition, and if readily available, the Servicer agrees to provide to the Master
Servicer any other data with respect to the Mortgage Loans as may reasonably be
required to enable the Master Servicer to perform its obligations under the
Pooling and Servicing Agreement. The Servicer may negotiate with the Owner for a
reasonable fee, payable to the Servicer by the Owner, for providing such other
data, unless (i) the Servicer is required to supply such report or information
pursuant to any other section of this Agreement, or (ii) the report or
information has been requested in connection with Internal Revenue Service
requirements.”

4.   Section 9.01 of the Loan Servicing Agreement is hereby revised by adding a
sentence at the end to read as follows:

“Notwithstanding anything to the contrary in this Section or any other Section
of this Agreement, in the event the defaulting party is the Owner, the Servicer
shall not be entitled to terminate the rights of the Owner hereunder or to
terminate the Servicer’s obligation to service the Mortgage Loans in accordance
with this Agreement.”

 



--------------------------------------------------------------------------------



 



5.   Section 10.02(b) of the Loan Servicing Agreement is hereby deleted in its
entirety.   6.   Notwithstanding anything to the contrary in the Loan Servicing
Agreement, any Custodial Account established by the Servicer pursuant to
Section 4.04 of the Loan Servicing Agreement shall qualify as an Eligible
Account as defined in the Pooling and Servicing Agreement.   7.  
Notwithstanding anything to the contrary in the Loan Servicing Agreement, the
definition of Eligible Investments is hereby deleted in its entirety and
replaced by the definition of Permitted Investments from the Pooling and
Servicing Agreement.   8.   Section 2.03(b) of the Reg AB Compliance Addendum is
hereby deleted in its entirety and replaced with the following (changes are in
italics):

     “(b) for the purpose of satisfying reporting obligations under the Exchange
Act with respect to any class of asset-backed securities, the Servicer shall (or
shall cause each Subservicer to) (i) provide prompt notice to the Owner, any
Master Servicer and any Depositor in writing of (A) any material litigation or
governmental proceedings involving the Servicer or any Subservicer, (B) any
affiliations or relationships that develop following the closing date of a
Securitization Transaction between the Servicer or any Subservicer and any of
the parties specified in clause (J) of paragraph (a) of this Section (and any
other parties identified in writing by the requesting party) with respect to any
Securitization Transaction, (C) any Event of Default under the terms of the
Agreement or any Reconstitution Agreement, (D) any merger, consolidation or sale
of substantially all of the assets of the Servicer, and (E) the Servicer’s entry
into an agreement with a Subservicer to perform or assist in the performance of
any of the Servicer’s obligations under the Agreement or any Reconstitution
Agreement and (ii) provide to the Owner and any Depositor a description of such
proceedings, affiliations or relationships.”
     9. The second sentence of Section 2.06(b) of the Reg AB Compliance Addendum
is deleted and replaced in its entirety by the following (changes in italics):
     “The Servicer shall promptly upon request provide to the Owner, any
Depositor (or any designee of the Depositor, such as a Master Servicer or
administrator) a written description (in form and substance satisfactory to the
Owner, the Master Servicer and such Depositor) of the role and function of each
Subcontractor utilized by the Servicer or any Subservicer, specifying (i) the
identity of each such Subcontractor, (ii) which (if any) of such Subcontractors
are “participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, and (iii) which elements of the Servicing Criteria will be
addressed in assessments of compliance provided by each Subcontractor identified
pursuant to clause (ii) of this paragraph.”

 



--------------------------------------------------------------------------------



 



EXHIBIT 1

     
FORM OF MONTHLY
  Standard Loan Level File Layout —
REPORTS
  Master Servicing
 
   

Exhibit : Layout

                                              Max Column Name   Description  
Decimal   Format Comment   Size Each file requires the following fields:        
           
SER_INVESTOR_NBR
  A value assigned by the Servicer to define a group of loans.           Text up
to 20 digits     20  
 
                       
LOAN_NBR
  A unique identifier assigned to each loan by the investor.           Text up
to 10 digits     10  
 
                       
SERVICER_LOAN_NBR
  A unique number assigned to a loan by the Servicer. This may be different than
the LOAN_NBR.           Text up to 10 digits     10  
 
                       
SCHED_PAY_AMT
  Scheduled monthly principal and scheduled interest payment that a borrower is
expected to pay, P&I constant.     2     No commas(,) or
dollar signs ($)     11  
 
                       
NOTE_INT_RATE
  The loan interest rate as reported by the Servicer.     4     Max length of 6
    6  
 
                       
NET_INT_RATE
  The loan gross interest rate less the service fee rate as reported by the
Servicer.     4     Max length of 6     6  
 
                       
SERV_FEE_RATE
  The servicer’s fee rate for a loan as reported by the Servicer.     4     Max
length of 6     6  
 
                       
SERV_FEE_AMT
  The servicer’s fee amount for a loan as reported by the Servicer.     2     No
commas(,) or
dollar signs ($)     11  
 
                       
NEW_PAY_AMT
  The new loan payment amount as reported by the Servicer.     2     No
commas(,) or
dollar signs ($)     11  
 
                       
NEW_LOAN_RATE
  The new loan rate as reported by the Servicer.     4     Max length of 6     6
 
 
                       
ARM_INDEX_RATE
  The index the Servicer is using to calculate a forecasted rate.     4     Max
length of 6     6  
 
                       
ACTL_BEG_PRIN_BAL
  The borrower’s actual principal balance at the beginning of the processing
cycle.     2     No commas(,) or
dollar signs ($)     11  
 
                       
ACTL_END_PRIN_BAL
  The borrower’s actual principal balance at the end of the processing cycle.  
  2     No commas(,) or
dollar signs ($)     11  
 
                       
BORR_NEXT_PAY_DUE_DATE
  The date at the end of processing cycle that the borrower’s next payment is
due to the Servicer, as reported by Servicer.           MM/DD/YYYY     10  
 
                       
SERV_CURT_AMT_1
  The first curtailment amount to be applied.     2     No commas(,) or
dollar signs ($)     11  
 
                       
SERV_CURT_DATE_1
  The curtailment date associated with the first curtailment amount.          
MM/DD/YYYY     10  
 
                       
CURT_ADJ___AMT_1
  The curtailment interest on the first curtailment amount, if applicable.     2
    No commas(,) or
dollar signs ($)     11  
 
                       
SERV_CURT_AMT_2
  The second curtailment amount to be applied.     2     No commas(,) or
dollar signs ($)     11  
 
                       
SERV_CURT_DATE_2
  The curtailment date associated with the second curtailment amount.          
MM/DD/YYYY     10  
 
                       
CURT_ADJ___AMT_2
  The curtailment interest on the second curtailment amount, if applicable.    
2     No commas(,) or
dollar signs ($)     11  

 



--------------------------------------------------------------------------------



 



                          Exhibit 1: Continued   Standard Loan Level File Layout
              Column Name   Description   Decimal   Format Comment   Max
Size
SERV_CURT_AMT_3
  The third curtailment amount to be applied.     2     No commas(,) or
dollar signs ($)     11  
 
                       
SERV_CURT_DATE_3
  The curtailment date associated with the third curtailment amount.          
MM/DD/YYYY     10  
 
                       
CURT_ADJ_AMT_3
  The curtailment interest on the third curtailment amount, if applicable.     2
    No commas(,) or
dollar signs ($)     11  
 
                       
PIF_AMT
  The loan “paid in full” amount as reported by the Servicer.     2     No
commas(,) or
dollar signs ($)     11  
 
                       
PIF_DATE
  The paid in full date as reported by the Servicer.           MM/DD/YYYY     10
 
 
                       
 
              Action Code Key:        
ACTION_CODE
  The standard FNMA numeric code used to indicate the default/delinquent status
of a particular loan.           15=Bankruptcy,
30=Foreclosure, 60=PIF,
63=Substitution,
65=Repurchase,70=REO     2  
 
                       
INT_ADJ_AMT
  The amount of the interest adjustment as reported by the Servicer.     2    
No commas(,) or
dollar signs ($)     11  
 
                       
SOLDIER_SAILOR_ADJ_AMT
  The Soldier and Sailor Adjustment amount, if applicable.     2     No
commas(,) or
dollar signs ($)     11  
 
                       
NON_ADV_LOAN_AMT
  The Non Recoverable Loan Amount, if applicable.     2     No commas(,) or
dollar signs ($)     11  
 
                       
LOAN_LOSS_AMT
  The amount the Servicer is passing as a loss, if applicable.     2     No
commas(,) or
dollar signs ($)     11  
 
                        Plus the following applicable fields:                  
 
 
                       
SCHED_BEG_PRIN_BAL
  The scheduled outstanding principal amount due at the beginning of the cycle
date to be passed through to investors.     2     No commas(,) or
dollar signs ($)     11  
 
                       
SCHED_END_PRIN_BAL
  The scheduled principal balance due to investors at the end of a processing
cycle.     2     No commas(,) or
dollar signs ($)     11  
 
                       
SCHED_PRIN_AMT
  The scheduled principal amount as reported by the Servicer for the current
cycle — only applicable for Scheduled/Scheduled Loans.     2     No commas(,) or
dollar signs ($)     11  
 
                       
SCHED_NET_INT
  The scheduled gross interest amount less the service fee amount for the
current cycle as reported by the Servicer — only applicable for
Scheduled/Scheduled Loans.     2     No commas(,) or
dollar signs ($)     11  
 
                       
ACTL_PRIN_AMT
  The actual principal amount collected by the Servicer for the current
reporting cycle — only applicable for Actual/Actual Loans.     2     No
commas(,) or
dollar signs ($)     11  
 
                       
ACTL_NET_INT
  The actual gross interest amount less the service fee amount for the current
reporting cycle as reported by the Servicer — only applicable for Actual/Actual
Loans.     2     No commas(,) or
dollar signs ($)     11  
 
                       
PREPAY_PENALTY___AMT
  The penalty amount received when a borrower prepays on his loan as reported by
the Servicer.     2     No commas(,) or
dollar signs ($)     11  
 
                       
PREPAY_PENALTY___WAIVED
  The prepayment penalty amount for the loan waived by the servicer.     2    
No commas(,) or
dollar signs ($)     11  

 



--------------------------------------------------------------------------------



 



                          Exhibit 1: Continued   Standard Loan Level File Layout
                  Column Name   Description   Decimal   Format Comment   Max
Size
MOD_DATE
  The Effective Payment Date of the Modification for the loan.          
MM/DD/YYYY     10  
 
                       
MOD_TYPE
  The Modification Type.           Varchar — value can be alpha or numeric    
30  
 
                       
DELINQ_P&I_ADVANCE_AMT
  The current outstanding principal and interest advances made by Servicer.    
2     No commas(,) or
dollar signs ($)     11  
 
                       
BREACH_FLAG
  Flag to indicate if the repurchase of a loan is due to a breach of
Representations and Warranties           Y=Breach
N=NO Breach
Let blank if N/A     1  

 



--------------------------------------------------------------------------------



 



Exhibit 2: Monthly Summary Report by Single Investor

MONTHLY SUMMARY REPORT

     
For Month Ended: mm/dd/yyyy
  Servicer Name                                                             
 
   
Prepared by:                                                             
  Investor Nbr                                                             

Section 1. Remittances and Ending Balances — Required Data

                  Beginning   Ending   Total Monthly   Total Ending Unpaid  
Total Monthly Principal Loan Count   Loan Count   Remittance Amount   Principal
Balance   Balance 0   0   $0.00   $0.00   $0.00

         
Principal Calculation
       
1. Monthly Principal Due
  +  $0.00  
 
      
2. Current Curtailments
  +  $0.00  
 
      
3. Liquidations
  +  $0.00  
 
      
4. Other (attach explanation)
  +  $0.00  
 
      
5. Principal Due
    $0.00  
 
      
6. Interest (reported “gross”)
  +  $0.00  
 
      
7. Interest Adjustments on Curtailments
  +  $0.00  
 
      
8. Servicing Fees
  -  $0.00  
 
      
9. Other Interest (attach explanation)
  +  $0.00  
 
      
10. Interest Due       (need to subtract ser fee)
    $0.00  
 
      
Remittance Calculation
       
11. Total Principal and Interest Due (lines 5+10)
  +  $0.00  
 
      
12. Reimbursement of Non-Recoverable Advances
  - $0.00  
 
      
13. Total Realized gains
  +  $0.00  
 
      
14. Total Realized Losses
  -  $0.00  
 
      
15. Total Prepayment Penalties
  +  $0.00  
 
      
16. Total Non-Supported Compensating Interest
  -  $0.00  
 
      
17. Other (attach explanation)
  $0.00  
 
      
18. Net Funds Due on or before Remittance Date
  $ $0.00  
 
      

Section 2. Delinquency Report — Optional Data for Loan Accounting
Installments Delinquent

                              Total No.   Total No.               In   Real
Estate   Total Dollar of   of   30-   60-   90 or more   Foreclosure   Owned  
Amount of Loans   Delinquencies   Days   Days   Days   (Optional)   (Optional)  
Delinquencies
0
  0   0   0   0   0   0   $0.00

 



--------------------------------------------------------------------------------



 



Section 3. REG AB Summary Reporting — REPORT ALL APPLICABLE FIELDS

                  REG AB FIELDS   LOAN COUNT   BALANCE
PREPAYMENT PENALTY AMT
    0     $ 0.00  
PREPAYMENT PENALTY AMT WAIVED
    0     $ 0.00  
DELINQUENCY P&I AMOUNT
    0     $ 0.00  

 



--------------------------------------------------------------------------------



 



Exhibit : Standard File Layout — Delinquency Reporting
*The column/header names in bold are the minimum fields Wells Fargo must receive
from every Servicer

                                  Format Column/Header Name   Description  
Decimal   Comment
SERVICER_LOAN_NBR
  A unique number assigned to a loan by the Servicer. This may be different than
the LOAN_NBR            
 
               
LOAN_NBR
  A unique identifier assigned to each loan by the originator.            
 
               
CLIENT_NBR
  Servicer Client Number            
 
               
SERV_INVESTOR_NBR
  Contains a unique number as assigned by an external servicer to identify a
group of loans in their system.            
 
               
BORROWER_FIRST_NAME
  First Name of the Borrower.            
 
               
BORROWER_LAST_NAME
  Last name of the borrower.            
 
               
PROP_ADDRESS
  Street Name and Number of Property            
 
               
PROP_STATE
  The state where the property located.            
 
               
PROP_ZIP
  Zip code where the property is located.            
 
               
BORR_NEXT_PAY_DUE_DATE
  The date that the borrower’s next payment is due to the servicer at the end of
processing cycle, as reported by Servicer.           MM/DD/YYYY
 
               
LOAN_TYPE
  Loan Type (i.e. FHA, VA, Conv)            
 
               
BANKRUPTCY_FILED_DATE
  The date a particular bankruptcy claim was filed.           MM/DD/YYYY
 
               
BANKRUPTCY_CHAPTER_CODE
  The chapter under which the bankruptcy was filed.            
 
               
BANKRUPTCY_CASE_NBR
  The case number assigned by the court to the bankruptcy filing.            
 
               
POST_PETITION_DUE_DATE
  The payment due date once the bankruptcy has been approved by the courts      
    MM/DD/YYYY
 
               
BANKRUPTCY_DCHRG_DISM_DATE
  The Date The Loan Is Removed From Bankruptcy. Either by Dismissal, Discharged
and/or a Motion For Relief Was Granted.           MM/DD/YYYY
 
               
LOSS_MIT_APPR_DATE
  The Date The Loss Mitigation Was Approved By The Servicer           MM/DD/YYYY
 
               
LOSS_MIT_TYPE
  The Type Of Loss Mitigation Approved For A Loan Such As;            
 
               
LOSS_MIT_EST_COMP_DATE
  The Date The Loss Mitigation /Plan Is Scheduled To End/Close          
MM/DD/YYYY
 
               
LOSS_MIT_ACT_COMP_DATE
  The Date The Loss Mitigation Is Actually Completed           MM/DD/YYYY
 
               
FRCLSR_APPROVED_DATE
  The date DA Admin sends a letter to the servicer with instructions to begin
foreclosure proceedings.           MM/DD/YYYY
 
               
ATTORNEY_REFERRAL_DATE
  Date File Was Referred To Attorney to Pursue Foreclosure           MM/DD/YYYY
 
               
FIRST_LEGAL_DATE
  Notice of 1st legal filed by an Attorney in a Foreclosure Action          
MM/DD/YYYY
 
               
FRCLSR_SALE_EXPECTED_DATE
  The date by which a foreclosure sale is expected to occur.          
MM/DD/YYYY
 
               
FRCLSR_SALE_DATE
  The actual date of the foreclosure sale.           MM/DD/YYYY
 
               
FRCLSR_SALE_AMT
  The amount a property sold for at the foreclosure sale.     2     No commas(,)
or
dollar signs ($)
 
               
EVICTION_START_DATE
  The date the servicer initiates eviction of the borrower.           MM/DD/YYYY
 
               
EVICTION_COMPLETED_DATE
  The date the court revokes legal possession of the property from the borrower.
          MM/DD/YYYY
 
               
LIST_PRICE
  The price at which an REO property is marketed.     2     No commas(,) or
 
              dollar signs ($)
 
               
LIST_DATE
  The date an REO property is listed at a particular price.           MM/DD/YYYY
 
               
OFFER_AMT
  The dollar value of an offer for an REO property.     2     No commas(,) or
 
              dollar signs ($)
 
               
OFFER_DATE_TIME
  The date an offer is received by DA Admin or by the Servicer.          
MM/DD/YYYY
 
               
REO_CLOSING_DATE
  The date the REO sale of the property is scheduled to close.          
MM/DD/YYYY
 
               
REO_ACTUAL_CLOSING_DATE
  Actual Date Of REO Sale           MM/DD/YYYY
 
               
OCCUPANT_CODE
  Classification of how the property is occupied.            
 
               
PROP_CONDITION_CODE
  A code that indicates the condition of the property.            
 
               
PROP_INSPECTION_DATE
  The date a property inspection is performed.           MM/DD/YYYY

 



--------------------------------------------------------------------------------



 



                                  Format Column/Header Name   Description  
Decimal   Comment
APPRAISAL_DATE
  The date the appraisal was done.           MM/DD/YYYY
 
               
CURR_PROP_VAL
  The current “as is” value of the property based on brokers price opinion or
appraisal.     2      
 
               
REPAIRED_PROP_VAL
  The amount the property would be worth if repairs are completed pursuant to a
broker’s price opinion or appraisal.     2      
 
               
If applicable:
               
 
               
DELINQ_STATUS_CODE
  FNMA Code Describing Status of Loan            
 
               
DELINQ_REASON_CODE
  The circumstances which caused a borrower to stop paying on a loan. Code
indicates the reason why the loan is in default for this cycle.            
 
               
MI_CLAIM_FILED_DATE
  Date Mortgage Insurance Claim Was Filed With Mortgage Insurance Company.      
    MM/DD/YYYY
 
               
MI_CLAIM_AMT
  Amount of Mortgage Insurance Claim Filed           No commas(,) or
dollar signs ($)
 
               
MI_CLAIM_PAID_DATE
  Date Mortgage Insurance Company Disbursed Claim Payment           MM/DD/YYYY
 
               
MI_CLAIM_AMT_PAID
  Amount Mortgage Insurance Company Paid On Claim     2     No commas(,) or
 
              dollar signs ($)
 
               
POOL_CLAIM_FILED_DATE
  Date Claim Was Filed With Pool Insurance Company           MM/DD/YYYY
 
               
POOL_CLAIM_AMT
  Amount of Claim Filed With Pool Insurance Company     2     No commas(,) or
 
              dollar signs ($)
 
               
POOL_CLAIM_PAID_DATE
  Date Claim Was Settled and The Check Was Issued By The Pool Insurer          
MM/DD/YYYY
 
               
POOL_CLAIM_AMT_PAID
  Amount Paid On Claim By Pool Insurance Company     2     No commas(,) or
 
              dollar signs ($)
 
               
FHA_PART_A_CLAIM_FILED_DATE
  Date FHA Part A Claim Was Filed With HUD           MM/DD/YYYY
 
               
FHA_PART_A_CLAIM_AMT
  Amount of FHA Part A Claim Filed     2     No commas(,) or
 
              dollar signs ($)
 
               
FHA_PART_A_CLAIM_PAID_DATE
  Date HUD Disbursed Part A Claim Payment           MM/DD/YYYY
 
               
FHA_PART_A_CLAIM_PAID_AMT
  Amount HUD Paid on Part A Claim     2     No commas(,) or
 
              dollar signs ($)
 
               
FHA_PART_B_CLAIM_FILED_DATE
  Date FHA Part B Claim Was Filed With HUD           MM/DD/YYYY
 
               
FHA_PART_B_CLAIM_AMT
  Amount of FHA Part B Claim Filed     2     No commas(,) or
 
              dollar signs ($)
 
               
FHA_PART_B_CLAIM_PAID_DATE
  Date HUD Disbursed Part B Claim Payment           MM/DD/YYYY
 
               
FHA_PART_B_CLAIM_PAID_AMT
  Amount HUD Paid on Part B Claim     2     No commas(,) or
 
              dollar signs ($)
 
               
VA_CLAIM_FILED_DATE
  Date VA Claim Was Filed With the Veterans Admin           MM/DD/YYYY
 
               
VA_CLAIM_PAID_DATE
  Date Veterans Admin. Disbursed VA Claim Payment           MM/DD/YYYY
 
               
VA_CLAIM_PAID_AMT
  Amount Veterans Admin. Paid on VA Claim     2     No commas(,) or
 
              dollar signs ($)
 
               
MOTION_FOR_RELIEF_DATE
  The date the Motion for Relief was filed     10     MM/DD/YYYY
 
               
FRCLSR_BID_AMT
  The foreclosure sale bid amount     11     No commas(,) or
 
              dollar signs ($)
 
               
FRCLSR_SALE_TYPE
  The foreclosure sales results: REO, Third Party, Conveyance to HUD/VA        
   
 
               
REO_PROCEEDS
  The net proceeds from the sale of the REO property.           No commas(,) or
 
              dollar signs ($)
 
               
BPO_DATE
  The date the BPO was done.            
 
               
CURRENT_FICO
  The current FICO score            
 
               
HAZARD_CLAIM_FILED_DATE
  The date the Hazard Claim was filed with the Hazard Insurance Company.     10
    MM/DD/YYYY
 
               
HAZARD_CLAIM_AMT
  The amount of the Hazard Insurance Claim filed.     11     No commas(,) or
 
              dollar signs ($)
 
               
HAZARD_CLAIM_PAID_DATE
  The date the Hazard Insurance Company disbursed the claim payment.     10    
MM/DD/YYYY

 



--------------------------------------------------------------------------------



 



                                  Format Column/Header Name   Description  
Decimal   Comment
HAZARD_CLAIM_PAID_AMT
  The amount the Hazard Insurance Company paid on the claim.     11     No
commas(,) or
 
              dollar signs ($)
 
               
ACTION_CODE
  Indicates loan status           Number
 
               
NOD_DATE
              MM/DD/YYYY
 
               
NOI_DATE
              MM/DD/YYYY
 
               
ACTUAL_PAYMENT_PLAN_START_DATE
              MM/DD/YYYY
 
               
ACTUAL_PAYMENT___PLAN_END_DATE
               
 
               
ACTUAL_REO_START_DATE
              MM/DD/YYYY
 
               
REO_SALES_PRICE
              Number
 
               
REALIZED_LOSS/GAIN
  As defined in the Servicing Agreement           Number

Exhibit 2: Standard File Codes — Delinquency Reporting
The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:

  •   ASUM-Approved Assumption     •   BAP- Borrower Assistance Program     •  
CO- Charge Off     •   DIL- Deed-in-Lieu     •   FFA- Formal Forbearance
Agreement     •   MOD- Loan Modification     •   PRE- Pre-Sale     •   SS- Short
Sale     •   MISC- Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.
The Occupant Code field should show the current status of the property code as
follows:

  •   Mortgagor     •   Tenant     •   Unknown     •   Vacant

The Property Condition field should show the last reported condition of the
property as follows:

  •   Damaged     •   Excellent     •   Fair     •   Gone     •   Good     •  
Poor     •   Special Hazard     •   Unknown

 



--------------------------------------------------------------------------------



 



Exhibit 2: Standard File Codes — Delinquency Reporting, Continued
The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

      Delinquency     Code   Delinquency Description 001  
FNMA-Death of principal mortgagor
002  
FNMA-Illness of principal mortgagor
003  
FNMA-Illness of mortgagor’s family member
004  
FNMA-Death of mortgagor’s family member
005  
FNMA-Marital difficulties
006  
FNMA-Curtailment of income
007  
FNMA-Excessive Obligation
008  
FNMA-Abandonment of property
009  
FNMA-Distant employee transfer
011  
FNMA-Property problem
012  
FNMA-Inability to sell property
013  
FNMA-Inability to rent property
014  
FNMA-Military Service
015  
FNMA-Other
016  
FNMA-Unemployment
017  
FNMA-Business failure
019  
FNMA-Casualty loss
022  
FNMA-Energy environment costs
023  
FNMA-Servicing problems
026  
FNMA-Payment adjustment
027  
FNMA-Payment dispute
029  
FNMA-Transfer of ownership pending
030  
FNMA-Fraud
031  
FNMA-Unable to contact borrower
INC  
FNMA-Incarceration

 



--------------------------------------------------------------------------------



 



Exhibit 2: Standard File Codes — Delinquency Reporting, Continued
The FNMA Delinquent Status Code field should show the Status of Default as
follows:

          Status Code   Status Description   09    
Forbearance
  17    
Pre-foreclosure Sale Closing Plan Accepted
  24    
Government Seizure
  26    
Refinance
  27    
Assumption
  28    
Modification
  29    
Charge-Off
  30    
Third Party Sale
  31    
Probate
  32    
Military Indulgence
  43    
Foreclosure Started
  44    
Deed-in-Lieu Started
  49    
Assignment Completed
  61    
Second Lien Considerations
  62    
Veteran’s Affairs-No Bid
  63    
Veteran’s Affairs-Refund
  64    
Veteran’s Affairs-Buydown
  65    
Chapter 7 Bankruptcy
  66    
Chapter 11 Bankruptcy
  67    
Chapter 13 Bankruptcy

 



--------------------------------------------------------------------------------



 



Exhibit : Calculation of Realized Loss/Gain Form 332— Instruction Sheet
NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.
The numbers on the 332 form correspond with the numbers listed below.

Liquidation and Acquisition Expenses:

  1.   The Actual Unpaid Principal Balance of the Mortgage Loan. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.     2.  
The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.     3.  
Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

4-12. Complete as applicable. Required documentation:
* For taxes and insurance advances — see page 2 of 332 form — breakdown required
showing period of coverage, base tax, interest,   penalty. Advances prior to
default require evidence of servicer efforts to recover advances.
* For escrow advances — complete payment history (to calculate advances from
last positive escrow balance forward)
* Other expenses — copies of corporate advance history showing all payments
* REO repairs > $1500 require explanation
* REO repairs >$3000 require evidence of at least 2 bids.
* Short Sale or Charge Off require P&L supporting the decision and WFB’s
approved Officer Certificate
* Unusual or extraordinary items may require further documentation.
13. The total of lines 1 through 12.
Credits:

14-21. Complete as applicable. Required documentation:
* Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent / Attorney Letter of Proceeds Breakdown.
* Copy of EOB for any MI or gov’t guarantee
* All other credits need to be clearly defined on the 332 form
22. The total of lines 14 through 21.
Please Note: For HUD/VA loans, use line (18a) for Part A/Initial proceeds and
line (18b) for Part B/Supplemental proceeds.
Total Realized Loss (or Amount of Any Gain)

  23.   The total derived from subtracting line 22 from 13. If the amount
represents a realized gain, show the amount in parenthesis ( ).

 



--------------------------------------------------------------------------------



 



Exhibit 3A: Calculation of Realized Loss/Gain Form 332

     
Prepared by:                                         
       Date:                               
 
   
Phone:                                               
  Email Address:                     

         
Servicer Loan No.
  Servicer Name    
Servicer Address

WELLS FARGO BANK, N.A. Loan No.
                                                         
                       
Borrower’s Name:                                                               
                                                                              
Property Address:                                                              
                                                                               

             
Liquidation Type: REO Sale
  3rd Party Sale   Short Sale   Charge Off

Was this loan granted a Bankruptcy deficiency or cramdown      Yes       No
If “Yes”, provide deficiency or cramdown amount
                                                            

                 
Liquidation and Acquisition Expenses:
               
(1) Actual Unpaid Principal Balance of Mortgage Loan
  $                            (1 )
(2) Interest accrued at Net Rate
                               (2 )
(3) Accrued Servicing Fees
                               (3 )
(4) Attorney’s Fees
                               (4 )
(5) Taxes (see page 2)
                               (5 )
(6) Property Maintenance
                               (6 )
(7) MI/Hazard Insurance Premiums (see page 2)
                               (7 )
(8) Utility Expenses
                               (8 )
(9) Appraisal/BPO
                               (9 )
(10) Property Inspections
                               (10 )
(11) FC Costs/Other Legal Expenses
                               (11 )
(12) Other (itemize)
                               (12 )
Cash for Keys                                        
                               (12 )
HOA/Condo Fees                                        
                               (12 )
                                                            
                               (12 )
 
               
Total Expenses
  $                            (13 )
Credits:
               
(14) Escrow Balance
  $                            (14 )
(15) HIP Refund
                               (15 )
(16) Rental Receipts
                               (16 )
(17) Hazard Loss Proceeds
                               (17 )
(18) Primary Mortgage Insurance / Gov’t Insurance
                             (18a) HUD Part A
 
                             (18b) HUD Part B
(19)Pool Insurance Proceeds
                               (19 )
(20)Proceeds from Sale of Acquired Property
                               (20 )
(21)Other (itemize)
                               (21 )
                                                            
                               (21 )
Total Credits
  $                            (22 )
Total Realized Loss (or Amount of Gain)
  $                            (23 )

 



--------------------------------------------------------------------------------



 



Escrow Disbursement Detail

                         
Type
      Period of                
(Tax /Ins.)
  Date Paid   Coverage   Total Paid   Base Amount   Penalties   Interest
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       

 